

	

		II 

		109th CONGRESS

		1st Session

		S. 219

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Mr. Grassley (for

			 himself and Mr. Baucus) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  and the Employee Retirement Income Security Act of 1974 to protect the

		  retirement security of American workers by ensuring that pension assets are

		  adequately diversified and by providing workers with adequate access to, and

		  information about, their pension plans, and for other

		  purposes.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the

			 National Employee Savings and Trust

			 Equity Guarantee Act of 2005.

			

				(b)

				Table of contents

				

					Sec. 1. Short title; table of contents.

					TITLE I—Provisions relating to investment of participants'

				accounts

					Subtitle A—Diversification of pension plan assets

					Sec. 101. Defined contribution plans required to provide

				employees with freedom to invest their plan assets.

					Sec. 102. Notice of freedom to divest employer securities or

				real property.

					Subtitle B—Information to assist pension plan

				participants

					Sec. 111. Periodic pension benefit statements.

					Sec. 112. Defined contribution plans required to provide

				adequate investment education to participants.

					Sec. 113. Material information relating to investment in

				employer securities.

					Sec. 114. Fiduciary rules for plan sponsors designating

				independent investment advisers.

					Sec. 115. Treatment of qualified retirement planning

				services.

					Subtitle C—Protection of pension plan participants

					Sec. 121. Notice to participants or beneficiaries of blackout

				periods.

					Sec. 122. Allowance of catchup payments.

					TITLE II—Provisions relating to funding, deductions, and the

				Pension Benefit Guaranty Corporation

					Subtitle A—Replacement of interest rate on 30-Year Treasury

				securities

					Sec. 201. Replacement of 30-year Treasury rate for purposes of

				funding and PBGC premium rates.

					Sec. 202. Replacement of 30-year Treasury rate for calculating

				lump-sum distributions.

					Sec. 203. Section 415

				limitation on defined benefit plans.

					Subtitle B—Provisions relating to pension plan funding and

				deductions

					Sec. 211. Deduction limits for plan contributions.

					Sec. 212. Benefit limitations for certain financially

				distressed plans.

					Sec. 213. Updating deduction rules for combination of

				plans.

					Subtitle C—Provisions relating to the Pension Benefit Guaranty

				Corporation

					Sec. 221. PBGC premiums for new plans of small

				employers.

					Sec. 222. Additional PBGC premium for new and small

				plans.

					Sec. 223. Authorization for PBGC to pay interest on premium

				overpayment refunds.

					Sec. 224. Substantial owner benefits in terminated

				plans.

					Sec. 225. Acceleration of computation of benefits attributable

				to recoveries of employer liability.

					Subtitle D—Studies

					Sec. 231. Joint study on revitalizing defined benefit

				plans.

					Sec. 232. Study on floor-offset ESOPs.

					TITLE III—Improvements in portability and distribution

				rules

					Sec. 301. Clarifications regarding purchase of permissive

				service credit.

					Sec. 302. Allow rollover of after-tax amounts in annuity

				contracts.

					Sec. 303. Clarification of minimum distribution

				rules.

					Sec. 304. Waiver of 10 percent early withdrawal penalty tax on

				certain distributions of pension plans for public safety employees.

					Sec. 305. Allow rollovers by nonspouse beneficiaries of certain

				retirement plan distributions.

					Sec. 306. Faster vesting of employer nonelective

				contributions.

					Sec. 307. Allow direct rollovers from retirement plans to Roth

				IRAs.

					Sec. 308. Elimination of higher penalty on certain simple plan

				distributions.

					Sec. 309. Simple plan portability.

					Sec. 310. Eligibility for participation in retirement

				plans.

					Sec. 311. Transfers to the PBGC.

					Sec. 312. Missing participants.

					TITLE IV—Administrative provisions

					Sec. 401. Employee Plans Compliance Resolution

				System.

					Sec. 402. Extension to all governmental plans of moratorium on

				application of certain nondiscrimination rules applicable to State and local

				plans.

					Sec. 403. Notice and consent period regarding

				distributions.

					Sec. 404. Reporting simplification.

					Sec. 405. Voluntary early retirement incentive and employment

				retention plans maintained by local educational agencies and other

				entities.

					Sec. 406. No reduction in unemployment compensation as a result

				of pension rollovers.

					Sec. 407. Withholding on distributions from governmental

				Section 457 plans.

					Sec. 408. Provisions relating to plan amendments.

					TITLE V—Provisions relating to spousal pension

				protection

					Subtitle A—Study of spousal consent for distributions from

				defined contribution plans

					Sec. 501. Joint study of application of spousal consent rules

				to defined contribution plans.

					Subtitle B—Division Of pension benefits upon

				divorce

					Sec. 511. Regulations on time and order of issuance of domestic

				relations orders.

					Subtitle C—Railroad retirement

					Sec. 521. Entitlement of divorced spouses to railroad

				retirement annuities independent of actual entitlement of employee.

					Sec. 522. Extension of tier II railroad retirement benefits to

				surviving former spouses pursuant to divorce agreements.

					Subtitle D—Modifications of joint and survivor annuity

				requirements

					Sec. 531. Requirement for additional survivor annuity

				option.

					TITLE VI—Tax Court pension and compensation

					Sec. 600. Amendment of 1986 Code.

					Sec. 601. Annuities for survivors of Tax Court judges who are

				assassinated.

					Sec. 602. Cost-of-Living adjustments for Tax Court judicial

				survivor annuities.

					Sec. 603. Life insurance coverage for Tax Court

				judges.

					Sec. 604. Cost of life insurance coverage for Tax Court judges

				age 65 or over.

					Sec. 605. Modification of timing of Lump-Sum Payment of judges’

				accrued annual leave.

					Sec. 606. Participation of Tax Court judges in the Thrift

				Savings Plan.

					Sec. 607. Exemption of teaching compensation of retired judges

				from limitation on outside earned income.

					Sec. 608. General provisions relating to Magistrate Judges of

				the Tax Court.

					Sec. 609. Annuities to surviving spouses and dependent children

				of Magistrate Judges of the Tax Court.

					Sec. 610. Retirement and annuity Program.

					Sec. 611. Incumbent Magistrate Judges of the Tax

				Court.

					Sec. 612. Provisions for recall.

					Sec. 613. Effective date.

					TITLE VII—Other provisions

					Sec. 701. Transfer of excess pension assets to multiemployer

				health plan.

					Sec. 702. Transfer of excess funds from black lung disability

				trusts to United Mine Workers of America Combined Benefit Fund.

					Sec. 703. Treatment of death benefits from corporate-owned life

				insurance.

				

			

			I

			Provisions relating to investment of participants'

			 accounts

			

				A

				Diversification of pension plan assets

				

					101.

					Defined contribution plans required to provide employees with

			 freedom to invest their plan assets

					

						(a)

						Amendments of Internal Revenue Code

						

							(1)

							Qualification requirement

							Section 401(a) of the

			 Internal Revenue Code of 1986 (relating to qualified pension, profit-sharing,

			 and stock bonus plans) is amended by inserting after paragraph (34) the

			 following new paragraph:

							

								

									(35)

									Diversification requirements for certain defined contribution

				plans

									

										(A)

										In general

										A trust which is part of an

				applicable defined contribution plan shall not be treated as a qualified trust

				unless the plan meets the diversification requirements of subparagraphs (B),

				(C), and (D).

									

										(B)

										Employee contributions and elective deferrals invested in

				employer securities or real property

										In the case of the portion

				of an applicable individual’s account attributable to employee contributions

				and elective deferrals which is invested in employer securities or employer

				real property, a plan meets the requirements of this subparagraph if the

				applicable individual may elect to direct the plan to divest any such

				securities or real property and to reinvest an equivalent amount in other

				investment options meeting the requirements of subparagraph (D).

									

										(C)

										Employer contributions invested in employer securities or

				real property

										In the case of the portion

				of the account attributable to employer contributions other than elective

				deferrals which is invested in employer securities or employer real property, a

				plan meets the requirements of this subparagraph if each applicable individual

				who—

										

											(i)

											is a participant who has

				completed at least 3 years of service, or

										

											(ii)

											is a beneficiary of a

				participant described in clause (i) or of a deceased participant,

										may elect to direct the plan to

				divest any such securities or real property and to reinvest an equivalent

				amount in other investment options meeting the requirements of subparagraph

				(D).

										(D)

										Investment options

										

											(i)

											In general

											The requirements of this

				subparagraph are met if the plan offers not less than 3 investment options,

				other than employer securities or employer real property, to which an

				applicable individual may direct the proceeds from the divestment of employer

				securities or employer real property pursuant to this paragraph, each of which

				is diversified and has materially different risk and return

				characteristics.

										

											(ii)

											Treatment of certain restrictions and conditions

											

												(I)

												Time for making investment choices

												A plan shall not be treated

				as failing to meet the requirements of this subparagraph merely because the

				plan limits the time for divestment and reinvestment to periodic, reasonable

				opportunities occurring no less frequently than quarterly.

											

												(II)

												Certain restrictions and conditions not allowed

												Except as provided in

				regulations, a plan shall not meet the requirements of this subparagraph if the

				plan imposes restrictions or conditions with respect to the investment of

				employer securities or employer real property which are not imposed on the

				investment of other assets of the plan. This subclause shall not apply to any

				restrictions or conditions imposed by reason of the application of securities

				laws.

											

										(E)

										Applicable defined contribution plan

										For purposes of this

				paragraph—

										

											(i)

											In general

											The term applicable

				defined contribution plan means any defined contribution plan which

				holds any publicly traded employer securities.

										

											(ii)

											Exception for certain ESOPs

											Such term does not include

				an employee stock ownership plan if—

											

												(I)

												there are no contributions

				to such plan (or earnings thereunder) which are held within such plan and are

				subject to subsection (k) or (m), and

											

												(II)

												such plan is a separate

				plan for purposes of section 414(l) with respect to any other defined benefit

				plan or defined contribution plan maintained by the same employer or

				employers.

											

											(iii)

											Exception for one participant plans

											Such term does not include

				a one-participant retirement plan.

										

											(iv)

											One-participant retirement plan

											For purposes of clause

				(iii), the term one-participant retirement plan means a retirement

				plan that—

											

												(I)

												on the first day of the

				plan year covered only one individual (or the individual and the individual’s

				spouse) and the individual owned 100 percent of the plan sponsor (whether or

				not incorporated), or covered only one or more partners (or partners and their

				spouses) in the plan sponsor,

											

												(II)

												meets the minimum coverage

				requirements of section 410(b) without being combined with any other plan of

				the business that covers the employees of the business,

											

												(III)

												does not provide benefits

				to anyone except the individual (and the individual’s spouse) or the partners

				(and their spouses),

											

												(IV)

												does not cover a business

				that is a member of an affiliated service group, a controlled group of

				corporations, or a group of businesses under common control, and

											

												(V)

												does not cover a business

				that uses the services of leased employees (within the meaning of section

				414(n)).

											For purposes of this clause, the term

				partner includes a 2-percent shareholder (as defined in section

				1372(b)) of an S corporation.

										(F)

										Certain plans treated as holding publicly traded employer

				securities

										

											(i)

											In general

											Except as provided in

				regulations or in clause (ii), a plan holding employer securities which are not

				publicly traded employer securities shall be treated as holding publicly traded

				employer securities if any employer corporation, or any member of a controlled

				group of corporations which includes such employer corporation, has issued a

				class of stock which is a publicly traded employer security.

										

											(ii)

											Exception for certain controlled groups with publicly traded

				securities

											Clause (i) shall not apply

				to a plan if—

											

												(I)

												no employer corporation, or

				parent corporation of an employer corporation, has issued any publicly traded

				employer security, and

											

												(II)

												no employer corporation, or

				parent corporation of an employer corporation, has issued any special class of

				stock which grants particular rights to, or bears particular risks for, the

				holder or issuer with respect to any corporation described in clause (i) which

				has issued any publicly traded employer security.

											

											(iii)

											Definitions

											For purposes of this

				subparagraph, the term—

											

												(I)

												

													controlled group of

				corporations has the meaning given such term by section 1563(a), except

				that 50 percent shall be substituted for 80

				percent each place it appears,

											

												(II)

												

													employer

				corporation means a corporation which is an employer maintaining the

				plan, and

											

												(III)

												

													parent

				corporation has the meaning given such term by section 424(e).

											

										(G)

										Other definitions

										For purposes of this

				paragraph—

										

											(i)

											Applicable individual

											The term applicable

				individual means—

											

												(I)

												any participant in the

				plan, and

											

												(II)

												any beneficiary who has an

				account under the plan with respect to which the beneficiary is entitled to

				exercise the rights of a participant.

											

											(ii)

											Elective deferral

											The term elective

				deferral means an employer contribution described in section

				402(g)(3)(A).

										

											(iii)

											Employer security

											The term employer

				security has the meaning given such term by section 407(d)(1) of the

				Employee Retirement Income Security Act of

				1974.

										

											(iv)

											Employer real property

											The term employer

				real property has the meaning given such term by section 407(d)(2) of

				the Employee Retirement Income Security Act of

				1974.

										

											(v)

											Employee stock ownership plan

											The term employee

				stock ownership plan has the meaning given such term by section

				4975(e)(7).

										

											(vi)

											Publicly traded employer securities

											The term publicly

				traded employer securities means employer securities which are readily

				tradable on an established securities market.

										

											(vii)

											Year of service

											The term year of

				service has the meaning given such term by section 411(a)(5).

										

										(H)

										Transition rule for securities or real property attributable

				to employer contributions

										

											(i)

											Rules phased in over 3 years

											

												(I)

												In general

												In the case of the portion

				of an account to which subparagraph (C) applies and which consists of employer

				securities or employer real property acquired in a plan year beginning before

				January 1, 2006, subparagraph (C) shall only apply to the applicable percentage

				of such securities or real property. This subparagraph shall be applied

				separately with respect to each class of securities and employer real

				property.

											

												(II)

												Exception for certain participants aged 55 or over

												Subclause (I) shall not

				apply to an applicable individual who is a participant who has attained age 55

				and completed at least 3 years of service before the first plan year beginning

				after December 31, 2005.

											

											(ii)

											Applicable percentage

											For purposes of clause (i),

				the applicable percentage shall be determined as follows:

											

												

													

														

															Plan year to which 

															The applicable

														

														subparagraph (C) applies: percentage is:

														

													

													

														

															1st

															33

														

														

															2d

															66 

														

														

															3d and following

															100.

														

													

												

											

										.

						

							(2)

							Conforming amendments

							

								(A)

								Section 401(a)(28)(B) of such

			 Code (relating to additional requirements relating to employee stock ownership

			 plans) is amended by adding at the end the following new clause:

								

									

										(v)

										Exception

										This subparagraph shall not

				apply to an applicable defined contribution plan (as defined in paragraph

				(35)(E)).

									

							

								(B)

								Section 409(h)(7) of such

			 Code is amended by inserting or subparagraph (B) or (C) of section

			 401(a)(35) before the period at the end.

							

								(C)

								Section 4980(c)(3)(A) of such

			 Code is amended by striking if— and all that follows and

			 inserting if the requirements of subparagraphs (B), (C), and (D) are

			 met.

							

						(b)

						Amendments of ERISA

						

							Section

			 204 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1054) is amended by

			 redesignating subsection (j) as subsection (k) and by inserting after

			 subsection (i) the following new subsection:

						

							

								(j)

								Diversification requirements for certain individual account

				plans

								

									(1)

									In general

									An applicable individual

				account plan shall meet the diversification requirements of paragraphs (2),

				(3), and (4).

								

									(2)

									Employee contributions and elective deferrals invested in

				employer securities or real property

									In the case of the portion

				of an applicable individual’s account attributable to employee contributions

				and elective deferrals which is invested in employer securities or employer

				real property, a plan meets the requirements of this paragraph if the

				applicable individual may elect to direct the plan to divest any such

				securities or real property and to reinvest an equivalent amount in other

				investment options meeting the requirements of paragraph (4).

								

									(3)

									Employer contributions invested in employer securities or

				real property

									In the case of the portion

				of the account attributable to employer contributions other than elective

				deferrals which is invested in employer securities or employer real property, a

				plan meets the requirements of this paragraph if each applicable individual

				who—

									

										(A)

										is a participant who has

				completed at least 3 years of service, or

									

										(B)

										is a beneficiary of a

				participant described in subparagraph (A) or of a deceased participant,

									may elect to direct the plan to

				divest any such securities or real property and to reinvest an equivalent

				amount in other investment options meeting the requirements of paragraph

				(4).

									(4)

									Investment options

									

										(A)

										In general

										The requirements of this

				paragraph are met if the plan offers not less than 3 investment options, other

				than employer securities or employer real property, to which an applicable

				individual may direct the proceeds from the divestment of employer securities

				or employer real property pursuant to this subsection, each of which is

				diversified and has materially different risk and return

				characteristics.

									

										(B)

										Treatment of certain restrictions and conditions

										

											(i)

											Time for making investment choices

											A plan shall not be treated

				as failing to meet the requirements of this paragraph merely because the plan

				limits the time for divestment and reinvestment to periodic, reasonable

				opportunities occurring no less frequently than quarterly.

										

											(ii)

											Certain restrictions and conditions not allowed

											Except as provided in

				regulations, a plan shall not meet the requirements of this paragraph if the

				plan imposes restrictions or conditions with respect to the investment of

				employer securities or employer real property which are not imposed on the

				investment of other assets of the plan. This subparagraph shall not apply to

				any restrictions or conditions imposed by reason of the application of

				securities laws.

										

									(5)

									Applicable individual account plan

									For purposes of this

				subsection—

									

										(A)

										In general

										The term applicable

				individual account plan means any individual account plan (as defined in

				section 3(34)) which holds any publicly traded employer securities.

									

										(B)

										Exception for certain ESOPs

										Such term does not include

				an employee stock ownership plan if—

										

											(i)

											there are no contributions

				to such plan (or earnings thereunder) which are held within such plan and are

				subject to subsection (k) or (m) of section 401 of the Internal Revenue Code of

				1986, and

										

											(ii)

											such plan is a separate

				plan (for purposes of section 414(l) of such Code) with respect to any other

				defined benefit plan or individual account plan maintained by the same employer

				or employers.

										

										(C)

										Exception for one participant plans

										Such term shall not include

				a one-participant retirement plan (as defined in section 101(i)(8)(B)).

									

										(D)

										Certain plans treated as holding publicly traded employer

				securities

										

											(i)

											In general

											Except as provided in

				regulations or in clause (ii), a plan holding employer securities which are not

				publicly traded employer securities shall be treated as holding publicly traded

				employer securities if any employer corporation, or any member of a controlled

				group of corporations which includes such employer corporation, has issued a

				class of stock which is a publicly traded employer security.

										

											(ii)

											Exception for certain controlled groups with publicly traded

				securities

											Clause (i) shall not apply

				to a plan if—

											

												(I)

												no employer corporation, or

				parent corporation of an employer corporation, has issued any publicly traded

				employer security, and

											

												(II)

												no employer corporation, or

				parent corporation of an employer corporation, has issued any special class of

				stock which grants particular rights to, or bears particular risks for, the

				holder or issuer with respect to any corporation described in clause (i) which

				has issued any publicly traded employer security.

											

											(iii)

											Definitions

											For purposes of this

				subparagraph, the term—

											

												(I)

												

													controlled group of

				corporations has the meaning given such term by section 1563(a) of the

				Internal Revenue Code of 1986, except that 50 percent shall be

				substituted for 80 percent each place it appears,

											

												(II)

												

													employer

				corporation means a corporation which is an employer maintaining the

				plan, and

											

												(III)

												

													parent

				corporation has the meaning given such term by section 424(e) of such

				Code.

											

									(6)

									Other definitions

									For purposes of this

				paragraph—

									

										(A)

										Applicable individual

										The term applicable

				individual means—

										

											(i)

											any participant in the

				plan, and

										

											(ii)

											any beneficiary who has an

				account under the plan with respect to which the beneficiary is entitled to

				exercise the rights of a participant.

										

										(B)

										Elective deferral

										The term elective

				deferral means an employer contribution described in section

				402(g)(3)(A) of the Internal Revenue Code of 1986.

									

										(C)

										Employer security

										The term employer

				security has the meaning given such term by section 407(d)(1).

									

										(D)

										Employer real property

										The term employer

				real property has the meaning given such term by section

				407(d)(2).

									

										(E)

										Employee stock ownership plan

										The term employee

				stock ownership plan has the meaning given such term by section

				4975(e)(7) of such Code.

									

										(F)

										Publicly traded employer securities

										The term publicly

				traded employer securities means employer securities which are readily

				tradable on an established securities market.

									

										(G)

										Year of service

										The term year of

				service has the meaning given such term by section 203(b)(2).

									

									(7)

									Transition rule for securities or real property attributable

				to employer contributions

									

										(A)

										Rules phased in over 3 years

										

											(i)

											In general

											In the case of the portion

				of an account to which paragraph (3) applies and which consists of employer

				securities or employer real property acquired in a plan year beginning before

				January 1, 2006, paragraph (3) shall only apply to the applicable percentage of

				such securities or real property. This subparagraph shall be applied separately

				with respect to each class of securities and employer real property.

										

											(ii)

											Exception for certain participants aged 55 or over

											Clause (i) shall not apply

				to an applicable individual who is a participant who has attained age 55 and

				completed at least 3 years of service before the first plan year beginning

				after December 31, 2005.

										

										(B)

										Applicable percentage

										For purposes of

				subparagraph (A), the applicable percentage shall be determined as

				follows:

										

											

												

													

														Plan year to which 

														The applicable

													

													paragraph (3) applies: percentage is:

													

												

												

													

														1st

														33

													

													

														2d

														66

													

													

														3d and following

														100.

													

												

											

										

									.

					

						(c)

						Effective dates

						

							(1)

							In general

							Except as provided in

			 paragraphs (2) and (3), the amendments made by this section shall apply to plan

			 years beginning after December 31, 2005.

						

							(2)

							Special rule for collectively bargained agreements

							In the case of a plan

			 maintained pursuant to 1 or more collective bargaining agreements between

			 employee representatives and 1 or more employers ratified on or before the date

			 of the enactment of this Act, paragraph (1) shall be applied to benefits

			 pursuant to, and individuals covered by, any such agreement by substituting for

			 December 31, 2005 the earlier of—

							

								(A)

								the later of—

								

									(i)

									December 31, 2006, or

								

									(ii)

									the date on which the last of

			 such collective bargaining agreements terminates (determined without regard to

			 any extension thereof after such date of enactment), or

								

								(B)

								December 31, 2007.

							

							(3)

							Special rule for certain employer securities held in an

			 esop

							

								(A)

								In general

								In the case of employer

			 securities to which this paragraph applies, the amendments made by this section

			 shall apply to plan years beginning after the earlier of—

								

									(i)

									December 31, 2006, or

								

									(ii)

									the first date on which the

			 fair market value of such securities exceeds the guaranteed minimum value

			 described in subparagraph (B)(ii).

								

								(B)

								Applicable securities

								This paragraph shall apply to

			 employer securities which are attributable to employer contributions other than

			 elective deferrals, and which, on September 17, 2003—

								

									(i)

									consist of preferred stock,

			 and

								

									(ii)

									are within an employee stock

			 ownership plan (as defined in section 4975(e)(7) of the Internal Revenue Code

			 of 1986), the terms of which provide that the value of the securities cannot be

			 less than the guaranteed minimum value specified by the plan on such

			 date.

								

								(C)

								Coordination with transition rule

								In applying section

			 401(a)(35)(H) of the Internal Revenue Code of 1986 and

			 section

			 204(j)(7) of the Employee

			 Retirement Income Security Act of 1974 (as added by this section) to

			 employer securities to which this paragraph applies, the applicable percentage

			 shall be determined without regard to this paragraph.

							

					102.

					Notice of freedom to divest employer securities or real

			 property

					

						(a)

						Amendments of Internal Revenue Code

						

							(1)

							Excise tax

							Chapter 43 of the Internal

			 Revenue Code of 1986 (relating to qualified pension, etc., plans) is amended by

			 adding at the end the following new section:

							

								

									4980H.

									Failure of certain defined contribution plans to provide

				notice of freedom to divest employer securities

									

										(a)

										Imposition of tax

										There is hereby imposed a

				tax on the failure of a defined contribution plan to meet the requirements of

				subsection (e) with respect to any participant or beneficiary.

									

										(b)

										Amount of tax

										

											(1)

											In general

											The amount of the tax

				imposed by subsection (a) on any failure with respect to any participant or

				beneficiary shall be $100 for each day in the noncompliance period with respect

				to the failure.

										

											(2)

											Noncompliance period

											For purposes of this

				section, the term noncompliance period means, with respect to any

				failure, the period beginning on the date the failure first occurs and ending

				on the date the notice to which the failure relates is provided or the failure

				is otherwise corrected.

										

										(c)

										Limitations on amount of tax

										

											(1)

											Tax not to apply where failure not discovered and reasonable

				diligence exercised

											No tax shall be imposed by

				subsection (a) on any failure during any period for which it is established to

				the satisfaction of the Secretary that any person subject to liability for tax

				under subsection (d) did not know that the failure existed and exercised

				reasonable diligence to meet the requirements of subsection (e).

										

											(2)

											Tax not to apply to failures corrected within 30

				days

											No tax shall be imposed by

				subsection (a) on any failure if—

											

												(A)

												any person subject to

				liability for the tax under subsection (d) exercised reasonable diligence to

				meet the requirements of subsection (e), and

											

												(B)

												such person provides the

				notice described in subsection (e) during the 30-day period beginning on the

				first date such person knew, or exercising reasonable diligence should have

				known, that such failure existed.

											

											(3)

											Overall limitation for unintentional failures

											

												(A)

												In general

												If the person subject to

				liability for tax under subsection (d) exercised reasonable diligence to meet

				the requirements of subsection (e), the tax imposed by subsection (a) for

				failures during the taxable year of the employer (or, in the case of a

				multiemployer plan, the taxable year of the trust forming part of the plan)

				shall not exceed $500,000. For purposes of the preceding sentence, all

				multiemployer plans of which the same trust forms a part shall be treated as 1

				plan.

											

												(B)

												Taxable years in the case of certain controlled

				groups

												For purposes of this

				paragraph, if all persons who are treated as a single employer for purposes of

				this section do not have the same taxable year, the taxable years taken into

				account shall be determined under principles similar to the principles of

				section 1561.

											

											(4)

											Waiver by Secretary

											In the case of a failure

				which is due to reasonable cause and not to willful neglect, the Secretary may

				waive part or all of the tax imposed by subsection (a) to the extent that the

				payment of such tax would be excessive or otherwise inequitable relative to the

				failure involved.

										

										(d)

										Liability for tax

										The following shall be

				liable for the tax imposed by subsection (a):

										

											(1)

											In the case of a plan not

				described in paragraph (2), the employer.

										

											(2)

											In the case of a

				multiemployer plan, the plan.

										

										(e)

										Notice of right to divest

										Not later than 30 days

				before the first date on which an applicable individual of an applicable

				defined contribution plan is eligible to exercise the right under section

				401(a)(35) to direct the proceeds from the divestment of employer securities or

				employer real property with respect to any type of contribution, the plan

				administrator shall provide to such individual a notice—

										

											(1)

											setting forth such right

				under such section, and

										

											(2)

											describing the importance

				of diversifying the investment of retirement account assets.

										The notice required by this

				subsection shall be written in a manner calculated to be understood by the

				average plan participant and may be delivered in written, electronic, or other

				appropriate form to the extent that such form is reasonably accessible to the

				applicable individual.

										(f)

										Definitions

										Any term used in this

				section which is also used in section 401(a)(35) shall have the meaning given

				such term by section 401(a)(35).

									

						

							(2)

							Aggregation

							Section 414(t) of such Code

			 is amended by striking or 4980B and inserting 4980B, or

			 4980H.

						

							(3)

							Clerical amendment

							The table of sections for

			 chapter 43 of such Code is amended by adding at the end the following new

			 item:

							

								

									Sec. 4980H. Failure of certain

				defined contribution plans to provide notice of freedom to divest employer

				securities.

								

								.

						

						(b)

						Amendments of ERISA

						

							(1)

							In general

							

								Section

			 104 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1024) is amended by

			 redesignating subsection (d) as subsection (e) and by inserting after

			 subsection (c) the following new subsection:

							

								

									(d)

									Notice of right to divest

									Not later than 30 days

				before the first date on which an applicable individual of an applicable

				individual account plan is eligible to exercise the right under section 204(j)

				to direct the proceeds from the divestment of employer securities or employer

				real property with respect to any type of contribution, the administrator shall

				provide to such individual a notice—

									

										(1)

										setting forth such right

				under such section, and

									

										(2)

										describing the importance

				of diversifying the investment of retirement account assets.

									The notice required by this

				subsection shall be written in a manner calculated to be understood by the

				average plan participant and may be delivered in written, electronic, or other

				appropriate form to the extent that such form is reasonably accessible to the

				applicable individual.

						

							(2)

							Penalties

							

								Section

			 502(c)(7) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1132(c)(7)) is amended by inserting or section

			 104(d) after section 101(i).

						

						(c)

						Model notice

						The Secretary of Labor shall,

			 within 180 days after the date of the enactment of this subsection, prescribe a

			 model notice for purposes of satisfying the requirements of the amendments made

			 by this section.

					

						(d)

						Effective dates

						

							(1)

							In general

							The amendments made by this

			 section shall apply to plan years beginning after December 31, 2005.

						

							(2)

							Transition rule

							If notice under section

			 4980H(e) of the Internal Revenue Code of 1986 or

			 section

			 104(d) of the Employee

			 Retirement Income Security Act of 1974 (as added by this section)

			 would otherwise be required to be provided before the 90th day after the date

			 of the enactment of this Act, such notice shall not be required to be provided

			 until such 90th day.

						

				B

				Information to assist pension plan participants

				

					111.

					Periodic pension benefit statements

					

						(a)

						Amendments of Internal Revenue Code

						

							(1)

							Excise tax

							Chapter 43 of the Internal

			 Revenue Code of 1986 (relating to qualified pension, etc., plans), as amended

			 by this Act, is amended by adding at the end the following new section:

							

								

									4980I.

									Failure of certain pension plans to provide required

				information

									

										(a)

										Imposition of tax

										There is hereby imposed a

				tax on the failure of an applicable pension plan to meet the requirements of

				subsection (e) with respect to any participant or beneficiary.

									

										(b)

										Amount of tax

										

											(1)

											In general

											The amount of the tax

				imposed by subsection (a) on any failure with respect to any participant or

				beneficiary shall be $100 for each day in the noncompliance period with respect

				to the failure.

										

											(2)

											Noncompliance period

											For purposes of this

				section, the term noncompliance period means, with respect to any

				failure, the period beginning on the date the failure first occurs and ending

				on the date the statement to which the failure relates is provided or the

				failure is otherwise corrected.

										

										(c)

										Limitations on amount of tax

										

											(1)

											Tax not to apply where failure not discovered and reasonable

				diligence exercised

											No tax shall be imposed by

				subsection (a) on any failure during any period for which it is established to

				the satisfaction of the Secretary that any person subject to liability for tax

				under subsection (d) did not know that the failure existed and exercised

				reasonable diligence to meet the requirements of subsection (e).

										

											(2)

											Tax not to apply to failures corrected within 30

				days

											No tax shall be imposed by

				subsection (a) on any failure if—

											

												(A)

												any person subject to

				liability for the tax under subsection (d) exercised reasonable diligence to

				meet the requirements of subsection (e), and

											

												(B)

												such person provides the

				statement described in subsection (e) during the 30-day period beginning on the

				first date such person knew, or exercising reasonable diligence should have

				known, that such failure existed.

											

											(3)

											Overall limitation for unintentional failures

											

												(A)

												In general

												If the person subject to

				liability for tax under subsection (d) exercised reasonable diligence to meet

				the requirements of subsection (e), the tax imposed by subsection (a) for

				failures during the taxable year of the employer (or, in the case of a

				multiemployer plan, the taxable year of the trust forming part of the plan)

				shall not exceed $500,000. For purposes of the preceding sentence, all

				multiemployer plans of which the same trust forms a part shall be treated as 1

				plan.

											

												(B)

												Taxable years in the case of certain controlled

				groups

												For purposes of this

				paragraph, if all persons who are treated as a single employer for purposes of

				this section do not have the same taxable year, the taxable years taken into

				account shall be determined under principles similar to the principles of

				section 1561.

											

											(4)

											Waiver by Secretary

											In the case of a failure

				which is due to reasonable cause and not to willful neglect, the Secretary may

				waive part or all of the tax imposed by subsection (a) to the extent that the

				payment of such tax would be excessive or otherwise inequitable relative to the

				failure involved.

										

										(d)

										Liability for tax

										The following shall be

				liable for the tax imposed by subsection (a):

										

											(1)

											In the case of a plan not

				described in paragraph (2) or (3), the employer.

										

											(2)

											In the case of a

				multiemployer plan, the plan.

										

											(3)

											In the case of an

				arrangement described in subsection (e)(4), the person required to provide the

				statement under subsection (e).

										

										(e)

										Requirements to provide pension benefit statements

										

											(1)

											Requirements

											

												(A)

												Defined contribution plan

												The administrator of an

				applicable pension plan which is a defined contribution plan shall furnish a

				pension benefit statement described in paragraph (2)—

												

													(i)

													at least once each calendar

				quarter to a participant or beneficiary who has the right to direct the

				investment of assets in his or her account under the plan,

												

													(ii)

													at least once each calendar

				year to a participant or beneficiary who has his or her own account under the

				plan but who does not have the right to direct the investment of assets in that

				account, and

												

													(iii)

													upon written request to a

				plan beneficiary who is not a participant or beneficiary described in clause

				(i) or (ii), except that this subparagraph shall apply to only 1 request during

				any 12-month period.

												

												(B)

												Defined benefit plan

												The administrator of an

				applicable pension plan which is a defined benefit plan shall furnish a pension

				benefit statement described in paragraph (2)—

												

													(i)

													at least once every 3 years

				to each participant who has a nonforfeitable accrued benefit and who is

				employed by the employer maintaining the plan at the time the statement is to

				be furnished, and

												

													(ii)

													to a participant or

				beneficiary of the plan upon written request, except that this clause shall

				apply to only 1 request during any 12-month period.

												Information furnished under clause

				(i) to a participant may be based on reasonable estimates determined under

				regulations prescribed by the Secretary of Labor, in consultation with the

				Pension Benefit Guaranty Corporation.

											(2)

											Statements

											

												(A)

												In general

												A pension benefit statement

				furnished under paragraph (1)—

												

													(i)

													shall indicate, on the

				basis of the latest available information—

													

														(I)

														the total benefits accrued,

				and

													

														(II)

														the nonforfeitable pension

				benefits, if any, which have accrued, or the earliest date on which benefits

				will become nonforfeitable,

													

													(ii)

													shall include an

				explanation of any permitted disparity under section 401(l) or any floor-offset

				arrangement that may be applied in determining any accrued benefits described

				in clause (i),

												

													(iii)

													shall be written in a

				manner calculated to be understood by the average plan participant, and

												

													(iv)

													may be delivered in

				written, electronic, or other appropriate form to the extent such form is

				reasonably accessible to the participant or beneficiary.

												

												(B)

												Additional information

												In the case of a defined

				contribution plan, any pension benefit statement under clause (i) or (ii) of

				paragraph (1)(A) shall include—

												

													(i)

													the value of each

				investment to which assets in the individual account have been allocated,

				determined as of the most recent valuation date under the plan, including the

				value of any assets held in the form of employer securities or employer real

				property, without regard to whether such securities or real property were

				contributed by the plan sponsor or acquired at the direction of the plan or of

				the participant or beneficiary, and

												

													(ii)

													in the case of a pension

				benefit statement under paragraph (1)(A)(i)—

													

														(I)

														an explanation of any

				limitations or restrictions on any right of the participant or beneficiary

				under the plan to direct an investment, and

													

														(II)

														a notice that investments

				in any individual account may not be adequately diversified if the value of any

				investment in the account exceeds 20 percent of the fair market value of all

				investments in the account.

													

												(C)

												Alternative notice

												The requirements of

				subparagraph (A)(i)(II) are met if, at least annually and in accordance with

				requirements of the Secretary of Labor, the plan—

												

													(i)

													updates the information

				described in such paragraph which is provided in the pension benefit statement,

				or

												

													(ii)

													provides in a separate

				statement such information as is necessary to enable a participant or

				beneficiary to determine their nonforfeitable vested benefits.

												

											(3)

											Defined benefit plans

											

												(A)

												Alternative notice

												In the case of a defined

				benefit plan, the requirements of paragraph (1)(B)(i) shall be treated as met

				with respect to a participant if at least once each year the administrator

				provides to the participant notice of the availability of the pension benefit

				statement and the ways in which the participant may obtain such statement. Such

				notice may be delivered in written, electronic, or other appropriate form to

				the extent such form is reasonably accessible to the participant.

											

												(B)

												Years in which no benefits accrue

												The Secretary may provide

				that years in which no employee or former employee benefits (within the meaning

				of section 410(b)) under the plan need not be taken into account in determining

				the 3-year period under paragraph (1)(B)(i).

											

											(4)

											Special rule for certain annuities

											In the case of an annuity

				contract or custodial account described in section 403(b) which is not a plan

				established or maintained by the employer, the pension benefit statement under

				this subsection shall be furnished by the issuer of the contract, the custodian

				of the account, or such other person as is specified by the Secretary.

										

										(f)

										Definitions and special rules

										For purposes of this

				section—

										

											(1)

											Applicable pension plan

											The term applicable

				pension plan means a plan described in clause (i), (ii), or (iv) of

				section 219(g)(5)(A) other than a one-participant retirement plan (as defined

				in section 401(a)(35)(E)(iv)).

										

											(2)

											Exception for government and church plans

											This section shall not

				apply to any governmental or church plan. For purposes of this paragraph, the

				terms governmental plan and church plan have the

				meanings given such terms by section 414.

										

						

							(2)

							Aggregation

							Section 414(t) of such Code,

			 as amended by this Act, is amended by striking or 4980H and

			 inserting 4980H, or 4980I.

						

							(3)

							Clerical amendment

							The table of sections for

			 chapter 43 of such Code, as amended by this Act, is amended by adding at the

			 end the following new item:

							

								

									Sec. 4980I. Failure of certain

				pension plans to provide required

				information.

								

								.

						

						(b)

						Amendments of ERISA

						

							(1)

							In general

							

								Section

			 105(a) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1025(a)) is amended to read as follows:

							

								

									(a)

									Requirements to provide pension benefit statements

									

										(1)

										Requirements

										

											(A)

											Individual account plan

											The administrator of an

				individual account plan (other than a one-participant retirement plan described

				in section 101(i)(8)(B)) shall furnish a pension benefit statement—

											

												(i)

												at least once each calendar

				quarter to a participant or beneficiary who has the right to direct the

				investment of assets in his or her account under the plan,

											

												(ii)

												at least once each calendar

				year to a participant or beneficiary who has his or her own account under the

				plan but does not have the right to direct the investment of assets in that

				account, and

											

												(iii)

												upon written request to a

				plan beneficiary not described in clause (i) or (ii).

											

											(B)

											Defined benefit plan

											The administrator of a

				defined benefit plan (other than a one-participant retirement plan described in

				section 101(i)(8)(B)) shall furnish a pension benefit statement—

											

												(i)

												at least once every 3 years

				to each participant with a nonforfeitable accrued benefit and who is employed

				by the employer maintaining the plan at the time the statement is to be

				furnished, and

											

												(ii)

												to a participant or

				beneficiary of the plan upon written request.

											Information furnished under clause

				(i) to a participant may be based on reasonable estimates determined under

				regulations prescribed by the Secretary, in consultation with the Pension

				Benefit Guaranty Corporation.

										(2)

										Statements

										

											(A)

											In general

											A pension benefit statement

				under paragraph (1)—

											

												(i)

												shall indicate, on the

				basis of the latest available information—

												

													(I)

													the total benefits accrued,

				and

												

													(II)

													the nonforfeitable pension

				benefits, if any, which have accrued, or the earliest date on which benefits

				will become nonforfeitable,

												

												(ii)

												shall include an

				explanation of any permitted disparity under section 401(l) of the Internal

				Revenue Code of 1986 or any floor-offset arrangement that may be applied in

				determining any accrued benefits described in clause (i),

											

												(iii)

												shall be written in a

				manner calculated to be understood by the average plan participant, and

											

												(iv)

												may be delivered in

				written, electronic, or other appropriate form to the extent such form is

				reasonably accessible to the participant or beneficiary.

											

											(B)

											Additional information

											In the case of an

				individual account plan, any pension benefit statement under clause (i) or (ii)

				of paragraph (1)(A) shall include—

											

												(i)

												the value of each

				investment to which assets in the individual account have been allocated,

				determined as of the most recent valuation date under the plan, including the

				value of any assets held in the form of employer securities or employer real

				property, without regard to whether such securities or real property were

				contributed by the plan sponsor or acquired at the direction of the plan or of

				the participant or beneficiary, and

											

												(ii)

												in the case of a pension

				benefit statement under paragraph (1)(A)(i)—

												

													(I)

													an explanation of any

				limitations or restrictions on any right of the participant or beneficiary

				under the plan to direct an investment, and

												

													(II)

													a notice that investments

				in any individual account may not be adequately diversified if the value of any

				investment in the account exceeds 20 percent of the fair market value of all

				investments in the account.

												

											(C)

											Alternative notice

											The requirements of

				subparagraph (A)(i)(II) are met if, at least annually and in accordance with

				requirements of the Secretary, the plan—

											

												(i)

												updates the information

				described in such paragraph which is provided in the pension benefit statement,

				or

											

												(ii)

												provides in a separate

				statement such information as is necessary to enable a participant or

				beneficiary to determine their nonforfeitable vested benefits.

											

										(3)

										Defined benefit plans

										

											(A)

											Alternative notice

											In the case of a defined

				benefit plan, the requirements of paragraph (1)(B)(i) shall be treated as met

				with respect to a participant if at least once each year the administrator

				provides to the participant notice of the availability of the pension benefit

				statement and the ways in which the participant may obtain such statement. Such

				notice may be delivered in written, electronic, or other appropriate form to

				the extent such form is reasonably accessible to the participant.

										

											(B)

											Years in which no benefits accrue

											The Secretary may provide

				that years in which no employee or former employee benefits (within the meaning

				of section 410(b) of the Internal Revenue Code of 1986) under the plan need not

				be taken into account in determining the 3-year period under paragraph

				(1)(B)(i).

										

						

							(2)

							Conforming amendments

							

								(A)

								

									Section

			 105 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1025) is amended by

			 striking subsection (d).

							

								(B)

								Section 105(b) of such Act

			 (29 U.S.C.

			 1025(b)) is amended to read as follows:

								

									

										(b)

										Limitation on number of statements

										In no case shall a

				participant or beneficiary of a plan be entitled to more than 1 statement

				described in subparagraph (A)(iii) or (B)(ii) of subsection (a)(1), whichever

				is applicable, in any 12-month period.

									

							

								(C)

								Section 502(c)(1) of such Act

			 (29 U.S.C.

			 1132(c)(1)) is amended by striking or section

			 101(f) and inserting section 101(f), or section

			 105(a).

							

						(c)

						Model statements

						The Secretary of Labor shall,

			 within 180 days after the date of the enactment of this section, develop 1 or

			 more model benefit statements that are written in a manner calculated to be

			 understood by the average plan participant and that may be used by plan

			 administrators in complying with the requirements of section 4980I of the

			 Internal Revenue Code of 1986 and

			 section

			 105 of the Employee Retirement

			 Income Security Act of 1974.

					

						(d)

						Effective date

						

							(1)

							In general

							The amendments made by this

			 section shall apply to plan years beginning after December 31, 2006.

						

							(2)

							Special rule for collectively bargained agreements

							In the case of a plan

			 maintained pursuant to 1 or more collective bargaining agreements between

			 employee representatives and 1 or more employers ratified on or before the date

			 of the enactment of this Act, paragraph (1) shall be applied to benefits

			 pursuant to, and individuals covered by, any such agreement by substituting for

			 December 31, 2006 the earlier of—

							

								(A)

								the later of—

								

									(i)

									December 31, 2007, or

								

									(ii)

									the date on which the last of

			 such collective bargaining agreements terminates (determined without regard to

			 any extension thereof after such date of enactment), or

								

								(B)

								December 31, 2008.

							

					112.

					Defined contribution plans required to provide adequate

			 investment education to participants

					

						(a)

						Excise tax on failure of certain defined contribution plans to

			 provide adequate investment information

						

							(1)

							In general

							Section 4980I(e)(1)(A) of the

			 Internal Revenue Code of 1986, as added by section 111, is amended by adding at

			 the end the following new flush sentence:

							

								In

				addition to the pension benefit statement, the administrator shall furnish at

				least once each year to each participant or beneficiary who has the right to

				direct the investment of assets in his or her account the model form relating

				to basic investment guidelines as provided in paragraph

				(5).

						

							(2)

							Basic investment guidelines

							Section 4980I(e) of such

			 Code, as so added, is amended by adding at the end the following new

			 paragraph:

							

								

									(5)

									Basic investment guidelines

									

										(A)

										In general

										The Secretary shall, in

				consultation with the Secretary of Labor, develop and make available to defined

				contribution plans for distribution under paragraph (1)(A) a model form

				containing basic guidelines for investing for retirement. Except as otherwise

				provided by the Secretary, such guidelines shall include—

										

											(i)

											information on the benefits

				of diversification,

										

											(ii)

											information on the

				essential differences, in terms of risk and return, of pension plan

				investments, including stocks, bonds, mutual funds, and money market

				investments,

										

											(iii)

											information on how an

				individual’s pension plan investment allocations may differ depending on the

				individual’s age and years to retirement and on other factors determined by the

				Secretary,

										

											(iv)

											sources of information

				where individuals may learn more about pension rights, individual investing,

				and investment advice, and

										

											(v)

											such other information

				related to individual investing as the Secretary determines appropriate.

										

										(B)

										Calculation information

										The model form under

				subparagraph (A) shall include addresses for Internet sites, and a worksheet,

				which a participant or beneficiary may use to calculate—

										

											(i)

											the retirement age value of

				the participant’s or beneficiary’s nonforfeitable pension benefits under the

				plan (expressed as an annuity amount and determined by reference to varied

				historical annual rates of return and annuity interest rates), and

										

											(ii)

											other important amounts

				relating to retirement savings, including the amount which a participant or

				beneficiary would be required to save annually to provide a retirement income

				equal to various percentages of their current salary (adjusted for expected

				growth prior to retirement).

										The Secretary of Labor shall

				develop an Internet site which an individual may use in making such

				calculations and the address for such site shall be included with the

				form.

										(C)

										Public comment

										The Secretary shall provide

				at least 90 days for public comment before publishing final notice of the model

				form.

									

										(D)

										Rules relating to form and statement

										The model form under

				subparagraph (A)—

										

											(i)

											shall be written in a

				manner calculated to be understood by the average plan participant, and

										

											(ii)

											may be delivered in

				written, electronic, or other appropriate form to the extent such form is

				reasonably accessible to participants and beneficiaries.

										

						

							(3)

							Conforming amendments

							Section 4980I of such Code is

			 amended—

							

								(A)

								by adding at the end of

			 subsection (c)(3) the following new subparagraph:

								

									

										(C)

										Separate application

										This paragraph shall be

				applied separately to failures to meet the requirements of subsection (e)(1)(A)

				to provide pension benefit statements and failures to meet the requirements of

				subsection (e)(1)(A) to provide model forms containing basic investment

				guidelines.

									;

							

								(B)

								by inserting or model

			 form after statement in subsection (d)(3); and

							

								(C)

								by inserting or model

			 form containing basic investment guidelines after

			 statement in subsection (e)(4).

							

						(b)

						Adequate investment education

						

							(1)

							In general

							

								Section

			 104 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1024), as amended by

			 section 102, is amended by redesignating subsection (e) as subsection (f) and

			 by inserting after subsection (d) the following new subsection:

							

								

									(e)

									Basic investment guidelines

									

										(1)

										In general

										The administrator of an

				individual account plan (other than a one-participant retirement plan described

				in section 101(i)(8)(B)) shall furnish at least once each year to each

				participant or beneficiary who has the right to direct the investment of assets

				in his or her account the model form relating to basic investment guidelines

				which is described in paragraph (2).

									

										(2)

										Model form

										

											(A)

											In general

											The Secretary of the

				Treasury, in consultation with the Secretary, shall develop and make available

				to individual account plans for distribution under paragraph (1) a model form

				containing basic guidelines for investing for retirement. Except as otherwise

				provided by the Secretary of the Treasury, such guidelines shall

				include—

											

												(i)

												information on the benefits

				of diversification,

											

												(ii)

												information on the

				essential differences, in terms of risk and return, of pension plan

				investments, including stocks, bonds, mutual funds, and money market

				investments,

											

												(iii)

												information on how an

				individual’s pension plan investment allocations may differ depending on the

				individual’s age and years to retirement and on other factors determined by the

				Secretary of the Treasury,

											

												(iv)

												sources of information

				where individuals may learn more about pension rights, individual investing,

				and investment advice, and

											

												(v)

												such other information

				related to individual investing as the Secretary of the Treasury determines

				appropriate.

											

											(B)

											Calculation information

											The model form under

				subparagraph (A) shall include addresses for Internet sites, and a worksheet,

				which a participant or beneficiary may use to calculate—

											

												(i)

												the retirement age value of

				the participant’s or beneficiary’s nonforfeitable pension benefits under the

				plan (expressed as an annuity amount and determined by reference to varied

				historical annual rates of return and annuity interest rates), and

											

												(ii)

												other important amounts

				relating to retirement savings, including the amount which a participant or

				beneficiary would be required to save annually to provide a retirement income

				equal to various percentages of their current salary (adjusted for expected

				growth prior to retirement).

											The Secretary shall develop an

				Internet site which an individual may use in making such calculations and the

				address for such site shall be included with the form.

										(3)

										Rules relating to form and statement

										The model form under

				paragraph (2)—

										

											(A)

											shall be written in a

				manner calculated to be understood by the average plan participant, and

										

											(B)

											may be delivered in

				written, electronic, or other appropriate form to the extent such form is

				reasonably accessible to participants and beneficiaries.

										

						

							(2)

							Enforcement

							Section 502(c)(7) of such Act

			 (29 U.S.C.

			 1132(c)(7)), as amended by section 102, is amended by striking

			 section 104(d) and inserting subsection (d) or (e) of

			 section 104.

						

						(c)

						Effective date

						

							(1)

							In general

							The amendments made by this

			 section shall apply to plan years beginning after December 31, 2006.

						

							(2)

							Special rule for collectively bargained agreements

							In the case of a plan

			 maintained pursuant to 1 or more collective bargaining agreements between

			 employee representatives and 1 or more employers ratified on or before the date

			 of the enactment of this Act, paragraph (1) shall be applied to benefits

			 pursuant to, and individuals covered by, any such agreement by substituting for

			 December 31, 2006 the earlier of—

							

								(A)

								the later of—

								

									(i)

									December 31, 2007, or

								

									(ii)

									the date on which the last of

			 such collective bargaining agreements terminates (determined without regard to

			 any extension thereof after such date of enactment), or

								

								(B)

								December 31, 2008.

							

					113.

					Material information relating to investment in employer

			 securities

					

						(a)

						Amendments of Internal Revenue Code

						

							(1)

							In general

							Section 4980H(e) of the

			 Internal Revenue Code of 1986, as added by section 102, is amended—

							

								(A)

								by striking (e)

			 Notice of Right To

			 Divest.—Not and inserting:

								

									

										(e)

										Notice requirements

										

											(1)

											Notice of right to divest

											Not

										,

							

								(B)

								by redesignating paragraphs

			 (1) and (2) as subparagraphs (A) and (B) and adjusting all margins accordingly,

			 and

							

								(C)

								by adding at the end the

			 following new paragraph:

								

									

										(2)

										Material information

										

											(A)

											In general

											The administrator of a

				defined contribution plan (other than a one-participant retirement plan) shall

				provide to each participant and beneficiary who has the right to direct the

				investment of assets in his or her account in employer securities with all

				reports, proxy statements, and other communications regarding investment of

				such assets in employer securities to the extent that such reports, statements,

				and communications are required to be provided by the plan sponsor to investors

				in connection with such an investment under applicable securities laws. Such

				reports, statements, and communications may be delivered in written,

				electronic, or other appropriate form to the extent such form is reasonably

				accessible to participants and beneficiaries.

										

											(B)

											Plan sponsor

											If any information required

				to be provided under paragraph (1) is maintained by the plan sponsor, the plan

				sponsor shall transmit such information to the plan administrator.

										

							

							(2)

							Conforming amendments

							

								(A)

								Section 4980H(c)(3) of such

			 Code, as so added, is amended by adding at the end the following new

			 subparagraph:

								

									

										(C)

										Separate application

										This paragraph shall be

				applied separately for failures to meet the requirements of subsection (e)(1)

				and failures to meet the requirements of subsection (e)(2).

									

							

								(B)

								(i)

									The heading for section 4980H

			 of such Code, as so added, is amended by striking notice of freedom to divest employer

			 securities and inserting information regarding investment in employer

			 securities.

								

									(ii)

									The item relating to section

			 4980H in the table of sections for chapter 43 of such Code, as so added, is

			 amended by striking notice of freedom to divest employer

			 securities and inserting information regarding investment in

			 employer securities.

								

						(b)

						Amendments of ERISA

						

							(1)

							In general

							

								Section

			 104 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1024) as amended by

			 sections 102 and 112, is amended by redesignating subsection (f) as subsection

			 (g) and by inserting after subsection (e) the following new subsection:

							

								

									(f)

									Providing of material information

									

										(1)

										In general

										The administrator of an

				individual account plan (other than a one-participant retirement plan described

				in section 101(i)(8)(B)) shall provide to each participant and beneficiary who

				has the right to direct the investment of assets in his or her account in

				employer securities with all reports, proxy statements, and other

				communications regarding investment of such assets in employer securities to

				the extent that such reports, statements, and communications are required to be

				provided by the plan sponsor to investors in connection with such an investment

				under applicable securities laws. Such reports, statements, and communications

				may be delivered in written, electronic, or other appropriate form to the

				extent such form is reasonably accessible to participants and

				beneficiaries.

									

										(2)

										Plan sponsor

										If any information required

				to be provided under paragraph (1) is maintained by the plan sponsor, the plan

				sponsor shall transmit such information to the plan administrator.

									

						

							(2)

							Enforcement

							Section 502 of such Act

			 (29 U.S.C.

			 1132) is amended—

							

								(A)

								in subsection (a)(6), by

			 striking (6), or (7) and inserting (6), (7), or

			 (8);

							

								(B)

								by redesignating paragraph

			 (8) of subsection (c) as paragraph (9); and

							

								(C)

								by inserting after paragraph

			 (7) of subsection (c) the following new paragraph:

								

									

										(8)

										The Secretary may assess a

				civil penalty against any person of up to $1,000 a day from the date of the

				person’s failure or refusal to comply with the requirements of section 104(f)

				until such failure or refusal is corrected.

									

							

						(c)

						Effective date

						

							(1)

							In general

							The amendments made by this

			 section shall apply to plan years beginning after December 31, 2005.

						

							(2)

							Special rule for collectively bargained agreements

							In the case of a plan

			 maintained pursuant to 1 or more collective bargaining agreements between

			 employee representatives and 1 or more employers ratified on or before the date

			 of the enactment of this Act, paragraph (1) shall be applied to benefits

			 pursuant to, and individuals covered by, any such agreement by substituting for

			 December 31, 2005 the earlier of—

							

								(A)

								the later of—

								

									(i)

									December 31, 2006, or

								

									(ii)

									the date on which the last of

			 such collective bargaining agreements terminates (determined without regard to

			 any extension thereof after such date of enactment), or

								

								(B)

								December 31, 2007.

							

					114.

					Fiduciary rules for plan sponsors designating independent

			 investment advisers

					

						(a)

						In general

						

							Section

			 404 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1104) is amended by

			 adding at the end the following new subsection:

						

							

								(e)

								Independent investment adviser

								

									(1)

									In general

									In the case of an

				individual account plan which permits a plan participant or beneficiary to

				direct the investment of the assets in his or her account, if a plan sponsor or

				other person who is a fiduciary designates and monitors a qualified investment

				adviser pursuant to the requirements of paragraph (3), such fiduciary—

									

										(A)

										shall be deemed to have

				satisfied the requirements under this section for the prudent designation and

				periodic review of an investment adviser with whom the plan sponsor or other

				person who is a fiduciary enters into an arrangement for the provision of

				advice referred to in section 3(21)(A)(ii),

									

										(B)

										shall not be liable under

				this section for any loss, or by reason of any breach, with respect to the

				provision of investment advice given by such adviser to any plan participant or

				beneficiary, and

									

										(C)

										shall not be liable for any

				co-fiduciary liability under subsections (a)(2) and (b) of section 405 with

				respect to the provision of investment advice given by such adviser to any plan

				participant or beneficiary.

									

									(2)

									Qualified investment adviser

									

										(A)

										In general

										For purposes of this

				subsection, the term qualified investment adviser means, with

				respect to a plan, a person—

										

											(i)

											who is a fiduciary of the

				plan by reason of the provision of investment advice by such person to a plan

				participant or beneficiary;

										

											(ii)

											who—

											

												(I)

												is registered as an

				investment adviser under the Investment

				Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.),

											

												(II)

												is registered as an

				investment adviser under the laws of the State in which such adviser maintains

				the principal office and place of business of such adviser, but only if such

				State laws are consistent with section 203A of the

				Investment Advisers Act of 1940

				(15 U.S.C.

				80b–3a),

											

												(III)

												is a bank or similar

				financial institution referred to in section 408(b)(4),

											

												(IV)

												is an insurance company

				qualified to do business under the laws of a State, or

											

												(V)

												is any other comparably

				qualified entity which satisfies such criteria as the Secretary determines

				appropriate, consistent with the purposes of this subsection, and

											

											(iii)

											who meets the requirements

				of subparagraph (B).

										

										(B)

										Adviser requirements

										The requirements of this

				subparagraph are met if every individual employed (or otherwise compensated) by

				a person described in subparagraph (A)(ii) who provides investment advice on

				behalf of such person to any plan participant or beneficiary is—

										

											(i)

											an individual described in

				subclause (I) of subparagraph (A)(ii),

										

											(ii)

											an individual described in

				subclause (II) of subparagraph (A)(ii), but only if such State has an

				examination requirement to qualify for registration,

										

											(iii)

											registered as a broker or

				dealer under the Securities Exchange Act of

				1934 (15

				U.S.C. 78a et seq.),

										

											(iv)

											a registered representative

				as described in section 3(a)(18) of the Securities Exchange Act of 1934

				(15 U.S.C.

				78c(a)(18)) or section 202(a)(17) of the

				Investment Advisers Act of 1940

				(15 U.S.C.

				80b–2(a)(17)), or

										

											(v)

											any other comparably

				qualified individual who satisfies such criteria as the Secretary determines

				appropriate, consistent with the purposes of this subsection.

										

									(3)

									Verification requirements

									The requirements of this

				paragraph are met if—

									

										(A)

										the plan sponsor or other

				person who is a fiduciary in designating a qualified investment adviser

				receives at the time of the designation, and annually thereafter, a written

				verification from the qualified investment adviser that the investment

				adviser—

										

											(i)

											is and remains a qualified

				investment adviser,

										

											(ii)

											acknowledges that the

				investment adviser is a fiduciary with respect to the plan and is solely

				responsible for its investment advice,

										

											(iii)

											has reviewed the plan

				documents (including investment options) and has determined that its

				relationship with the plan and the investment advice provided to any plan

				participant or beneficiary, including any fees or other compensation it will

				receive, will not constitute a violation of section 406,

										

											(iv)

											will, in providing

				investment advice to any participant or beneficiary, consider any employer

				securities or employer real property allocated to his or her account,

				and

										

											(v)

											has the necessary insurance

				coverage (as determined by the Secretary) for any claim by any plan participant

				or beneficiary,

										

										(B)

										the plan sponsor or other

				person who is a fiduciary in designating a qualified investment adviser reviews

				the documents described in paragraph (4) provided by such adviser and

				determines that there is no material reason not to enter into an arrangement

				for the provision of advice by such qualified investment adviser, and

									

										(C)

										the plan sponsor or other

				person who is a fiduciary in designating a qualified investment adviser, within

				30 days of having information brought to its attention that the investment

				adviser is no longer qualified or that a substantial number of plan

				participants or beneficiaries have raised concerns about the services being

				provided by the investment adviser—

										

											(i)

											investigates such

				information and concerns, and

										

											(ii)

											determines that there is no

				material reason not to continue the designation of the adviser as a qualified

				investment adviser.

										

									(4)

									Documentation

									A qualified investment

				adviser shall provide the following documents to the plan sponsor or other

				person who is a fiduciary in designating the adviser:

									

										(A)

										The contract with the plan

				sponsor or other person who is a fiduciary for the services to be provided by

				the investment adviser to the plan participants and beneficiaries.

									

										(B)

										A disclosure as to any fees

				or other compensation that will be received by the investment adviser for the

				provision of such investment advice and as to any fees and other compensation

				that will be received as a result of a participant’s investment

				election.

									

										(C)

										The Uniform Application for

				Investment Adviser Registration as filed with the Securities and Exchange

				Commission or a substantially similar disclosure application as determined by

				and filed with the Secretary.

									

									(5)

									Treatment as fiduciary

									Any qualified investment

				adviser that acknowledges it is a fiduciary pursuant to paragraph (3)(A)(ii)

				shall be deemed a fiduciary under this part with respect to the provision of

				investment advice to a plan participant or beneficiary.

								

					

						(b)

						Fiduciary liability

						Section 404(c)(1)(B) of such

			 Act is amended by inserting (other than a qualified investment

			 adviser) after fiduciary.

					

						(c)

						Effective date

						The amendments made by this

			 section shall apply with respect to investment advisers designated after the

			 date of the enactment of this Act.

					

					115.

					Treatment of qualified retirement planning services

					

						(a)

						In general

						Subsection (m) of section 132

			 of the Internal Revenue Code of 1986 (defining qualified retirement services)

			 is amended by adding at the end the following new paragraph:

						

							

								(4)

								No constructive receipt

								

									(A)

									In general

									No amount shall be included

				in the gross income of any employee solely because the employee may choose

				between any qualified retirement planning services provided by an eligible

				investment advisor and compensation which would otherwise be includible in the

				gross income of such employee. The preceding sentence shall apply to highly

				compensated employees only if the choice described in such sentence is

				available on substantially the same terms to each member of the group of

				employees normally provided education and information regarding the employer’s

				qualified employer plan.

								

									(B)

									Limitation

									The maximum amount which

				may be excluded under subparagraph (A) with respect to any employee for any

				taxable year shall not exceed $1,000.

								

									(C)

									Eligible investment adviser

									For purposes of this

				paragraph, the term eligible investment adviser means, with

				respect to a plan, a person—

									

										(i)

										who—

										

											(I)

											is registered as an

				investment adviser under the Investment

				Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.),

										

											(II)

											is registered as an

				investment adviser under the laws of the State in which such adviser maintains

				the principal office and place of business of such adviser, but only if such

				State laws are consistent with section 203A of the

				Investment Advisers Act of 1940

				(15 U.S.C.

				80b–3a),

										

											(III)

											is a bank or similar

				financial institution referred to in section 408(b)(4),

										

											(IV)

											is an insurance company

				qualified to do business under the laws of a State, or

										

											(V)

											is any other comparably

				qualified entity which satisfies such criteria as the Secretary determines

				appropriate, consistent with the purposes of this subsection, and

										

										(ii)

										who meets the requirements

				of subparagraph (D).

									

									(D)

									Adviser requirements

									The requirements of this

				subparagraph are met if every individual employed (or otherwise compensated) by

				a person described in subparagraph (C)(i) who provides investment advice on

				behalf of such person to any plan participant or beneficiary is—

									

										(i)

										an individual described in

				subclause (I) of subparagraph (C)(i),

									

										(ii)

										an individual described in

				subclause (II) of subparagraph (C)(i), but only if such State has an

				examination requirement to qualify for registration,

									

										(iii)

										registered as a broker or

				dealer under the Securities Exchange Act of

				1934 (15

				U.S.C. 78a et seq.),

									

										(iv)

										a registered representative

				as described in section 3(a)(18) of the Securities Exchange Act of 1934

				(15 U.S.C.

				78c(a)(18)) or section 202(a)(17) of the

				Investment Advisers Act of 1940

				(15 U.S.C.

				80b–2(a)(17)), or

									

										(v)

										any other comparably

				qualified individual who satisfies such criteria as the Secretary determines

				appropriate, consistent with the purposes of this paragraph.

									

									(E)

									Termination

									This paragraph shall not

				apply to taxable years beginning after December 31, 2010.

								

					

						(b)

						Conforming amendments

						

							(1)

							Section 403(b)(3)(B) of such

			 Code is amended by inserting 132(m)(4), after

			 132(f)(4),.

						

							(2)

							Section 414(s)(2) of such

			 Code is amended by inserting 132(m)(4), after

			 132(f)(4),.

						

							(3)

							Section 415(c)(3)(D)(ii) of

			 such Code is amended by inserting 132(m)(4), after

			 132(f)(4),.

						

						(c)

						Effective date

						The amendments made by this

			 section shall apply to taxable years beginning after December 31, 2005.

					

				C

				Protection of pension plan participants

				

					121.

					Notice to participants or beneficiaries of blackout

			 periods

					

						(a)

						Amendments of Internal Revenue Code

						

							(1)

							Excise tax

							

								(A)

								In general

								Chapter 43 of the Internal

			 Revenue Code of 1986 (relating to qualified pension, etc., plans), as amended

			 by this Act, is amended by adding at the end the following new section:

								

									

										4980J.

										Failure of certain defined contribution plans to provide

				notice of blackout periods

										

											(a)

											Imposition of tax

											There is hereby imposed a

				tax on the failure of any defined contribution plan to which this section

				applies to meet the requirements of subsection (e) with respect to any

				participant or beneficiary.

										

											(b)

											Amount of tax

											

												(1)

												In general

												The amount of the tax

				imposed by subsection (a) on any failure with respect to any participant or

				beneficiary shall be $100 for each day in the noncompliance period with respect

				to the failure.

											

												(2)

												Noncompliance period

												For purposes of this

				section, the term noncompliance period means, with respect to any

				failure, the period beginning on the date the failure first occurs and ending

				on the date the notice to which the failure relates is provided or the failure

				is otherwise corrected.

											

											(c)

											Limitations on amount of tax

											

												(1)

												Tax not to apply where failure not discovered and reasonable

				diligence exercised

												No tax shall be imposed by

				subsection (a) on any failure during any period for which it is established to

				the satisfaction of the Secretary that any person subject to liability for tax

				under subsection (d) did not know that the failure existed and exercised

				reasonable diligence to meet the requirements of subsection (e).

											

												(2)

												Tax not to apply to failures corrected as soon as reasonably

				practicable

												No tax shall be imposed by

				subsection (a) on any failure if—

												

													(A)

													any person subject to

				liability for the tax under subsection (d) exercised reasonable diligence to

				meet the requirements of subsection (e), and

												

													(B)

													such person provides the

				notice described in subsection (e) as soon as reasonably practicable after the

				first date such person knew, or exercising reasonable diligence should have

				known, that such failure existed.

												

												(3)

												Overall limitation for unintentional failures

												

													(A)

													In general

													If the person subject to

				liability for tax under subsection (d) exercised reasonable diligence to meet

				the requirements of subsection (e), the tax imposed by subsection (a) for

				failures during the taxable year of the employer (or, in the case of a

				multiemployer plan, the taxable year of the trust forming part of the plan)

				shall not exceed $500,000. For purposes of the preceding sentence, all

				multiemployer plans of which the same trust forms a part shall be treated as 1

				plan.

												

													(B)

													Taxable years in the case of certain controlled

				groups

													For purposes of this

				paragraph, if all persons who are treated as a single employer for purposes of

				this section do not have the same taxable year, the taxable years taken into

				account shall be determined under principles similar to the principles of

				section 1561.

												

												(4)

												Waiver by Secretary

												In the case of a failure

				which is due to reasonable cause and not to willful neglect, the Secretary may

				waive part or all of the tax imposed by subsection (a) to the extent that the

				payment of such tax would be excessive or otherwise inequitable relative to the

				failure involved.

											

											(d)

											Liability for tax

											The following shall be

				liable for the tax imposed by subsection (a):

											

												(1)

												In the case of a plan not

				described in paragraph (2) or (3), the employer.

											

												(2)

												In the case of a

				multiemployer plan, the plan.

											

												(3)

												In the case of an

				arrangement described in subsection (e)(1)(B), the person required to provide

				the notice under subsection (e).

											

											(e)

											Notice of blackout periods to participant or beneficiary

				under defined contribution plan

											

												(1)

												In general

												

													(A)

													Duties of plan administrator

													In advance of the

				commencement of any blackout period with respect to a defined contribution

				plan, the plan administrator shall notify the plan participants and

				beneficiaries who are affected by such action in accordance with this

				subsection.

												

													(B)

													Special rule for certain annuities

													In the case of an annuity

				contract or custodial account described in section 403(b) which is not a plan

				established or maintained by the employer, the notice shall be furnished by the

				issuer of the contract, the custodian of the account, or such other person as

				is specified by the Secretary.

												

												(2)

												Notice requirements

												

													(A)

													In general

													The notices described in

				paragraph (1) shall be written in a manner calculated to be understood by the

				average plan participant and shall include—

													

														(i)

														the reasons for the

				blackout period,

													

														(ii)

														an identification of the

				investments and other rights affected,

													

														(iii)

														the expected beginning date

				and length of the blackout period,

													

														(iv)

														in the case of investments

				affected, a statement that the participant or beneficiary should evaluate the

				appropriateness of their current investment decisions in light of their

				inability to direct or diversify assets credited to their accounts during the

				blackout period, and

													

														(v)

														such other matters as the

				Secretary of Labor may require by regulation.

													

													(B)

													Notice to participants and beneficiaries

													Except as otherwise

				provided in this subsection, notices described in paragraph (1) shall be

				furnished to all participants and beneficiaries under the plan to whom the

				blackout period applies at least 30 days in advance of the blackout

				period.

												

													(C)

													Exception to 30-day notice requirement

													In any case in

				which—

													

														(i)

														a deferral of the blackout

				period would violate the requirements of subparagraph (A) or (B) of section

				404(a)(1) of the Employee Retirement Income

				Security Act of 1974, and a fiduciary of the plan reasonably so

				determines in writing, or

													

														(ii)

														the inability to provide

				the 30-day advance notice is due to events that were unforeseeable or

				circumstances beyond the reasonable control of the plan administrator, and a

				fiduciary of the plan reasonably so determines in writing,

													subparagraph (B) shall not apply,

				and the notice shall be furnished to all participants and beneficiaries under

				the plan to whom the blackout period applies as soon as reasonably possible

				under the circumstances unless such a notice in advance of the termination of

				the blackout period is impracticable.

													(D)

													Written notice

													The notice required to be

				provided under this subsection shall be in writing, except that such notice may

				be in electronic or other form to the extent that such form is reasonably

				accessible to the recipient.

												

													(E)

													Notice to issuers of employer securities subject to blackout

				period

													In the case of any blackout

				period in connection with a defined contribution plan, the plan administrator

				shall provide timely notice of such blackout period to the issuer of any

				employer securities subject to such blackout period.

												

												(3)

												Exception for blackout periods with limited

				applicability

												In any case in which the

				blackout period applies only to 1 or more participants or beneficiaries in

				connection with a merger, acquisition, divestiture, or similar transaction

				involving the plan or plan sponsor and occurs solely in connection with

				becoming or ceasing to be a participant or beneficiary under the plan by reason

				of such merger, acquisition, divestiture, or transaction, the requirement of

				this subsection that the notice be provided to all participants and

				beneficiaries shall be treated as met if the notice required under paragraph

				(1) is provided to such participants or beneficiaries to whom the blackout

				period applies as soon as reasonably practicable.

											

												(4)

												Changes in length of blackout period

												If, following the

				furnishing of the notice pursuant to this subsection, there is a change in the

				beginning date or length of the blackout period (specified in such notice

				pursuant to paragraph (2)(A)(iii)), the administrator shall provide affected

				participants and beneficiaries notice of the change as soon as reasonably

				practicable. In relation to the extended blackout period, such notice shall

				meet the requirements of paragraph (2)(D) and shall specify any material change

				in the matters referred to in clauses (i) through (v) of paragraph

				(2)(A).

											

												(5)

												Regulatory exceptions

												The Secretary of Labor may

				provide by regulation for additional exceptions to the requirements of this

				subsection which the Secretary of Labor determines are in the interests of

				participants and beneficiaries.

											

												(6)

												Guidance and model notices

												The Secretary of Labor

				shall issue guidance and model notices which meet the requirements of this

				subsection.

											

												(7)

												Blackout period

												For purposes of this

				subsection—

												

													(A)

													In general

													The term blackout

				period means, in connection with a defined contribution plan, any period

				for which any ability of participants or beneficiaries under the plan, which is

				otherwise available under such plan, to direct or diversify assets credited to

				their accounts, to obtain loans from the plan, or to obtain distributions from

				the plan is temporarily suspended, limited, or restricted, if such suspension,

				limitation, or restriction is for any period of more than 3 consecutive

				business days.

												

													(B)

													Exclusions

													The term blackout

				period does not include a suspension, limitation, or restriction—

													

														(i)

														which occurs by reason of

				the application of the securities laws (as defined in section 3(a)(47) of the

				Securities Exchange Act of

				1934),

													

														(ii)

														which is a change to the

				plan which provides for a regularly scheduled suspension, limitation, or

				restriction which is disclosed to participants or beneficiaries through any

				summary of material modifications, any materials describing specific investment

				alternatives under the plan, or any changes thereto, or

													

														(iii)

														which applies only to 1 or

				more individuals, each of whom is the participant, an alternate payee (as

				defined in section 414(p)(8)), or any other beneficiary pursuant to a qualified

				domestic relations order (as defined in section 414(p)(1)(A)).

													

												(8)

												Defined contribution plan to which Section applies

												

													(A)

													In general

													Except as provided in this

				paragraph, this section applies to any defined contribution plan described in

				clause (i), (ii), or (iv) of section 219(g)(5)(A).

												

													(B)

													Exception for one-participant retirement plan

													This section shall not

				apply to a one-participant retirement plan (as defined in section

				401(a)(35)(E)(iv)).

												

													(C)

													Exception for governmental and church plans

													This section shall not

				apply to governmental and church plans. For purposes of this subparagraph, the

				terms governmental plan and church plan have the

				meanings given such terms by section 414.

												

							

								(B)

								Aggregation

								Section 414(t) of such Code,

			 as amended by this Act, is amended by striking or 4980I and

			 inserting 4980I, or 4980J.

							

								(C)

								Clerical amendment

								The table of sections for

			 chapter 43 of such Code is amended by adding at the end the following new

			 item:

								

									

										Sec. 4980J. Failure of

				applicable defined contribution plan to provide notice of blackout

				periods.

									

									.

							

							(2)

							Effective date

							The amendments made by this

			 subsection shall apply to failures after the date of the enactment of this

			 Act.

						

						(b)

						Amendments of ERISA

						

							(1)

							In general

							

								Section

			 101(i) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1021(i)) is amended—

							

								(A)

								by striking the terms

			 of in paragraph (7)(A),

							

								(B)

								by striking clause (i) of

			 paragraph (8)(B) and inserting:

								

									

										(i)

										on the first day of the

				plan year—

										

											(I)

											covered only one individual

				(or the individual and the individual’s spouse) and the individual owned 100

				percent of the plan sponsor (whether or not incorporated), or

										

											(II)

											covered only one or more

				partners (or partners and their spouses) in the plan sponsor,

										,

							

								(C)

								by striking

			 employer and employer’s in paragraph (8)(B)(iii)

			 and inserting individual and individual’s,

			 respectively,

							

								(D)

								by striking leases

			 employees in paragraph (8)(B)(v) and inserting uses the services

			 of leased employees (within the meaning of section 414(n) of the Internal

			 Revenue Code of 1986), and

							

								(E)

								by adding at the end of

			 paragraph (8)(B) the following flush sentence:

								

									For

				purposes of this paragraph, an individual shall be treated as a partner if the

				individual is so treated under section 401(a)(35)(E)(iv) of the Internal

				Revenue Code of 1986.

							

							(2)

							Effective date

							The amendments made by this

			 subsection shall take effect as if included in the provisions of section 306 of

			 Public Law

			 107–204 (116 Stat. 745 et seq.).

						

					122.

					Allowance of catchup payments

					

						(a)

						In general

						Section 219(b)(5) of the

			 Internal Revenue Code of 1986 (relating to deductible amount) is amended by

			 redesignating subparagraph (C) as subparagraph (D) and by inserting after

			 subparagraph (B) the following new subparagraph:

						

							

								(C)

								Catchup contributions for certain individuals

								

									(i)

									In general

									In the case of an eligible

				individual who elects to make a qualified retirement contribution in addition

				to the deductible amount determined under subparagraph (A)—

									

										(I)

										the deductible amount for

				any taxable year shall be increased by an amount equal to 3 times the

				applicable amount determined under subparagraph (B) for such taxable year,

				and

									

										(II)

										subparagraph (B) shall not

				apply.

									

									(ii)

									Eligible individual

									For purposes of this

				subparagraph, the term eligible individual means, with respect to

				any taxable year, any individual who was a qualified participant in a qualified

				cash or deferred arrangement (as defined in section 401(k)) of an employer

				described in clause (ii) under which the employer matched at least 50 percent

				of the employee’s contributions to such arrangement with stock of such

				employer.

								

									(iii)

									Employer described

									An employer is described in

				this clause if, in any taxable year preceding the taxable year described in

				clause (ii)—

									

										(I)

										such employer (or any

				controlling corporation of such employer) was a debtor in a case under title 11

				of the United States Code, or similar Federal or State law, and

									

										(II)

										such employer (or any other

				person) was subject to an indictment or conviction resulting from business

				transactions related to such case.

									

									(iv)

									Qualified participant

									For purposes of clause

				(ii), the term qualified participant means any eligible individual

				who was a participant in the cash or deferred arrangement described in clause

				(i) on the date that is 6 months before the filing of the case described in

				clause (iii).

								

									(v)

									Termination

									This subparagraph shall not

				apply to taxable years beginning after December 31, 2009.

								

					

						(b)

						Effective date

						The amendments made by this

			 section shall apply to taxable years beginning after December 31, 2004.

					

			II

			Provisions relating to funding, deductions, and the Pension

			 Benefit Guaranty Corporation

			

				A

				Replacement of interest rate on 30-Year Treasury

			 securities

				

					201.

					Replacement of 30-Year Treasury rate for purposes of funding

			 and PBGC premium rates

					

						(a)

						Amendments of Internal Revenue Code

						

							(1)

							In general

							Section 412(b)(5)(B) of the

			 Internal Revenue Code of 1986 is amended to read as follows:

							

								

									(B)

									Determination of current liability

									Notwithstanding subsection

				(c)(3), a plan’s current liability (including for purposes of determining a

				plan’s required contribution under subsection (l)) for any plan year shall be

				determined—

									

										(i)

										in the case of plan years

				beginning in 2006, by using an interest rate determined in accordance with the

				rules prescribed under subsection (o)(1),

									

										(ii)

										in the case of plan years

				beginning in 2007, 2008, 2009, or 2010, by using the phase-in yield curve

				method (as defined in subsection (o)(3)), and

									

										(iii)

										in the case of plan years

				beginning after 2010, by using the yield curve method (as defined in subsection

				(o)(2)).

									

						

							(2)

							Rules relating to current liability determinations

							Section 412 of such Code is

			 amended by adding at the end the following new subsection:

							

								

									(o)

									Rules relating to current liability determinations

									For purposes of subsection

				(b)(5)(B)—

									

										(1)

										Rules relating to interest rates for 2006

										

											(A)

											Determination of rate

											

												(i)

												In general

												If any rate of interest

				used under the plan to determine cost is not within the permissible range, the

				plan shall establish a new rate of interest within the permissible

				range.

											

												(ii)

												Permissible range

												For purposes of clause (i),

				the term permissible range means a rate of interest which is not

				more than, and not more than 10 percent below, the weighted average of

				conservative long-term corporate bond rates during the 4-year period ending on

				the last day before the beginning of the plan year.

											

											(B)

											Conservative long-term corporate bond rates

											The Secretary shall, by

				regulation, prescribe a method for periodically determining conservative

				long-term corporate bond rates for purposes of this paragraph. Such rates shall

				reflect rates of interest on amounts invested in high-quality, long-term

				corporate bonds and shall be based on the use of 1 or more indices, as

				determined from time to time by the Secretary.

										

										(2)

										Yield curve method

										For purposes of this

				subsection, the yield curve method is a method under which current liability is

				determined—

										

											(A)

											by using interest rates

				drawn from a yield curve which is prescribed by the Secretary and which

				reflects high-quality corporate bonds, and

										

											(B)

											by matching the timing of

				the expected benefit payments under the plan to the interest rates on such

				yield curve.

										The Secretary shall publish any yield

				curve prescribed under this paragraph and the method by which the yield curve

				was established.

										(3)

										Phase-In yield curve method

										

											(A)

											In general

											The current liability under

				the phase-in yield curve method shall be equal to the sum of—

											

												(i)

												the applicable percentage

				of current liability determined under the yield curve method described in

				paragraph (2), and

											

												(ii)

												the product of the current

				liability determined by using the interest rate rules described in paragraph

				(1) and a percentage equal to 100 percent minus the applicable

				percentage.

											

											(B)

											Applicable percentage

											For purposes of

				subparagraph (A), the applicable percentage shall be determined in accordance

				with the following table:

											

												

													

														

															In the case of years

															The applicable

														

														

															beginning in—

															percentage is—

														

													

													

														

															2007

															20 

														

														

															2008

															40 

														

														

															2009

															60 

														

														

															2010

															80.

														

													

												

											

										

										(4)

										Simplified methods

										

											(A)

											Establishment by Secretary

											The Secretary shall

				prescribe 1 or more simplified methods under which current liability can be

				determined by substituting any such method for the yield curve method for

				purposes of paragraphs (2) and (3).

										

											(B)

											Use of simplified method

											A plan (other than a

				multiemployer plan) may use a simplified method established under subparagraph

				(A) if, on each day during the preceding plan year, the plan had no more than

				100 participants. The aggregation rule under subsection (l)(6)(C) shall apply

				for purposes of this subparagraph.

										

						

							(3)

							Additional funding requirements

							Section 412(l)(7)(C)(i) of

			 such Code is amended to read as follows:

							

								

									(i)

									Current liability

									Current liability under

				this subsection for any plan year shall be determined under the rules or method

				provided under subsection (b)(5) for the plan year.

								

						

						(b)

						Amendments of ERISA

						

							(1)

							In general

							

								Section

			 302(b)(5)(B) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1082(b)(5)(B)) is amended to read as follows:

							

								

									(B)

									Determination of current liability

									Notwithstanding subsection

				(c)(3), a plan’s current liability (including for purposes of determining a

				plan’s required contribution under subsection (d)) for any plan year shall be

				determined—

									

										(i)

										in the case of plan years

				beginning in 2006, by using an interest rate determined in accordance with the

				rules prescribed under subsection (h)(1),

									

										(ii)

										in the case of plan years

				beginning in 2007, 2008, 2009, or 2010, by using the phase-in yield curve

				method (as defined in subsection (h)(3)), and

									

										(iii)

										in the case of plan years

				beginning after 2010, by using the yield curve method (as defined in subsection

				(h)(2)).

									

						

							(2)

							Rules relating to current liability determinations

							Section 302 of such Act

			 (29 U.S.C.

			 1082) is amended by redesignating subsection (h) as subsection

			 (i) and by inserting after subsection (g) the following new subsection:

							

								

									(h)

									Rules relating to current liability determinations

									For purposes of subsection

				(b)(5)(B)—

									

										(1)

										Rules relating to interest rates for 2006

										

											(A)

											Determination of rate

											

												(i)

												In general

												If any rate of interest

				used under the plan to determine cost is not within the permissible range, the

				plan shall establish a new rate of interest within the permissible

				range.

											

												(ii)

												Permissible range

												For purposes of clause (i),

				the term permissible range means a rate of interest which is not

				more than, and not more than 10 percent below, the weighted average of

				conservative long-term corporate bond rates during the 4-year period ending on

				the last day before the beginning of the plan year.

											

											(B)

											Conservative long-term corporate bond rates

											The Secretary of the

				Treasury shall, by regulation, prescribe a method for periodically determining

				conservative long-term corporate bond rates for purposes of this paragraph.

				Such rates shall reflect rates of interest on amounts invested in high-quality,

				long-term corporate bonds and shall be based on the use of 1 or more indices,

				as determined from time to time by the Secretary of the Treasury.

										

										(2)

										Yield curve method

										For purposes of this

				subsection, the yield curve method is a method under which current liability is

				determined—

										

											(A)

											by using interest rates

				drawn from a yield curve which is prescribed by the Secretary of the Treasury

				and which reflects high-quality corporate bonds, and

										

											(B)

											by matching the timing of

				the expected benefit payments under the plan to the interest rates on such

				yield curve.

										The Secretary of the Treasury shall

				publish any yield curve prescribed under this paragraph and the method by which

				the yield curve was established.

										(3)

										Phase-In yield curve method

										

											(A)

											In general

											The current liability under

				the phase-in yield curve method shall be equal to the sum of—

											

												(i)

												the applicable percentage

				of current liability determined under the yield curve method described in

				paragraph (2), and

											

												(ii)

												the product of the current

				liability determined by using the interest rate rules described in paragraph

				(1) and a percentage equal to 100 percent minus the applicable

				percentage.

											

											(B)

											Applicable percentage

											For purposes of

				subparagraph (A), the applicable percentage shall be determined in accordance

				with the following table:

											

												

													

														

															In the case of years

															The applicable

														

														

															beginning in—

															percentage is—

														

													

													

														

															2007

															20 

														

														

															2008

															40 

														

														

															2009

															60 

														

														

															2010

															80.

														

													

												

											

										

										(4)

										Simplified methods

										

											(A)

											Establishment by Secretary

											The Secretary of the

				Treasury shall prescribe 1 or more simplified methods under which current

				liability can be determined by substituting any such method for the yield curve

				method for purposes of paragraphs (2) and (3).

										

											(B)

											Use of simplified method

											A plan (other than a

				multiemployer plan) may use a simplified method established under subparagraph

				(A) if, on each day during the preceding plan year, the plan had no more than

				100 participants. The aggregation rule under subsection (d)(6)(C) shall apply

				for purposes of this subparagraph.

										

						

							(3)

							Additional funding requirements

							Section 302(d)(7)(C)(i) of

			 such Act (29 U.S.C.

			 1082(d)(7)(C)(i)) is amended to read as follows:

							

								

									(i)

									Current liability

									Current liability under

				this subsection for any plan year shall be determined under the rules or method

				provided under subsection (b)(5) for the plan year.

								

						

							(4)

							PBGC premium rates

							

								(A)

								In general

								Section

			 4006(a)(3)(E)(iii)(II) of such Act (29 U.S.C.

			 1306(a)(3)(E)(iii)(II)) is amended to read as follows:

								

									

										(II)

										For purposes of determining

				unfunded current liability under subclause (I), current liability for any plan

				year shall be determined under the rules or method provided under section

				302(b)(5) for the plan year, except that for purposes of plan years beginning

				in 2006, the interest rate used shall be the conservative long-term corporate

				bond rate for the month preceding the month in which the plan year begins. For

				purposes of the preceding sentence, a plan may, in lieu of the yield curve

				method, use a simplified method under section 302(h)(4) in applying paragraph

				(2) or (3) of section 302(h).

									

							

								(B)

								Conforming amendments

								Section 4006(a)(3)(E)(iii) of

			 such Act (29 U.S.C.

			 1306(a)(3)(E)(iii)) is amended by striking subclauses (III),

			 (IV), and (V).

							

						(c)

						Conforming changes regarding quarterly contributions

						

							(1)

							Amendment of Internal Revenue Code

							Section 412(m)(1)(B) of the

			 Internal Revenue Code of 1986 (relating to quarterly contributions) is amended

			 by striking (including adjustments under subsection

			 (b)(5)(B)).

						

							(2)

							Amendment of ERISA

							

								Section

			 302(e)(1)(B) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1082(e)(1)(B)) is amended by striking (including

			 adjustments under subsection (b)(5)(B)).

						

						(d)

						Effective dates

						

							(1)

							In general

							Except as provided in

			 paragraphs (2) and (3), the amendments made by this section shall apply to plan

			 years beginning after December 31, 2004

						

							(2)

							Lookback rules

							For purposes of applying

			 subsections (d)(9)(B) and (e)(1) of section 302 of the

			 Employee Retirement Income Security Act of

			 1974 and subsections (l)(9)(B) and (m)(1) of section 412 of the

			 Internal Revenue Code of 1986 to plan years beginning after December 31, 2004,

			 the amendments made by this section may be applied as if such amendments had

			 been in effect for all prior plan years. The Secretary of the Treasury may

			 prescribe simplified assumptions which may be used in applying the amendments

			 made by this section to such prior plan years.

						

					202.

					Replacement of 30-Year Treasury rate for calculating lump-sum

			 distributions

					

						(a)

						Amendments of Internal Revenue Code

						Section 417(e)(3)(A) of the

			 Internal Revenue Code of 1986 (relating to determination of present value) is

			 amended—

						

							(1)

							by striking and the

			 applicable interest rate. in clause (i) and inserting

							

								and by using—

									(I)

									the phase-in yield curve

				method in the case of plan years beginning in 2007, 2008, 2009, or 2010,

				and

								

									(II)

									the yield curve method for

				years beginning after 2010.

								,

				and

						

							(2)

							by striking subclause (II) of

			 clause (ii) and inserting:

							

								

									(II)

									Yield curve methods

									The terms yield curve

				method and phase-in yield curve method have the meanings

				given such terms by paragraphs (2) and (3) of section 412(o), respectively,

				except that each such paragraph shall be applied by substituting present

				value for current liability and in applying paragraph

				(3)(A)(ii) of section 412(o), the annual rate of interest on 30-year Treasury

				securities shall be substituted for the interest rate under section 412(o)(1).

				A plan may, in lieu of the yield curve method, use a simplified method under

				section 412(o)(4) for purposes of applying such paragraphs.

								

						

						(b)

						Amendments of ERISA

						

							Section

			 205(g)(3)(A) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1055(g)(3)) is amended—

						

							(1)

							by striking and the

			 applicable interest rate. in clause (i) and inserting

							

								and by using—

									(I)

									the phase-in yield curve

				method in the case of plan years beginning in 2007, 2008, 2009, or 2010,

				and

								

									(II)

									the yield curve method for

				years beginning after 2010.

								,

				and

						

							(2)

							by striking subclause (II) of

			 clause (ii) and inserting:

							

								

									(II)

									Yield curve methods

									The terms yield curve

				method and phase-in yield curve method have the meanings

				given such terms by paragraphs (2) and (3) of section 302(h), respectively,

				except that each such paragraph shall be applied by substituting present

				value for current liability and in applying paragraph

				(3)(A)(ii) of section 302(h), the annual rate of interest on 30-year Treasury

				securities shall be substituted for the interest rate under section 302(h)(1).

				A plan may, in lieu of the yield curve method, use a simplified method under

				section 302(h)(4) for purposes of applying such paragraphs.

								

						

						(c)

						Effective dates

						

							(1)

							In general

							The amendments made by this

			 section shall apply to plan years beginning after December 31, 2006.

						

							(2)

							Special rule for certain optional benefits

							If—

							

								(A)

								for the last plan year of a

			 plan beginning in 2003, the plan provides that the applicable interest rate

			 under section 417(e)(3) of the Internal Revenue Code of 1986 and section

			 205(g)(3) of Employee Retirement Income

			 Security Act of 1974 shall be used for purposes of determining the

			 amount of a benefit (other than the accrued benefit) to which such sections

			 417(e)(3) and 205(g)(3) do not apply, and

							

								(B)

								such plan is amended to

			 provide that a rate other than the applicable interest rate shall be used for

			 such purposes and the first plan year for which such amendment is effective

			 begins no later than January 1, 2007,

							such plan shall not fail to meet the

			 requirements of section 411(d)(6) of the Internal Revenue Code of 1986 and

			 section 204(g) of Employee Retirement Income

			 Security Act of 1974 by reason of such amendment.

					203.

					Section 415 limitation on

			 defined benefit plans

					

						(a)

						In general

						Section 415(b)(2)(E)(ii) of

			 the Internal Revenue Code of 1986 (relating to limitation on certain

			 assumptions) is amended to read as follows:

						

							

								(ii)

								For purposes of adjusting

				any benefit under subparagraph (B) for any form of benefit subject to section

				417(e)(3), 5.5 percent shall be substituted for 5

				percent in clause (i).

							

					

						(b)

						Effective date

						The amendment made by this

			 section shall apply to years beginning after December 31, 2005.

					

				B

				Provisions relating to pension plan funding and

			 deductions

				

					211.

					Deduction limits for plan contributions

					

						(a)

						In general

						Clause (i) of section

			 404(a)(1)(D) of the Internal Revenue Code of 1986 (relating to special rule in

			 case of certain plans) is amended by striking section 412(l) and

			 inserting section 412(l)(8)(A), except that section 412(l)(8)(A) shall

			 be applied for purposes of this clause by substituting 130 percent of

			 current liability for the current liability in clause

			 (i).

					

						(b)

						Conforming amendment

						Section 404(a)(1) of the

			 Internal Revenue Code of 1986 is amended by striking subparagraph (F).

					

						(c)

						Effective date

						The amendments made by this

			 section shall apply to years beginning after December 31, 2005.

					

					212.

					Benefit limitations for certain financially distressed

			 plans

					

						(a)

						Internal Revenue Code of 1986

						Section 401(a) of the

			 Internal Revenue Code of 1986 (relating to qualified pension, profit-sharing,

			 and stock bonus plans), as amended by this Act, is amended by adding after

			 paragraph (35) the following new paragraph:

						

							

								(36)

								Benefit limitations for certain financially distressed

				plans

								

									(A)

									In general

									Notwithstanding any other

				provision of this part, if a defined benefit plan to which the requirements of

				section 412(l) apply is a financially distressed plan for any plan year, a

				trust forming part of the plan shall not be treated as a qualified trust under

				this section unless—

									

										(i)

										no amendment to the plan

				takes effect during the plan year if such amendment increases liabilities of

				the plan by reason of increases in benefits, any change in the accrual of

				benefits, or any change in the rate at which benefits become

				nonforfeitable,

									

										(ii)

										notwithstanding any other

				provision of the plan—

										

											(I)

											the accrued benefit, any

				death or disability benefit, and any social security supplement described in

				the last sentence of section 411(a)(9) of each participant are frozen at the

				amount of such benefit or supplement as of the end of the preceding plan year,

				determined without regard to any plan amendment adopted during the preceding

				plan year which increased any such benefit or supplement and determined after

				the application of this subclause, and

										

											(II)

											all other benefits provided

				under the plan are eliminated,

										but only to the extent the freezing or

				elimination of such benefits would have been permitted under section 411(d)(6)

				if they had been implemented by a plan amendment adopted at the end of the

				preceding plan year, and

										(iii)

										no payments described in

				paragraph (32)(B) are made to any participant or beneficiary whose annuity

				starting date occurs during the plan year.

									Clause (iii) shall apply to any

				plan year beginning after such plan year and before the 1st plan year following

				such plan year for which the plan is not a financially distressed plan.

									(B)

									Special rules if funding increases to at least 50

				percent

									If a plan is a financially

				distressed plan for any plan year but the funded current liability percentage

				as of the beginning of the preceding plan year is at least 50 percent—

									

										(i)

										an amendment described in

				subparagraph (A)(i) may take effect but only if the funded current liability

				percentage as of the end of the plan year is projected (taking into the account

				the effect of the amendment) to be at least 50 percent, and

									

										(ii)

										the requirements of

				subparagraph (A)(ii) shall not apply with respect to the plan year or any

				preceding plan year.

									

									(C)

									Special rules

									For purposes of this

				paragraph—

									

										(i)

										Impermissible amendments

										If a plan adopts an

				amendment in violation of subparagraph (A)(i) or (B)(i), the provisions of the

				plan shall be applied without regard to the amendment.

									

										(ii)

										Collectively bargained plans

										In the case of a plan

				maintained pursuant to a collective bargaining agreement between employee

				representatives and the employer and in effect before the beginning of the

				first plan year of any continuous period of 1 or more plan years for which a

				plan is a financially distressed plan, this paragraph shall not be applied to

				benefits pursuant to, and individuals covered by, such agreement for plan years

				beginning before the date on which such collective bargaining agreement

				terminates (determined without regard to any extension thereof).

									

									(D)

									Financially distressed plan

									For purposes of this

				paragraph—

									

										(i)

										In general

										A plan shall be treated as

				a financially distressed plan for any plan year if—

										

											(I)

											the plan sponsor during any

				2 of the 5 plan years immediately preceding such plan year has an outstanding

				debt instrument which is rated speculative grade or lower by 1 or more

				nationally recognized statistical rating organizations for corporate bonds,

				and

										

											(II)

											the funded current

				liability percentage of the plan as of the beginning of the plan year preceding

				such plan year is less than 50 percent.

										The Secretary shall prescribe rules for

				the application of subclause (I) in cases where outstanding debt instruments of

				the plan sponsor are not rated.

										(ii)

										Financial status must improve for at least 5 years

										

											(I)

											In general

											Notwithstanding clause (i),

				if a plan is treated under clause (i) as a financially distressed plan for 1 or

				more plan years, the plan shall continue to be treated as a financially

				distressed plan for subsequent plan years beginning before the first plan year

				after the close of the first period described in subclause (II).

										

											(II)

											5-year period

											A period described in this

				subparagraph is a 5-consecutive-plan year period if during each of the 5 plan

				years in the period the plan sponsor did not have an outstanding debt

				obligation described in clause (i)(I) or during each of such 5 plan years the

				plan was not described in clause (i)(II).

										

									(E)

									Funded current liability percentage

									For purposes of this

				paragraph, the term funded current liability percentage has the

				meaning given such term by section 412(l)(8)(B), except that the current

				liability used in computing such percentage shall be determined by only taking

				into account vested benefits and by using the interest rate described in

				section 4006(a)(3)(E)(iii)(II) of the Employee

				Retirement Income Security Act of 1974 and the fair market value of

				the plan assets.

								

					

						(b)

						

							Employee Retirement Income

			 Security Act of 1974

						

						

							(1)

							In general

							

								Section

			 206 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1056) is amended by

			 adding at the end the following new subsection:

							

								

									(g)

									Benefit limitations for certain financially distressed

				plans

									

										(1)

										In general

										Notwithstanding any other

				provision of this part, if a defined benefit plan to which the requirements of

				section 302(d) apply is a financially distressed plan for any plan year—

										

											(A)

											no amendment to the plan

				shall take effect during the plan year if such amendment increases liabilities

				of the plan by reason of increases in benefits, any change in the accrual of

				benefits, or any change in the rate at which benefits become

				nonforfeitable,

										

											(B)

											notwithstanding any other

				provision of the plan—

											

												(i)

												the accrued benefit, any

				death or disability benefit, and any social security supplement described in

				the last sentence of section 3(22) of each participant shall be frozen at the

				amount of such benefit or supplement as of the end of the preceding plan year,

				determined without regard to any plan amendment adopted during the preceding

				plan year which increased any such benefit or supplement and determined after

				the application of this clause, and

											

												(ii)

												all other benefits provided

				under the plan shall be eliminated,

											but only to the extent the

				freezing or elimination of such benefits would have been permitted under

				section 204(g) if they had been implemented by a plan amendment adopted at the

				end of the preceding plan year, and

											(C)

											the plan may not make any

				payments described in section 206(e)(2) to any participant or beneficiary whose

				annuity starting date occurs during the plan year.

										Subparagraph (C) shall apply to any

				plan year beginning after such plan year and before the 1st plan year following

				such plan year for which the plan is not a financially distressed plan.

										(2)

										Special rules if funding increases to at least 50

				percent

										If a plan is a financially

				distressed plan for any plan year but the funded current liability percentage

				as of the beginning of the preceding plan year is at least 50 percent—

										

											(A)

											an amendment described in

				paragraph (1)(A) may take effect but only if the funded current liability

				percentage as of the end of the plan year is projected (taking into the account

				the effect of the amendment) to be at least 50 percent, and

										

											(B)

											the requirements of

				paragraph (1)(B) shall not apply with respect to the plan year or any preceding

				plan year.

										

										(3)

										Special rules

										For purposes of this

				subsection—

										

											(A)

											Impermissible amendments

											If a plan adopts an

				amendment in violation of paragraph (1)(A) or (2)(A), the provisions of the

				plan shall be applied without regard to the amendment.

										

											(B)

											Collectively bargained plans

											In the case of a plan

				maintained pursuant to a collective bargaining agreement between employee

				representatives and the employer and in effect before the beginning of the

				first plan year of any continuous period of 1 or more plan years for which a

				plan is a financially distressed plan, this paragraph shall not be applied to

				benefits pursuant to, and individuals covered by, such agreement for plan years

				beginning before the date on which such collective bargaining agreement

				terminates (determined without regard to any extension thereof).

										

										(4)

										Notice requirements

										

											(A)

											In general

											The plan administrator of a

				plan which is a financially distressed plan for any year shall, at least 45

				days before the beginning of the plan year, notify each plan participant or

				beneficiary, each labor organization representing such participants or

				beneficiaries, and the Pension Benefit Guaranty Corporation that—

											

												(i)

												the plan is treated as a

				financially distressed plan for purposes of this subsection and the reasons why

				it is so treated, and

											

												(ii)

												the restrictions applicable

				to the plan under this subsection for the plan year.

											The Secretary of the Treasury may

				provide for the coordination of the notice under this subsection with the

				notice under section 204(h).

											(B)

											Form and manner

											Any notice under

				subparagraph (A)—

											

												(i)

												shall be provided in a form

				and manner prescribed by the Secretary of the Treasury,

											

												(ii)

												shall be written in a

				manner so as to be understood by the average plan participant, and

											

												(iii)

												may be provided in written,

				electronic, or other appropriate form to the extent such form is reasonably

				accessible to persons to whom the notice is required to be provided.

											

										(5)

										Financially distressed plan

										For purposes of this

				subsection—

										

											(A)

											In general

											A plan shall be treated as

				a financially distressed plan for any plan year if—

											

												(i)

												the plan sponsor during any

				2 of the 5 plan years immediately preceding such plan year has an outstanding

				debt instrument which is rated speculative grade or lower by 1 or more

				nationally recognized statistical rating organizations for corporate bonds,

				and

											

												(ii)

												the funded current

				liability percentage of the plan as of the beginning of the plan year preceding

				such plan year is less than 50 percent.

											The Secretary of the Treasury

				shall prescribe rules for the application of clause (i) in cases where

				outstanding debt instruments of the plan sponsor are not rated.

											(B)

											Financial status must improve for at least 5 years

											

												(i)

												In general

												Notwithstanding

				subparagraph (A), if a plan is treated under subparagraph (A) as a financially

				distressed plan for 1 or more plan years, the plan shall continue to be treated

				as a financially distressed plan for subsequent plan years beginning before the

				first plan year after the close of the first period described in clause

				(ii).

											

												(ii)

												5-year period

												A period described in this

				clause is any 5-consecutive-plan year period if during each of the 5 plan years

				in the period the plan sponsor did not have an outstanding debt instrument

				described in subparagraph (A)(i) or during each of such 5 plan years the plan

				was not described in subparagraph (A)(ii).

											

										(6)

										Funded current liability percentage

										For purposes of this

				subsection the term funded current liability percentage has the

				meaning given such term by section 302(d)(8)(B), except that the current

				liability used in computing such percentage shall be determined by only taking

				into account vested benefits and by using the interest rate described in

				section 4006(a)(3)(E)(iii)(II) and the fair market value of the plan

				assets.

									

						

							(2)

							Enforcement

							Section 502(c)(3) of such Act

			 (29 U.S.C.

			 1132(c)(3)) is amended by inserting 206(g)(4) or

			 before 302(d)(12)(E).

						

						(c)

						Effective dates

						

							(1)

							In general

							The amendments made by this

			 section shall apply to plan years beginning after December 31, 2006.

						

							(2)

							Rules

							The Secretary of the Treasury

			 shall, not later than December 31, 2005, publish such rules as are necessary to

			 carry out the amendments made by this section.

						

							(3)

							Collective bargaining agreements

							In the case of a plan

			 maintained pursuant to 1 or more collective bargaining agreements between

			 employee representatives and 1 or more employers ratified by the date of the

			 enactment of this Act, the amendments made by this section shall not apply to

			 employees covered by any such agreement for plan years beginning before the

			 later of—

							

								(A)

								the date on which the last of

			 such collective bargaining agreements terminates (determined without regard to

			 any extension thereof on or after such date of enactment); or

							

								(B)

								January 1, 2007.

							

					213.

					Updating deduction rules for combination of plans

					

						(a)

						In general

						Subparagraph (C) of section

			 404(a)(7) of the Internal Revenue Code of 1986 (relating to limitation on

			 deductions where combination of defined contribution plan and defined benefit

			 plan) is amended by adding after clause (ii) the following new clause:

						

							

								(iii)

								Limitation

								In the case of employer

				contributions to 1 or more defined contribution plans, this paragraph shall

				only apply to the extent that such contributions exceed 6 percent of the

				compensation otherwise paid or accrued during the taxable year to the

				beneficiaries under such plans. For purposes of this clause, amounts carried

				over from preceding taxable years under subparagraph (B) shall be treated as

				employer contributions to 1 or more defined contributions to the extent

				attributable to employer contributions to such plans in such preceding taxable

				years.

							

					

						(b)

						Conforming amendment

						Subparagraph (A) of section

			 4972(c)(6) of such Code (relating to nondeductible contributions) is amended to

			 read as follows:

						

							

								(A)

								so much of the

				contributions to 1 or more defined contribution plans which are not deductible

				when contributed solely because of section 404(a)(7) as does not exceed the

				amount of contributions described in section 401(m)(4)(A), or

							.

					

						(c)

						Effective date

						The amendments made by this

			 section shall apply to contributions for taxable years beginning after December

			 31, 2004.

					

				C

				Provisions relating to the Pension Benefit Guaranty

			 Corporation

				

					221.

					PBGC premiums for new plans of small employers

					

						(a)

						In general

						Subparagraph (A) of

			 section

			 4006(a)(3) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1306(a)(3)(A)) is amended—

						

							(1)

							in clause (i), by inserting

			 other than a new single-employer plan (as defined in subparagraph (F))

			 maintained by a small employer (as so defined), after

			 single-employer plan,,

						

							(2)

							in clause (iii), by striking

			 the period at the end and inserting , and, and

						

							(3)

							by adding at the end the

			 following new clause:

							

								

									(iv)

									in the case of a new

				single-employer plan (as defined in subparagraph (F)) maintained by a small

				employer (as so defined) for the plan year, $5 for each individual who is a

				participant in such plan during the plan year.

								

						

						(b)

						Definition of new Single-Employer plan

						

							Section

			 4006(a)(3) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1306(a)(3)) is amended by adding at the end the following new

			 subparagraph:

						

							

								(F)

								(i)

									For purposes of this

				paragraph, a single-employer plan maintained by a contributing sponsor shall be

				treated as a new single-employer plan for each of its first 5 plan years if,

				during the 36-month period ending on the date of the adoption of such plan, the

				sponsor or any member of such sponsor’s controlled group (or any predecessor of

				either) did not establish or maintain a plan to which this title applies with

				respect to which benefits were accrued for substantially the same employees as

				are in the new single-employer plan.

								

									(ii)

									(I)

										For purposes of this

				paragraph, the term small employer means an employer which on the

				first day of any plan year has, in aggregation with all members of the

				controlled group of such employer, 100 or fewer employees.

									

										(II)

										In the case of a plan

				maintained by two or more contributing sponsors that are not part of the same

				controlled group, the employees of all contributing sponsors and controlled

				groups of such sponsors shall be aggregated for purposes of determining whether

				any contributing sponsor is a small employer.

									

					

						(c)

						Effective date

						The amendments made by this

			 section shall apply to plans first effective after December 31, 2005.

					

					222.

					Additional PBGC premium for new and small plans

					

						(a)

						New plans

						Subparagraph (E) of

			 section

			 4006(a)(3) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1306(a)(3)(E)) is amended by adding at the end the following

			 new clause:

						

							

								(v)

								In the case of a new

				defined benefit plan, the amount determined under clause (ii) for any plan year

				shall be an amount equal to the product of the amount determined under clause

				(ii) and the applicable percentage. For purposes of this clause, the term

				applicable percentage means—

								

									(I)

									0 percent, for the first

				plan year.

								

									(II)

									20 percent, for the second

				plan year.

								

									(III)

									40 percent, for the third

				plan year.

								

									(IV)

									60 percent, for the fourth

				plan year.

								

									(V)

									80 percent, for the fifth

				plan year.

								For purposes

				of this clause, a defined benefit plan (as defined in section 3(35)) maintained

				by a contributing sponsor shall be treated as a new defined benefit plan for

				each of its first 5 plan years if, during the 36-month period ending on the

				date of the adoption of the plan, the sponsor and each member of any controlled

				group including the sponsor (or any predecessor of either) did not establish or

				maintain a plan to which this title applies with respect to which benefits were

				accrued for substantially the same employees as are in the new

				plan.

					

						(b)

						Small plans

						Paragraph (3) of

			 section

			 4006(a) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1306(a)), as amended by section 221(b), is amended—

						

							(1)

							by striking

			 The in subparagraph (E)(i) and inserting Except as

			 provided in subparagraph (G), the, and

						

							(2)

							by inserting after

			 subparagraph (F) the following new subparagraph:

							

								

									(G)

									(i)

										In the case of an employer

				who has 25 or fewer employees on the first day of the plan year, the additional

				premium determined under subparagraph (E) for each participant shall not exceed

				$5 multiplied by the number of participants in the plan as of the close of the

				preceding plan year.

									

										(ii)

										For purposes of clause (i),

				whether an employer has 25 or fewer employees on the first day of the plan year

				is determined by taking into consideration all of the employees of all members

				of the contributing sponsor’s controlled group. In the case of a plan

				maintained by two or more contributing sponsors, the employees of all

				contributing sponsors and their controlled groups shall be aggregated for

				purposes of determining whether the 25-or-fewer-employees limitation has been

				satisfied.

									

						

						(c)

						Effective dates

						

							(1)

							Subsection (a)

							The amendments made by

			 subsection (a) shall apply to plans first effective after December 31,

			 2005.

						

							(2)

							Subsection (b)

							The amendments made by

			 subsection (b) shall apply to plan years beginning after December 31,

			 2005.

						

					223.

					Authorization for PBGC to pay interest on premium overpayment

			 refunds

					

						(a)

						In general

						Section 4007(b) of the

			 Employment Retirement Income Security Act of 1974 (29 U.S.C.

			 1307(b)) is amended—

						

							(1)

							by striking

			 (b) and inserting (b)(1), and

						

							(2)

							by inserting at the end the

			 following new paragraph:

							

								

									(2)

									The corporation is

				authorized to pay, subject to regulations prescribed by the corporation,

				interest on the amount of any overpayment of premium refunded to a designated

				payor. Interest under this paragraph shall be calculated at the same rate and

				in the same manner as interest is calculated for underpayments under paragraph

				(1).

								

						

						(b)

						Effective date

						The amendments made by

			 subsection (a) shall apply to interest accruing for periods beginning not

			 earlier than the date of the enactment of this Act.

					

					224.

					Substantial owner benefits in terminated plans

					

						(a)

						Modification of Phase-In of guarantee

						

							Section

			 4022(b)(5) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1322(b)(5)) is amended to read as follows:

						

							

								(5)

								(A)

									For purposes of this

				paragraph, the term majority owner means an individual who, at any

				time during the 60-month period ending on the date the determination is being

				made—

									

										(i)

										owns the entire interest in

				an unincorporated trade or business,

									

										(ii)

										in the case of a

				partnership, is a partner who owns, directly or indirectly, 50 percent or more

				of either the capital interest or the profits interest in such partnership,

				or

									

										(iii)

										in the case of a

				corporation, owns, directly or indirectly, 50 percent or more in value of

				either the voting stock of that corporation or all the stock of that

				corporation.

									For purposes of clause (iii), the constructive

				ownership rules of section 1563(e) of the Internal Revenue Code of 1986 shall

				apply (determined without regard to section 1563(e)(3)(C)).

									(B)

									In the case of a

				participant who is a majority owner, the amount of benefits guaranteed under

				this section shall equal the product of—

									

										(i)

										a fraction (not to exceed

				1) the numerator of which is the number of years from the later of the

				effective date or the adoption date of the plan to the termination date, and

				the denominator of which is 10, and

									

										(ii)

										the amount of benefits that

				would be guaranteed under this section if the participant were not a majority

				owner.

									

					

						(b)

						Modification of allocation of assets

						

							(1)

							

								Section

			 4044(a)(4)(B) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1344(a)(4)(B)) is amended by striking section

			 4022(b)(5) and inserting section 4022(b)(5)(B).

						

							(2)

							Section 4044(b) of such Act

			 (29 U.S.C.

			 1344(b)) is amended—

							

								(A)

								by striking

			 (5) in paragraph (2) and inserting (4), (5),,

			 and

							

								(B)

								by redesignating paragraphs

			 (3) through (6) as paragraphs (4) through (7), respectively, and by inserting

			 after paragraph (2) the following new paragraph:

								

									

										(3)

										If assets available for

				allocation under paragraph (4) of subsection (a) are insufficient to satisfy in

				full the benefits of all individuals who are described in that paragraph, the

				assets shall be allocated first to benefits described in subparagraph (A) of

				that paragraph. Any remaining assets shall then be allocated to benefits

				described in subparagraph (B) of that paragraph. If assets allocated to such

				subparagraph (B) are insufficient to satisfy in full the benefits described in

				that subparagraph, the assets shall be allocated pro rata among individuals on

				the basis of the present value (as of the termination date) of their respective

				benefits described in that subparagraph.

									

							

						(c)

						Conforming amendments

						

							(1)

							

								Section

			 4021 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1321) is amended—

							

								(A)

								in subsection (b)(9), by

			 striking as defined in section 4022(b)(6), and

							

								(B)

								by adding at the end the

			 following new subsection:

								

									

										(d)

										For purposes of subsection

				(b)(9), the term substantial owner means an individual who, at any

				time during the 60-month period ending on the date the determination is being

				made—

										

											(1)

											owns the entire interest in

				an unincorporated trade or business,

										

											(2)

											in the case of a

				partnership, is a partner who owns, directly or indirectly, more than 10

				percent of either the capital interest or the profits interest in such

				partnership, or

										

											(3)

											in the case of a

				corporation, owns, directly or indirectly, more than 10 percent in value of

				either the voting stock of that corporation or all the stock of that

				corporation.

										For purposes of paragraph (3), the

				constructive ownership rules of section 1563(e) of the Internal Revenue Code of

				1986 shall apply (determined without regard to section

				1563(e)(3)(C)).

							

							(2)

							Section 4043(c)(7) of such

			 Act (29 U.S.C.

			 1343(c)(7)) is amended by striking section

			 4022(b)(6) and inserting section 4021(d).

						

						(d)

						Effective dates

						

							(1)

							In general

							Except as provided in

			 paragraph (2), the amendments made by this section shall apply to plan

			 terminations—

							

								(A)

								under

			 section

			 4041(c) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1341(c)) with respect to which notices of intent to terminate

			 are provided under section 4041(a)(2) of such Act (29 U.S.C.

			 1341(a)(2)) after December 31, 2005, and

							

								(B)

								under section 4042 of such

			 Act (29 U.S.C.

			 1342) with respect to which proceedings are instituted by the

			 corporation after such date.

							

							(2)

							Conforming amendments

							The amendments made by

			 subsection (c) shall take effect on January 1, 2006.

						

					225.

					Acceleration of computation of benefits attributable to

			 recoveries of employer liability

					

						(a)

						Modification of average recovery percentage of outstanding

			 amount of benefit liabilities payable by Corporation to participants and

			 beneficiaries

						

							Section

			 4022(c)(3)(B)(ii) of the Employee Retirement Income Security Act of

			 1974 (29 U.S.C.

			 1322(c)(3)(B)(ii)) is amended to read as follows:

						

							

								(ii)

								notices of intent to

				terminate were provided (or in the case of a termination by the corporation, a

				notice of determination under section 4042 was issued) during the 5-Federal

				fiscal year period ending with the third fiscal year preceding the fiscal year

				in which occurs the date of the notice of intent to terminate (or the notice of

				determination under section 4042) with respect to the plan termination for

				which the recovery ratio is being determined.

							

					

						(b)

						Valuation of Section 4062(c)

			 liability for determining amounts payable by Corporation to participants and

			 beneficiaries

						

							Section

			 4044 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1362) is amended by

			 adding at the end the following new subsection:

						

							

								(e)

								Valuation of Section 4062(c)

				liability for determining amounts payable by Corporation to participants and

				beneficiaries

								

									(1)

									In general

									In the case of a terminated

				plan, the value of the recovery of liability under section 4062(c) allocable as

				a plan asset under this section for purposes of determining the amount of

				benefits payable by the corporation shall be determined by multiplying—

									

										(A)

										the amount of liability

				under section 4062(c) as of the termination date of the plan, by

									

										(B)

										the applicable section

				4062(c) recovery ratio.

									

									(2)

									Section 4062(c) recovery

				ratio

									For purposes of this

				subsection—

									

										(A)

										In general

										Except as provided in

				subparagraph (C), the term section 4062(c) recovery ratio means

				the average, determined with respect to prior plan terminations described in

				subparagraph (B), of the ratio which—

										

											(i)

											the value of the recovery

				under section 4062(c) determined by the corporation in connection with any such

				prior termination, bears to

										

											(ii)

											the amount of liability

				under section 4062(c) with respect to such plans as of the termination date in

				connection with any such prior termination.

										

										(B)

										Prior terminations

										A plan termination

				described in this subparagraph is a termination with respect to which—

										

											(i)

											the value of recoveries

				under section 4062(c) have been determined by the corporation, and

										

											(ii)

											notices of intent to

				terminate were provided (or in the case of a termination by the corporation, a

				notice of determination under section 4042 was issued) during the 5-Federal

				fiscal year period ending with the third fiscal year preceding the fiscal year

				in which occurs the date of the notice of intent to terminate (or the notice of

				determination under section 4042) with respect to the plan termination for

				which the recovery ratio is being determined.

										

										(C)

										Exception

										In the case of a terminated

				plan with respect to which the outstanding amount of benefit liabilities

				exceeds $20,000,000, the term section 4062(c) recovery ratio

				means, with respect to the termination of such plan, the ratio of—

										

											(i)

											the value of the recoveries

				on behalf of the plan under section 4062(c), to

										

											(ii)

											the amount of the liability

				owed under section 4062(c) as of the date of plan termination to the trustee

				appointed under section 4042 (b) or (c).

										

									(3)

									Subsection not to apply

									This subsection shall not

				apply with respect to the determination of—

									

										(A)

										whether the amount of

				outstanding benefit liabilities exceeds $20,000,000, or

									

										(B)

										the amount of any liability

				under section 4062 to the corporation or the trustee appointed under section

				4042 (b) or (c).

									

									(4)

									Determinations

									Determinations under this

				subsection shall be made by the corporation. Such determinations shall be

				binding unless shown by clear and convincing evidence to be

				unreasonable.

								

					

						(c)

						Effective date

						The amendments made by this

			 section shall apply for any termination for which notices of intent to

			 terminate are provided (or in the case of a termination by the corporation, a

			 notice of determination under section 4042 is issued) on or after the date

			 which is 30 days after the date of enactment of this section.

					

				D

				Studies

				

					231.

					Joint study on revitalizing defined benefit plans

					

						(a)

						Study

						As soon as practicable after

			 the date of the enactment of this Act, the Secretary of the Treasury, the

			 Secretary of Labor, and the Executive Director of the Pension Benefit Guaranty

			 Corporation shall jointly undertake a study on ways to revitalize interest in

			 defined benefit plans among employers. In conducting such study, the

			 Secretaries and the Executive Director shall consider—

						

							(1)

							ways to encourage the

			 establishment of defined benefit plans by small- and mid-sized

			 employers,

						

							(2)

							ways to encourage the

			 continued maintenance of defined benefit plans by larger employers, and

						

							(3)

							legislative proposals to

			 accomplish the objectives described in paragraphs (1) and (2).

						

						(b)

						Report

						Not later than 2 years after

			 the date of the enactment of this Act, the Secretaries and the Executive

			 Director shall report the results of the study, together with any

			 recommendations for legislative changes, to the Committees on Ways and Means

			 and Education and the Workforce of the House of Representatives and the

			 Committees on Finance and Health, Education, Labor, and Pensions of the

			 Senate.

					

					232.

					Study on floor-offset ESOPs

					

						(a)

						Study

						As soon as practicable after

			 the date of the enactment of this Act, the Secretary of the Treasury and the

			 Pension Benefit Guaranty Corporation shall undertake a study to determine the

			 number of floor-offset employee stock ownership plans still in existence and

			 the extent to which such plans pose a risk to plan participants or

			 beneficiaries and to the Corporation. Such study shall consider legislative

			 proposals to address such risks.

					

						(b)

						Report

						Not later than 1 year after

			 the date of the enactment of this Act, the Secretary and the Corporation shall

			 report the results of the study, together with any recommendations for

			 legislative changes, to the Committees on Ways and Means and Education and the

			 Workforce of the House of Representatives and the Committees on Finance and

			 Health, Education, Labor, and Pensions of the Senate.

					

			III

			Improvements in portability and distribution rules

			

				301.

				Clarifications regarding purchase of permissive service

			 credit

				

					(a)

					In general

					Section 415(n) of the

			 Internal Revenue Code of 1986 (relating to special rules for the purchase of

			 permissive service credit) is amended—

					

						(1)

						by striking an

			 employee in paragraph (1) and inserting a participant,

			 and

					

						(2)

						by adding at the end of

			 paragraph (3)(A) the following new flush sentence:

						

							Such

				term may include service credit for periods for which there is no performance

				of service, and notwithstanding clause (ii), may include service credited in

				order to provide an increased benefit for service credit which a participant is

				receiving under the plan.

					

					(b)

					Special rules for Trustee-to-Trustee transfers

					Section 415(n)(3) of such

			 Code is amended by adding at the end the following new subparagraph:

					

						

							(D)

							Special rules for Trustee-to-Trustee transfers

							In the case of a

				trustee-to-trustee transfer to which section 403(b)(13)(A) or 457(e)(17)(A)

				applies (without regard to whether the transfer is made between plans

				maintained by the same employer)—

							

								(i)

								the limitations of

				subparagraph (B) shall not apply in determining whether the transfer is for the

				purchase of permissive service credit, and

							

								(ii)

								the distribution rules

				applicable under this title to the defined benefit governmental plan to which

				any amounts are so transferred shall apply to such amounts and any benefits

				attributable to such amounts.

							

				

					(c)

					Nonqualified service

					Section 415(n)(3) of such

			 Code is amended—

					

						(1)

						by striking permissive

			 service credit attributable to nonqualified service each place it

			 appears in subparagraph (B) and inserting nonqualified service

			 credit,

					

						(2)

						by striking so much of

			 subparagraph (C) as precedes clause (i) and inserting:

						

							

								(C)

								Nonqualified service credit

								For purposes of

				subparagraph (B), the term nonqualified service credit means

				permissive service credit other than that allowed with respect to—

							, and

					

						(3)

						by striking elementary

			 or secondary education (through grade 12), as determined under State

			 law and inserting elementary or secondary education (through

			 grade 12), or a comparable level of education, as determined under the

			 applicable law of the jurisdiction in which the service was

			 performed.

					

					(d)

					Effective dates

					

						(1)

						In general

						The amendments made by

			 subsections (a) and (c) shall take effect as if included in the amendments made

			 by section 1526 of the Taxpayer Relief Act of 1997.

					

						(2)

						Subsection (b)

						The amendments made by

			 subsection (b) shall take effect as if included in the amendments made by

			 section 647 of the Economic Growth and Tax Relief Reconciliation Act of

			 2001.

					

				302.

				Allow rollover of after-tax amounts in annuity

			 contracts

				

					(a)

					In general

					Subparagraph (A) of section

			 402(c)(2) (maximum amount which may be rolled over) is amended—

					

						(1)

						by striking which is

			 part of a plan which is a defined contribution plan and which agrees to

			 separately account and inserting or to an annuity contract

			 described in section 403(b) and such trust or contract provides for separate

			 accounting; and

					

						(2)

						by inserting (and

			 earnings thereon) after so transferred.

					

					(b)

					Effective date

					The amendment made by

			 subsection (a) shall apply to taxable years beginning after December 31,

			 2005.

				

				303.

				Clarification of minimum distribution rules

				The Secretary of the Treasury

			 shall issue regulations under which a governmental plan (as defined in section

			 414(d) of the Internal Revenue Code of 1986) shall, for all years to which

			 section 401(a)(9) of such Code applies to such plan, be treated as having

			 complied with such section 401(a)(9) if such plan complies with a reasonable

			 good faith interpretation of such section 401(a)(9).

			

				304.

				Waiver of 10 percent early withdrawal penalty tax on certain

			 distributions of pension plans for public safety employees

				

					(a)

					In general

					Section 72(t) of the Internal

			 Revenue Code of 1986 (relating to subsection not to apply to certain

			 distributions) is amended by adding at the end the following new

			 paragraph:

					

						

							(10)

							Distributions to qualified public safety employees in

				governmental plans

							

								(A)

								In general

								In the case of a

				distribution to a qualified public safety employee from a governmental plan

				(within the meaning of section 414(d)) which is a defined benefit plan,

				paragraph (2)(A)(v) shall be applied by substituting age 50 for

				age 55.

							

								(B)

								Qualified public safety employee

								For purposes of this

				paragraph, the term qualified public safety employee means any

				employee of a State or political subdivision of a State who provides police

				protection, firefighting services, or emergency medical services for any area

				within the jurisdiction of such State or political subdivision.

							

				

					(b)

					Effective date

					The amendment made by this

			 section shall apply to distributions after the date of the enactment of this

			 Act.

				

				305.

				Allow rollovers by nonspouse beneficiaries of certain

			 retirement plan distributions

				

					(a)

					In general

					

						(1)

						Qualified plans

						Section 402(c) of the

			 Internal Revenue Code of 1986 (relating to rollovers from exempt trusts) is

			 amended by adding at the end the following new paragraph:

						

							

								(11)

								Distributions to inherited individual retirement plan of

				nonspouse beneficiary

								

									(A)

									In general

									If, with respect to any

				portion of a distribution from an eligible retirement plan of a deceased

				employee, a direct trustee-to-trustee transfer is made to an individual

				retirement plan described in clause (i) or (ii) of paragraph (8)(B) established

				for the purposes of receiving the distribution on behalf of an individual who

				is a designated beneficiary (as defined by section 401(a)(9)(E)) of the

				employee and who is not the surviving spouse of the employee—

									

										(i)

										the transfer shall be

				treated as an eligible rollover distribution for purposes of this

				subsection,

									

										(ii)

										the individual retirement

				plan shall be treated as an inherited individual retirement account or

				individual retirement annuity (within the meaning of section 408(d)(3)(C)) for

				purposes of this title, and

									

										(iii)

										section 401(a)(9)(B) (other

				than clause (iv) thereof) shall apply to such plan.

									

									(B)

									Certain trusts treated as beneficiaries

									For purposes of this

				paragraph, to the extent provided in rules prescribed by the Secretary, a trust

				maintained for the benefit of one or more designated beneficiaries shall be

				treated in the same manner as a designated beneficiary.

								

					

						(2)

						Section 403(a) plans

						Subparagraph (B) of section

			 403(a)(4) of such Code (relating to rollover amounts) is amended by striking

			 and (9) and inserting , (9), and (11).

					

						(3)

						Section 403(b) plans

						Subparagraph (B) of section

			 403(b)(8) of such Code (relating to rollover amounts) is amended by striking

			 and (9) and inserting , (9), and (11).

					

						(4)

						Section 457 plans

						Subparagraph (B) of section

			 457(e)(16) of such Code (relating to rollover amounts) is amended by striking

			 and (9) and inserting , (9), and (11).

					

					(b)

					Effective date

					The amendments made by this

			 section shall apply to distributions after December 31, 2005.

				

				306.

				Faster vesting of employer nonelective contributions

				

					(a)

					Amendments to the Internal Revenue Code of 1986

					

						(1)

						In general

						Paragraph (2) of section

			 411(a) of the Internal Revenue Code of 1986 (relating to employer

			 contributions) is amended to read as follows:

						

							

								(2)

								Employer contributions

								

									(A)

									Defined benefit plans

									

										(i)

										In general

										In the case of a defined

				benefit plan, a plan satisfies the requirements of this paragraph if it

				satisfies the requirements of clause (ii) or (iii).

									

										(ii)

										5-year vesting

										A plan satisfies the

				requirements of this clause if an employee who has completed at least 5 years

				of service has a nonforfeitable right to 100 percent of the employee’s accrued

				benefit derived from employer contributions.

									

										(iii)

										3 to 7 year vesting

										A plan satisfies the

				requirements of this clause if an employee has a nonforfeitable right to a

				percentage of the employee’s accrued benefit derived from employer

				contributions determined under the following table:

										

											

												

													

														The

						nonforfeitable

														

													

													

															Years of service:

														

														

															percentage is: 

														

													

												

												

													

														  3

														20 

													

													

														  4

														40 

													

													

														  5

														60 

													

													

														  6

														80 

													

													

														  7 or more

														100.

													

												

											

										

									

									(B)

									Defined contribution plans

									

										(i)

										In general

										In the case of a defined

				contribution plan, a plan satisfies the requirements of this paragraph if it

				satisfies the requirements of clause (ii) or (iii).

									

										(ii)

										3-year vesting

										A plan satisfies the

				requirements of this clause if an employee who has completed at least 3 years

				of service has a nonforfeitable right to 100 percent of the employee’s accrued

				benefit derived from employer contributions.

									

										(iii)

										2 to 6 year vesting

										A plan satisfies the

				requirements of this clause if an employee has a nonforfeitable right to a

				percentage of the employee’s accrued benefit derived from employer

				contributions determined under the following table:

										

											

												

													

														The

						nonforfeitable

														

													

													

														

															Years of service:

														

														

															percentage is: 

														

													

												

												

													

														 2

														20 

													

													

														 3

														40 

													

													

														 4

														60 

													

													

														 5

														80 

													

													

														 6 or more

														100.

													

												

											

										

									.

					

						(2)

						Conforming amendment

						Section 411(a) of such Code

			 (relating to general rule for minimum vesting standards) is amended by striking

			 paragraph (12).

					

					(b)

					Amendments to the Employee

			 Retirement Income Security Act of 1974

					

						(1)

						In general

						Paragraph (2) of

			 section

			 203(a) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1053(a)(2)) is amended to read as follows:

						

							

								(2)

								(A)

									(i)

										In the case of a defined

				benefit plan, a plan satisfies the requirements of this paragraph if it

				satisfies the requirements of clause (ii) or (iii).

									

										(ii)

										A plan satisfies the

				requirements of this clause if an employee who has completed at least 5 years

				of service has a nonforfeitable right to 100 percent of the employee’s accrued

				benefit derived from employer contributions.

									

										(iii)

										A plan satisfies the

				requirements of this clause if an employee has a nonforfeitable right to a

				percentage of the employee’s accrued benefit derived from employer

				contributions determined under the following table:

										

											

												

													

														 

														

															The nonforfeitable

														

													

													

														

															Years of service:

														

														

															percentage is: 

														

													

												

												

													

														  3

														20 

													

													

														  4

														40 

													

													

														  5

														60 

													

													

														  6

														80 

													

													

														  7 or more

														100.

													

												

											

										

									

									(B)

									(i)

										In the case of an

				individual account plan, a plan satisfies the requirements of this paragraph if

				it satisfies the requirements of clause (ii) or (iii).

									

										(ii)

										A plan satisfies the

				requirements of this clause if an employee who has completed at least 3 years

				of service has a nonforfeitable right to 100 percent of the employee’s accrued

				benefit derived from employer contributions.

									

										(iii)

										A plan satisfies the

				requirements of this clause if an employee has a nonforfeitable right to a

				percentage of the employee’s accrued benefit derived from employer

				contributions determined under the following table:

										

											

												

													

														 

														

															The nonforfeitable

														

													

													

														

															Years of service:

														

														

															percentage is: 

														

													

												

												

													

														 2

														20 

													

													

														 3

														40 

													

													

														 4

														60 

													

													

														 5

														80 

													

													

														 6 or more

														100.

													

												

											

										

									.

					

						(2)

						Conforming amendment

						Section 203(a) of such Act is

			 amended by striking paragraph (4).

					

					(c)

					Effective dates

					

						(1)

						In general

						Except as provided in

			 paragraph (2), the amendments made by this section shall apply to contributions

			 for plan years beginning after December 31, 2005.

					

						(2)

						Collective bargaining agreements

						In the case of a plan

			 maintained pursuant to one or more collective bargaining agreements between

			 employee representatives and one or more employers ratified before the date of

			 the enactment of this Act, the amendments made by this section shall not apply

			 to contributions on behalf of employees covered by any such agreement for plan

			 years beginning before the earlier of—

						

							(A)

							the later of—

							

								(i)

								the date on which the last of

			 such collective bargaining agreements terminates (determined without regard to

			 any extension thereof on or after such date of the enactment); or

							

								(ii)

								January 1, 2006; or

							

							(B)

							January 1, 2008.

						

						(3)

						Service required

						With respect to any plan, the

			 amendments made by this section shall not apply to any employee before the date

			 that such employee has 1 hour of service under such plan in any plan year to

			 which the amendments made by this section apply.

					

				307.

				Allow direct rollovers from retirement plans to Roth

			 IRAs

				

					(a)

					In general

					Subsection (e) of section

			 408A of the Internal Revenue Code of 1986 (defining qualified rollover

			 contribution) is amended to read as follows:

					

						

							(e)

							Qualified rollover contribution

							For purposes of this

				section, the term qualified rollover contribution means a rollover

				contribution—

							

								(1)

								to a Roth IRA from another

				such account,

							

								(2)

								from an eligible retirement

				plan, but only if—

								

									(A)

									in the case of an

				individual retirement plan, such rollover contribution meets the requirements

				of section 408(d)(3), and

								

									(B)

									in the case of any eligible

				retirement plan (as defined in section 402(c)(8)(B) other than clauses (i) and

				(ii) thereof), such rollover contribution meets the requirements of section

				402(c), 403(b)(8), or 457(e)(16), as applicable.

								For purposes of section

				408(d)(3)(B), there shall be disregarded any qualified rollover contribution

				from an individual retirement plan (other than a Roth IRA) to a Roth

				IRA.

				

					(b)

					Conforming amendments

					

						(1)

						Section 408A(c)(3)(B) of such

			 Code is amended—

						

							(A)

							in the text by striking

			 individual retirement plan and inserting an eligible

			 retirement plan (as defined by section 402(c)(8)(B)), and

						

							(B)

							in the heading by striking

			 IRA and inserting eligible retirement

			 plan.

						

						(2)

						Section 408A(d)(3) of such

			 Code is amended—

						

							(A)

							in subparagraph (A), by

			 striking section 408(d)(3) inserting sections 402(c),

			 403(b)(8), 408(d)(3), and 457(e)(16),

						

							(B)

							in subparagraph (B), by

			 striking individual retirement plan and inserting

			 eligible retirement plan (as defined by section

			 402(c)(8)(B)),

						

							(C)

							in subparagraph (D), by

			 inserting or 6047 after 408(i),

						

							(D)

							in subparagraph (D), by

			 striking or both and inserting persons subject to section

			 6047(d)(1), or all of the foregoing persons, and

						

							(E)

							in the heading, by striking

			 IRA and inserting eligible retirement

			 plan.

						

					(c)

					Effective date

					The amendments made by this

			 section shall apply to distributions after December 31, 2005.

				

				308.

				Elimination of higher penalty on certain simple plan

			 distributions

				

					(a)

					In general

					Subsection (t) of section 72

			 of the Internal Revenue Code of 1986 (relating to 10-percent additional tax on

			 early distributions from qualified retirement plans), as amended by section

			 304, is amended by striking paragraph (6) and redesignating paragraphs (7),

			 (8), (9), and (10) as paragraphs (6), (7), (8), and (9), respectively.

				

					(b)

					Conforming amendments

					

						(1)

						Section 72(t)(2)(E) of such

			 Code is amended by striking paragraph (7) and inserting

			 paragraph (6).

					

						(2)

						Section 72(t)(2)(F) of such

			 Code is amended by striking paragraph (8) and inserting

			 paragraph (7).

					

						(3)

						Section 408(d)(3)(G) of such

			 Code is amended by striking applies and inserting applied

			 on the day before the date of the enactment of the National Employee Savings

			 and Trust Equity Guarantee Act of 2005).

					

						(4)

						Section 457(a)(2) of such

			 Code is amended by striking section 72(t)(9) and inserting

			 section 72(t)(8).

					

					(c)

					Effective date

					The amendments made by this

			 section shall apply to years beginning after December 31, 2005.

				

				309.

				Simple plan portability

				

					(a)

					Repeal of limitation

					Paragraph (3) of section

			 408(d) of the Internal Revenue Code of 1986 (relating to rollover

			 contributions), as amended by this Act, is amended by striking subparagraph (G)

			 and redesignating subparagraphs (H) and (I) as subparagraphs (G) and (H),

			 respectively.

				

					(b)

					Effective date

					The amendment made by this

			 section shall apply to years beginning after December 31, 2005.

				

				310.

				Eligibility for participation in retirement plans

				An individual shall not be

			 precluded from participating in an eligible deferred compensation plan by

			 reason of having received a distribution under section 457(e)(9) of the

			 Internal Revenue Code of 1986, as in effect prior to the enactment of the Small

			 Business Job Protection Act of 1996.

			

				311.

				Transfers to the PBGC

				

					(a)

					Mandatory distributions to PBGC

					Clause (i) of section

			 401(a)(31)(B) of the Internal Revenue Code of 1986 (relating to general rule

			 for certain mandatory distributions) is amended by inserting to the

			 Pension Benefit Guaranty Corporation in accordance with

			 section

			 4050(e) of the Employee

			 Retirement Income Security Act of 1974 or after such

			 transfer.

				

					(b)

					Tax treatment of distributions

					Subparagraph (B) of section

			 401(a)(31) of such Code is amended by adding at the end the following new

			 clause:

					

						

							(iii)

							Income tax treatment of transfers to PBGC

							For purposes of determining

				the income tax treatment relating to transfers to the Pension Benefit Guaranty

				Corporation under clause (i)—

							

								(I)

								the transfer of amounts to

				the Pension Benefit Guaranty Corporation pursuant to clause (i) shall be

				treated as a transfer to an individual retirement plan under such clause,

				and

							

								(II)

								the distribution of such

				amounts from the Pension Benefit Guaranty Corporation shall be treated as a

				distribution from an individual retirement plan.

							

				

					(c)

					Missing participants and beneficiaries

					

						Section

			 4050 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1350), as amended by

			 section 312, is amended by redesignating subsection (e) as subsection (f) and

			 by inserting after subsection (d) the following new subsection:

					

						

							(e)

							Involuntary cashouts

							

								(1)

								Payment by the Corporation

								If benefits under a plan

				described in paragraph (3) were transferred to the corporation under section

				401(a)(31)(B) of the Internal Revenue Code of 1986, the corporation shall, upon

				application filed by the participant or beneficiary with the corporation in

				such form and manner as may be prescribed in regulations of the corporation,

				pay to the participant or beneficiary the amount transferred (or the

				appropriate survivor benefit) either—

								

									(A)

									in a single sum (plus

				interest), or

								

									(B)

									in such other form as is

				specified in regulations of the corporation.

								

								(2)

								Information to the Corporation

								To the extent provided in

				regulations, the plan administrator of a plan described in paragraph (3) shall,

				upon a transfer of benefits to the corporation under section 401(a)(31)(B) of

				such Code, provide the corporation information with respect to benefits of the

				participant or beneficiary so transferred.

							

								(3)

								Plans described

								A plan is described in this

				paragraph if the plan is a pension plan (within the meaning of section

				3(2))—

								

									(A)

									which provides for

				mandatory distributions under section 401(a)(31)(B) of the Internal Revenue

				Code of 1986, and

								

									(B)

									which is not a plan

				described in paragraphs (2) through (11) of section 4021(b).

								

								(4)

								Certain provisions not to apply

								Subsections (a)(1) and

				(a)(3) shall not apply to a plan described in paragraph (3).

							

				

					(d)

					Effective dates

					

						(1)

						Internal Revenue Code provisions

						The amendments made by

			 subsections (a) and (b) shall take effect as if included in the amendments made

			 by section 657 of the Economic Growth and Tax Relief Reconciliation Act of

			 2001.

					

						(2)

						

							Employee Retirement Income

			 Security Act of 1974 provisions

						The amendments made by

			 subsection (c) shall apply to distributions made after final regulations

			 implementing subsection (e) of section 4050 of the

			 Employee Retirement Income Security Act of

			 1974 (as added by subsection (c)) are prescribed.

					

						(3)

						Regulations

						The Pension Benefit Guaranty

			 Corporation shall issue regulations necessary to carry out the amendments made

			 by subsection (c) not later than December 31, 2006.

					

				312.

				Missing participants

				

					(a)

					In general

					

						Section

			 4050 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1350) is amended by

			 redesignating subsection (c) as subsection (e) and by inserting after

			 subsection (b) the following new subsections:

					

						

							(c)

							Multiemployer plans

							The corporation shall

				prescribe rules similar to the rules in subsection (a) for multiemployer plans

				covered by this title that terminate under section 4041A.

						

							(d)

							Plans not otherwise subject to title

							

								(1)

								Transfer to Corporation

								The plan administrator of a

				plan described in paragraph (4) may elect to transfer a missing participant’s

				benefits to the corporation upon termination of the plan.

							

								(2)

								Information to the Corporation

								To the extent provided in

				regulations, the plan administrator of a plan described in paragraph (4) shall,

				upon termination of the plan, provide the corporation information with respect

				to benefits of a missing participant if the plan transfers such

				benefits—

								

									(A)

									to the corporation,

				or

								

									(B)

									to an entity other than the

				corporation or a plan described in paragraph (4)(B)(ii).

								

								(3)

								Payment by the Corporation

								If benefits of a missing

				participant were transferred to the corporation under paragraph (1), the

				corporation shall, upon location of the participant or beneficiary, pay to the

				participant or beneficiary the amount transferred (or the appropriate survivor

				benefit) either—

								

									(A)

									in a single sum (plus

				interest), or

								

									(B)

									in such other form as is

				specified in regulations of the corporation.

								

								(4)

								Plans described

								A plan is described in this

				paragraph if—

								

									(A)

									the plan is a pension plan

				(within the meaning of section 3(2))—

									

										(i)

										to which the provisions of

				this section do not apply (without regard to this subsection), and

									

										(ii)

										which is not a plan

				described in paragraphs (2) through (11) of section 4021(b), and

									

									(B)

									at the time the assets are

				to be distributed upon termination, the plan—

									

										(i)

										has missing participants,

				and

									

										(ii)

										has not provided for the

				transfer of assets to pay the benefits of all missing participants to another

				pension plan (within the meaning of section 3(2)).

									

								(5)

								Certain provisions not to apply

								Subsections (a)(1) and

				(a)(3) shall not apply to a plan described in paragraph (4).

							

				

					(b)

					Conforming amendments

					Section 206(f) of such Act

			 (29 U.S.C.

			 1056(f)) is amended—

					

						(1)

						by striking title

			 IV and inserting section 4050; and

					

						(2)

						by striking the plan

			 shall provide that,.

					

					(c)

					Effective date

					The amendments made by this

			 section shall apply to distributions made after final regulations implementing

			 subsections (c) and (d) of section 4050 of the Employee Retirement Income Security Act of

			 1974 (as added by subsection (a)), respectively, are

			 prescribed.

				

			IV

			Administrative provisions

			

				401.

				Employee Plans Compliance Resolution System

				

					(a)

					In general

					The Secretary of the Treasury

			 shall have full authority to establish and implement the Employee Plans

			 Compliance Resolution System (or any successor program) and any other employee

			 plans correction policies, including the authority to waive income, excise, or

			 other taxes to ensure that any tax, penalty, or sanction is not excessive and

			 bears a reasonable relationship to the nature, extent, and severity of the

			 failure.

				

					(b)

					Improvements

					The Secretary of the Treasury

			 shall continue to update and improve the Employee Plans Compliance Resolution

			 System (or any successor program), giving special attention to—

					

						(1)

						increasing the awareness and

			 knowledge of small employers concerning the availability and use of the

			 program;

					

						(2)

						taking into account special

			 concerns and circumstances that small employers face with respect to compliance

			 and correction of compliance failures;

					

						(3)

						extending the duration of the

			 self-correction period under the Self-Correction Program for significant

			 compliance failures;

					

						(4)

						expanding the availability to

			 correct insignificant compliance failures under the Self-Correction Program

			 during audit; and

					

						(5)

						assuring that any tax,

			 penalty, or sanction that is imposed by reason of a compliance failure is not

			 excessive and bears a reasonable relationship to the nature, extent, and

			 severity of the failure.

					

				402.

				Extension to all governmental plans of moratorium on

			 application of certain nondiscrimination rules applicable to State and local

			 plans

				

					(a)

					In general

					The following provisions are

			 each amended by striking maintained by a State or local government or

			 political subdivision thereof (or agency or instrumentality

			 thereof):

					

						(1)

						Section 401(a)(5)(G) of the

			 Internal Revenue Code of 1986.

					

						(2)

						Section 401(a)(26)(H) of such

			 Code.

					

						(3)

						Section 401(k)(3)(G) of such

			 Code.

					

						(4)

						Section 1505(d)(2) of the

			 Taxpayer Relief Act of 1997.

					

					(b)

					Conforming amendments

					

						(1)

						The heading for section

			 401(a)(5)(G) of such Code is amended to read as follows: Governmental

			 plans.—.

					

						(2)

						The heading for section

			 401(a)(26)(H) of such Code is amended to read as follows:

			 Exception for

			 governmental plans.—.

					

						(3)

						Section 401(k)(3)(G) of such

			 Code is amended by inserting Governmental plans.— after

			 (G).

					

					(c)

					Effective date

					The amendments made by this

			 section shall apply to plan years beginning after December 31, 2005.

				

				403.

				Notice and consent period regarding distributions

				

					(a)

					Expansion of period

					

						(1)

						Amendment of Internal Revenue Code

						

							(A)

							In general

							Section 417(a)(6)(A) of the

			 Internal Revenue Code of 1986 is amended by striking 90-day and

			 inserting 180-day.

						

							(B)

							Modification of regulations

							The Secretary of the Treasury

			 shall modify the regulations under sections 402(f), 411(a)(11), and 417 of the

			 Internal Revenue Code of 1986 by substituting 180 days for

			 90 days each place it appears in Treasury Regulations sections

			 1.402(f)–1, 1.411(a)–11(c), and 1.417(e)–1(b).

						

						(2)

						Amendment of ERISA

						

							(A)

							In general

							

								Section

			 205(c)(7)(A) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1055(c)(7)(A)) is amended by striking 90-day and

			 inserting 180-day.

						

							(B)

							Modification of regulations

							The Secretary of the Treasury

			 shall modify the regulations under part 2 of subtitle B of title I of the

			 Employee Retirement Income Security Act of

			 1974 relating to sections 203(e) and 205 of such Act by substituting

			 180 days for 90 days each place it

			 appears.

						

						(3)

						Effective date

						The amendments and

			 modifications made or required by this subsection shall apply to years

			 beginning after December 31, 2005.

					

					(b)

					Notification of right to defer

					

						(1)

						In general

						The Secretary of the Treasury

			 shall modify the regulations under section 411(a)(11) of the Internal Revenue

			 Code of 1986 and under section 205 of the

			 Employee Retirement Income Security Act of

			 1974 to provide that the description of a participant’s right, if

			 any, to defer receipt of a distribution shall also describe the consequences of

			 failing to defer such receipt.

					

						(2)

						Effective date

						

							(A)

							In general

							The modifications required by

			 paragraph (1) shall apply to years beginning after December 31, 2005.

						

							(B)

							Reasonable notice

							A plan shall not be treated

			 as failing to meet the requirements of section 411(a)(11) of such Code or

			 section 205 of such Act with respect to any description of consequences

			 described in paragraph (1) made within 90 days after the Secretary of the

			 Treasury issues the modifications required by paragraph (1) if the plan

			 administrator makes a reasonable attempt to comply with such

			 requirements.

						

				404.

				Reporting simplification

				

					(a)

					Simplified annual filing requirement for owners and their

			 spouses

					

						(1)

						In general

						The Secretary of the Treasury

			 and the Secretary of Labor shall modify the requirements for filing annual

			 returns with respect to one-participant retirement plans to ensure that such

			 plans with assets of $250,000 or less as of the close of the plan year need not

			 file a return for that year.

					

						(2)

						One-participant retirement plan defined

						For purposes of this

			 subsection, the term one-participant retirement plan means a

			 retirement plan with respect to which the following requirements are

			 met:

						

							(A)

							on the first day of the plan

			 year—

							

								(i)

								the plan covered only one

			 individual (or the individual and the individual’s spouse) and the individual

			 owned 100 percent of the plan sponsor (whether or not incorporated), or

							

								(ii)

								the plan covered only one or

			 more partners (or partners and their spouses) in the plan sponsor;

							

							(B)

							the plan meets the minimum

			 coverage requirements of section 410(b) of the Internal Revenue Code of 1986

			 without being combined with any other plan of the business that covers the

			 employees of the business;

						

							(C)

							the plan does not provide

			 benefits to anyone except the individual (and the individual’s spouse) or the

			 partners (and their spouses);

						

							(D)

							the plan does not cover a

			 business that is a member of an affiliated service group, a controlled group of

			 corporations, or a group of businesses under common control; and

						

							(E)

							the plan does not cover a

			 business that uses the services of leased employees (within the meaning of

			 section 414(n) of such Code).

						For purposes of this paragraph, the

			 term partner includes a 2-percent shareholder (as defined in

			 section 1372(b) of such Code) of an S corporation.

						(3)

						Other definitions

						Terms used in paragraph (2)

			 which are also used in section 414 of the Internal Revenue Code of 1986 shall

			 have the respective meanings given such terms by such section.

					

						(4)

						Effective date

						The provisions of this

			 subsection shall apply to plan years beginning on or after January 1,

			 2006.

					

					(b)

					Simplified annual filing requirement for plans with fewer than

			 25 employees

					In the case of plan years

			 beginning after December 31, 2006, the Secretary of the Treasury and the

			 Secretary of Labor shall provide for the filing of a simplified annual return

			 for any retirement plan which covers less than 25 employees on the first day of

			 a plan year and which meets the requirements described in subparagraphs (B),

			 (D), and (E) of subsection (a)(2).

				

				405.

				Voluntary early retirement incentive and employment retention

			 plans maintained by local educational agencies and other entities

				

					(a)

					Voluntary early retirement incentive plans

					

						(1)

						Treatment as plan providing severance pay

						Section 457(e)(11) of the

			 Internal Revenue Code of 1986 (relating to certain plans excluded) is amended

			 by adding at the end the following new subparagraph:

						

							

								(D)

								Certain voluntary early retirement incentive plans

								

									(i)

									In general

									If an applicable voluntary

				early retirement incentive plan—

									

										(I)

										makes payments or

				supplements as an early retirement benefit, a retirement-type subsidy, or a

				benefit described in the last sentence of section 411(a)(9), and

									

										(II)

										such payments or

				supplements are made in coordination with a defined benefit plan which is

				described in section 401(a) and includes a trust exempt from tax under section

				501(a) and which is maintained by an eligible employer described in paragraph

				(1)(A) or by an education association described in clause (ii)(II),

									such applicable plan shall be treated

				for purposes of subparagraph (A)(i) as a bona fide severance pay plan with

				respect to such payments or supplements to the extent such payments or

				supplements could otherwise have been provided under such defined benefit plan

				(determined as if section 411 applied to such defined benefit plan).

									(ii)

									Applicable voluntary early retirement incentive plan

									For purposes of this

				subparagraph, the term applicable voluntary early retirement incentive

				plan means a voluntary early retirement incentive plan maintained

				by—

									

										(I)

										a local educational agency

				(as defined in section 9101 of the Elementary

				and Secondary Education Act of 1965 (20 U.S.C. 7801)), or

									

										(II)

										an education association

				which principally represents employees of 1 or more agencies described in

				subclause (I) and which is described in section 501(c) (5) or (6) and exempt

				from tax under section 501(a).

									

					

						(2)

						Age Discrimination in Employment Act

						Section

			 4(l)(1) of the Age Discrimination in Employment

			 Act of 1967 (29

			 U.S.C. 623(l)(1)) is

			 amended—

						

							(A)

							by inserting

			 (A) after (1),

						

							(B)

							by redesignating

			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively,

						

							(C)

							by redesignating clauses (i)

			 and (ii) of subparagraph (B) (as in effect before the amendments made by

			 subparagraph (B)) as subclauses (I) and (II), respectively, and

						

							(D)

							by adding at the end the

			 following:

							

								

									(B)

									A voluntary early

				retirement incentive plan that—

									

										(i)

										is maintained by—

										

											(I)

											a local educational agency

				(as defined in section 9101 of the Elementary

				and Secondary Education Act of 1965 (20 U.S.C. 7801), or

										

											(II)

											an education association

				which principally represents employees of 1 or more agencies described in

				subclause (I) and which is described in section 501(c) (5) or (6) of the

				Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of

				such Code, and

										

										(ii)

										makes payments or

				supplements described in subclauses (I) and (II) of subparagraph (A)(ii) in

				coordination with a defined benefit plan (as so defined) maintained by an

				eligible employer described in section 457(e)(1)(A) of such Code or by an

				education association described in clause (i)(II),

									shall be

				treated solely for purposes of subparagraph (A)(ii) as if it were a part of the

				defined benefit plan with respect to such payments or supplements. Payments or

				supplements under such a voluntary early retirement incentive plan shall not

				constitute severance pay for purposes of section 4(l)(2) of the Age

				Discrimination in Employment Act (29 U.S.C.

				623(l)(2)).

						

					(b)

					Employment retention plans

					

						(1)

						In general

						Section 457(f)(2) of the

			 Internal Revenue Code of 1986 (relating to exceptions) is amended by striking

			 and at the end of subparagraph (D), by striking the period at

			 the end of subparagraph (E) and inserting , and, and by adding

			 at the end the following:

						

							

								(F)

								that portion of any

				applicable employment retention plan described in paragraph (4) with respect to

				any participant.

							

					

						(2)

						Definitions and rules relating to employment retention

			 plans

						Section 457(f) of such Code

			 is amended by adding at the end the following new paragraph:

						

							

								(4)

								Employment retention plans

								For purposes of paragraph

				(2)(F)—

								

									(A)

									In general

									The portion of an

				applicable employment retention plan described in this paragraph with respect

				to any participant is that portion of the plan which provides benefits payable

				to the participant not in excess of twice the applicable dollar limit

				determined under subsection (e)(15).

								

									(B)

									Other rules

									

										(i)

										Limitation

										Paragraph (2)(F) shall only

				apply to the portion of the plan described in subparagraph (A) for years

				preceding the year in which such portion is paid or otherwise made available to

				the participant.

									

										(ii)

										Treatment

										A plan shall not be treated

				for purposes of this title as providing for the deferral of compensation for

				any year with respect to the portion of the plan described in subparagraph

				(A).

									

									(C)

									Applicable employment retention plan

									The term applicable

				employment retention plan means an employment retention plan maintained

				by—

									

										(i)

										a local educational agency

				(as defined in section 9101 of the Elementary

				and Secondary Education Act of 1965 (20 U.S.C. 7801), or

									

										(ii)

										an education association

				which principally represents employees of 1 or more agencies described in

				clause (i) and which is described in section 501(c) (5) or (6) and exempt from

				taxation under section 501(a).

									

									(D)

									Employment retention plan

									The term employment

				retention plan means a plan to pay, upon termination of employment,

				compensation to an employee of a local educational agency or education

				association described in subparagraph (C) for purposes of—

									

										(i)

										retaining the services of

				the employee, or

									

										(ii)

										rewarding such employee for

				the employee’s service with 1 or more such agencies or associations.

									

					

					(c)

					Coordination with ERISA

					

						Section

			 3(2)(B) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1002(2)(B)) is amended by adding at the end the following:

			 An applicable voluntary early retirement incentive plan (as defined in

			 section 457(e)(11)(D)(ii) of the Internal Revenue Code of 1986) making payments

			 or supplements described in section 457(e)(11)(D)(i) of such Code, and an

			 applicable employment retention plan (as defined in section 457(f)(4)(C) of

			 such Code) making payments of benefits described in section 457(f)(4)(A) of

			 such Code, shall, for purposes of this title, be treated as a welfare plan (and

			 not a pension plan) with respect to such payments and

			 supplements.

				

					(d)

					Effective dates

					

						(1)

						In general

						The amendments made by this

			 Act shall take effect on the date of the enactment of this Act.

					

						(2)

						Tax amendments

						The amendments made by

			 subsections (a)(1) and (b) shall apply to taxable years ending after the date

			 of the enactment of this Act.

					

						(3)

						ERISA amendments

						The amendment made by

			 subsection (c) shall apply to plan years ending after the date of the enactment

			 of this Act.

					

						(4)

						Construction

						Nothing in the amendments

			 made by this section shall alter or affect the construction of the Internal

			 Revenue Code of 1986, the Employee Retirement

			 Income Security Act of 1974, or the Age Discrimination in Employment

			 Act of 1967 as applied to any plan, arrangement, or conduct to which such

			 amendments do not apply.

					

				406.

				No reduction in unemployment compensation as a result of

			 pension rollovers

				

					(a)

					In general

					Section 3304(a) of the

			 Internal Revenue Code of 1986 (relating to requirements for State unemployment

			 laws) is amended by adding at the end the following new flush sentence:

					

						Compensation shall not be reduced

				under paragraph (15) for any pension, retirement or retired pay, annuity, or

				similar payment which is not includible in gross income of the individual for

				the taxable year in which paid because it was part of a rollover

				distribution.

				

					(b)

					Effective date

					The amendment made by this

			 section shall apply to weeks beginning on or after the date of the enactment of

			 this Act.

				

				407.

				Withholding on distributions from governmental Section

			 457 plans

				

					(a)

					In general

					Section 641(f) of the

			 Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by adding

			 at the end the following new paragraph:

					

						

							(4)

							Transition rule for certain governmental plans

							In the case of

				distributions from an eligible deferred compensation plan of an employer

				described in section 457(e)(1)(A) of the Internal Revenue Code of 1986 which

				are made after December 31, 2001, and which are part of a series of

				distributions which—

							

								(A)

								began before January 1,

				2002, and

							

								(B)

								are payable for 10 years or

				less, the Internal Revenue Code of 1986 may be applied to such distributions

				without regard to the amendments made by subsection (a)(1)(D).

							

				

					(b)

					Effective date

					The amendment made by

			 subsection (a) shall take effect as if included in the provisions of section

			 641 of the Economic Growth and Tax Relief Reconciliation Act of 2001.

				

				408.

				Provisions relating to plan amendments

				

					(a)

					In general

					If this section applies to

			 any plan or contract amendment—

					

						(1)

						such plan or contract shall

			 be treated as being operated in accordance with the terms of the plan during

			 the period described in subsection (b)(2)(A), and

					

						(2)

						except as provided by the

			 Secretary of the Treasury, such plan shall not fail to meet the requirements of

			 section 411(d)(6) of the Internal Revenue Code of 1986 and

			 section

			 204(g) of the Employee

			 Retirement Income Security Act of 1974 by reason of such

			 amendment.

					

					(b)

					Amendments to which Section applies

					

						(1)

						In general

						This section shall apply to

			 any amendment to any plan or annuity contract which is made—

						

							(A)

							pursuant to any amendment

			 made by this Act or the Economic Growth and Tax Relief Reconciliation Act of

			 2001, or pursuant to any regulation issued by the Secretary of the Treasury or

			 the Secretary of Labor under such Acts, and

						

							(B)

							on or before the last day of

			 the first plan year beginning on or after January 1, 2007, or such later date

			 as the Secretary of the Treasury may prescribe.

						In the case of a governmental plan

			 (as defined in section 414(d) of the Internal Revenue Code of 1986),

			 subparagraph (B) shall be applied by substituting the date which is 2 years

			 after the date otherwise applied under subparagraph (B).

						(2)

						Conditions

						This section shall not apply

			 to any amendment unless—

						

							(A)

							during the period—

							

								(i)

								beginning on the date the

			 legislative or regulatory amendment described in paragraph (1)(A) takes effect

			 (or in the case of a plan or contract amendment not required by such

			 legislative or regulatory amendment, the effective date specified by the plan),

			 and

							

								(ii)

								ending on the date described

			 in paragraph (1)(B) (or, if earlier, the date the plan or contract amendment is

			 adopted),

							the plan or contract is operated

			 as if such plan or contract amendment were in effect; and

							(B)

							such plan or contract

			 amendment applies retroactively for such period.

						

			V

			Provisions relating to spousal pension protection

			

				A

				Study of spousal consent for distributions from defined

			 contribution plans

				

					501.

					Joint study of application of spousal consent rules to defined

			 contribution plans

					

						(a)

						Study

						The Secretary of Labor and

			 the Secretary of the Treasury shall jointly conduct a study of the feasibility

			 and desirability of extending the application of the requirements of

			 section

			 205 of the Employee Retirement

			 Income Security Act of 1974 and sections 401(a)(11) and 417 of the

			 Internal Revenue Code of 1986 (relating to spousal consent requirements) to

			 defined contribution plans to which such requirements do not apply. Such study

			 shall include consideration of—

						

							(1)

							any modifications of such

			 requirements that are necessary to apply such requirements to such plans,

			 and

						

							(2)

							the feasibility of providing

			 notice and spousal consent in 1 or more electronic forms that are capable of

			 authentication.

						

						(b)

						Report

						Not later than 2 years after

			 the date of the enactment of this Act, the Secretaries shall report the results

			 of the study, together with any recommendations for legislative changes, to the

			 Committees on Ways and Means and Education and the Workforce of the House of

			 Representatives and the Committees on Finance and Health, Education, Labor, and

			 Pensions of the Senate.

					

				B

				Division Of pension benefits upon divorce

				

					511.

					Regulations on time and order of issuance of domestic relations

			 orders

					Not later than 1 year after

			 the date of the enactment of this Act, the Secretary of Labor shall issue

			 regulations under section 206(d)(3) of the Employee Retirement Security Act of

			 1974 and section 414(p) of the Internal Revenue Code of 1986 which clarify

			 that—

					

						(1)

						a domestic relations order

			 otherwise meeting the requirements to be a qualified domestic relations order,

			 including the requirements of section 206(d)(3)(D) of such Act and section

			 414(p)(3) of such Code, shall not fail to be treated as a qualified domestic

			 relations order solely because—

						

							(A)

							the order is issued after, or

			 revises, another domestic relations order or qualified domestic relations

			 order; or

						

							(B)

							of the time at which it is

			 issued; and

						

						(2)

						any order described in

			 paragraph (1) shall be subject to the same requirements and protections which

			 apply to qualified domestic relations orders, including the provisions of

			 section 206(d)(3)(H) of such Act and section 414(p)(7) of such Code.

					

				C

				Railroad retirement

				

					521.

					Entitlement of divorced spouses to railroad retirement

			 annuities independent of actual entitlement of employee

					

						(a)

						In general

						Section 2 of the Railroad

			 Retirement Act of 1974 (45 U.S.C. 231a) is amended—

						

							(1)

							in subsection (c)(4)(i), by

			 striking (A) is entitled to an annuity under subsection (a)(1) and

			 (B); and

						

							(2)

							in subsection (e)(5), by

			 striking or divorced wife the second place it appears.

						

						(b)

						Effective date

						The amendments made by this

			 section shall take effect 1 year after the date of the enactment of this

			 Act.

					

					522.

					Extension of tier II railroad retirement benefits to surviving

			 former spouses pursuant to divorce agreements

					

						(a)

						In general

						Section 5 of the Railroad

			 Retirement Act of 1974 (45 U.S.C. 231d) is amended by

			 adding at the end the following:

						

							

								(d)

								Notwithstanding any other

				provision of law, the payment of any portion of an annuity computed under

				section 3(b) to a surviving former spouse in accordance with a court decree of

				divorce, annulment, or legal separation or the terms of any court-approved

				property settlement incident to any such court decree shall not be terminated

				upon the death of the individual who performed the service with respect to

				which such annuity is so computed unless such termination is otherwise required

				by the terms of such court decree.

							

					

						(b)

						Effective date

						The amendment made by this

			 section shall take effect 1 year after the date of the enactment of this

			 Act.

					

				D

				Modifications of joint and survivor annuity

			 requirements

				

					531.

					Requirement for additional survivor annuity option

					

						(a)

						Amendments to Internal Revenue Code

						

							(1)

							Election of survivor annuity

							Section 417(a)(1)(A) of the

			 Internal Revenue Code of 1986 is amended—

							

								(A)

								in clause (i), by striking

			 , and and inserting a comma;

							

								(B)

								by redesignating clause (ii)

			 as clause (iii); and

							

								(C)

								by inserting after clause (i)

			 the following:

								

									

										(ii)

										if the participant elects a

				waiver under clause (i), may elect the qualified optional survivor annuity at

				any time during the applicable election period, and

									.

							

							(2)

							Definition

							Section 417 of such Code is

			 amended by adding at the end the following:

							

								

									(g)

									Definition of qualified optional survivor annuity

									

										(1)

										In general

										For purposes of this

				section, the term qualified optional survivor annuity means an

				annuity—

										

											(A)

											for the life of the

				participant with a survivor annuity for the life of the spouse which is equal

				to the applicable percentage of the amount of the annuity which is payable

				during the joint lives of the participant and the spouse, and

										

											(B)

											which is the actuarial

				equivalent of a single annuity for the life of the participant.

										Such term also includes any annuity

				in a form having the effect of an annuity described in the preceding

				sentence.

										(2)

										Applicable percentage

										

											(A)

											In general

											For purposes of paragraph

				(1), if the survivor annuity percentage—

											

												(i)

												is less than 75 percent,

				the applicable percentage is 75 percent, and

											

												(ii)

												is greater than or equal to

				75 percent, the applicable percentage is 50 percent.

											

											(B)

											Survivor annuity percentage

											For purposes of

				subparagraph (A), the term survivor annuity percentage means the

				percentage which the survivor annuity under the plan’s qualified joint and

				survivor annuity bears to the annuity payable during the joint lives of the

				participant and the spouse.

										

						

							(3)

							Notice

							Section 417(a)(3)(A)(i) of

			 such Code is amended by inserting and of the qualified optional survivor

			 annuity after annuity.

						

						(b)

						Amendments to ERISA

						

							(1)

							Election of survivor annuity

							

								Section

			 205(c)(1)(A) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1055(c)(1)(A)) is amended—

							

								(A)

								in clause (i), by striking

			 , and and inserting a comma;

							

								(B)

								by redesignating clause (ii)

			 as clause (iii); and

							

								(C)

								by inserting after clause (i)

			 the following:

								

									

										(ii)

										if the participant elects a

				waiver under clause (i), may elect the qualified optional survivor annuity at

				any time during the applicable election period, and

									.

							

							(2)

							Definition

							Section 205(d) of such Act

			 (29 U.S.C.

			 1055(d)) is amended—

							

								(A)

								by inserting

			 (1) after (d);

							

								(B)

								by redesignating paragraphs

			 (1) and (2) as subparagraphs (A) and (B), respectively; and

							

								(C)

								by adding at the end the

			 following:

								

									

										(2)

										(A)

											For purposes of this

				section, the term qualified optional survivor annuity means an

				annuity—

											

												(i)

												for the life of the

				participant with a survivor annuity for the life of the spouse which is equal

				to the applicable percentage of the amount of the annuity which is payable

				during the joint lives of the participant and the spouse, and

											

												(ii)

												which is the actuarial

				equivalent of a single annuity for the life of the participant.

											Such term also includes any annuity

				in a form having the effect of an annuity described in the preceding

				sentence.

											(B)

											(i)

												For purposes of

				subparagraph (A), if the survivor annuity percentage—

												

													(I)

													is less than 75 percent,

				the applicable percentage is 75 percent, and

												

													(II)

													is greater than or equal to

				75 percent, the applicable percentage is 50 percent.

												

												(ii)

												For purposes of clause (i),

				the term survivor annuity percentage means the percentage which

				the survivor annuity under the plan’s qualified joint and survivor annuity

				bears to the annuity payable during the joint lives of the participant and the

				spouse.

											

							

							(3)

							Notice

							Section 205(c)(3)(A)(i) of

			 such Act (29 U.S.C.

			 1055(c)(3)(A)(i)) is amended by inserting and of the

			 qualified optional survivor annuity after

			 annuity.

						

						(c)

						Effective dates

						

							(1)

							In general

							The amendments made by this

			 section shall apply to plan years beginning after December 31, 2005.

						

							(2)

							Special rule for collectively bargained plans

							In the case of a plan

			 maintained pursuant to 1 or more collective bargaining agreements between

			 employee representatives and 1 or more employers ratified on or before the date

			 of the enactment of this Act, the amendments made by this section shall apply

			 to the first plan year beginning on or after the earlier of—

							

								(A)

								the later of—

								

									(i)

									January 1, 2006, or

								

									(ii)

									the date on which the last of

			 such collective bargaining agreements terminates (determined without regard to

			 any extension thereof after the date of enactment of this Act), or

								

								(B)

								January 1, 2007.

							

			VI

			Tax Court pension and compensation

			

				600.

				Amendment of 1986 Code

				Except as otherwise expressly

			 provided, whenever in this title an amendment or repeal is expressed in terms

			 of an amendment to, or repeal of, a section or other provision, the reference

			 shall be considered to be made to a section or other provision of the Internal

			 Revenue Code of 1986.

			

				601.

				Annuities for survivors of Tax Court judges who are

			 assassinated

				

					(a)

					Eligibility in case of death by assassination

					Subsection (h) of section

			 7448 (relating to annuities to surviving spouses and dependent children of

			 judges) is amended to read as follows:

					

						

							(h)

							Entitlement to annuity

							

								(1)

								In general

								

									(A)

									Annuity to surviving spouse

									If a judge described in

				paragraph (2) is survived by a surviving spouse but not by a dependent child,

				there shall be paid to such surviving spouse an annuity beginning with the day

				of the death of the judge or following the surviving spouse’s attainment of the

				age of 50 years, whichever is the later, in an amount computed as provided in

				subsection (m).

								

									(B)

									Annuity to child

									If such a judge is survived

				by a surviving spouse and a dependent child or children, there shall be paid to

				such surviving spouse an immediate annuity in an amount computed as provided in

				subsection (m), and there shall also be paid to or on behalf of each such child

				an immediate annuity equal to the lesser of—

									

										(i)

										10 percent of the average

				annual salary of such judge (determined in accordance with subsection (m)),

				or

									

										(ii)

										20 percent of such average

				annual salary, divided by the number of such children.

									

									(C)

									Annuity to surviving dependent children

									If such a judge leaves no

				surviving spouse but leaves a surviving dependent child or children, there

				shall be paid to or on behalf of each such child an immediate annuity equal to

				the lesser of—

									

										(i)

										20 percent of the average

				annual salary of such judge (determined in accordance with subsection (m)),

				or

									

										(ii)

										40 percent of such average

				annual salary, divided by the number of such children.

									

								(2)

								Covered judges

								Paragraph (1) applies to

				any judge electing under subsection (b)—

								

									(A)

									who dies while a judge

				after having rendered at least 5 years of civilian service computed as

				prescribed in subsection (n), for the last 5 years of which the salary

				deductions provided for by subsection (c)(1) or the deposits required by

				subsection (d) have actually been made or the salary deductions required by the

				civil service retirement laws have actually been made, or

								

									(B)

									who dies by assassination

				after having rendered less than 5 years of civilian service computed as

				prescribed in subsection (n) if, for the period of such service, the salary

				deductions provided for by subsection (c)(1) or the deposits required by

				subsection (d) have actually been made.

								

								(3)

								Termination of annuity

								

									(A)

									In the case of a surviving spouse

									The annuity payable to a

				surviving spouse under this subsection shall be terminable upon such surviving

				spouse’s death or such surviving spouse’s remarriage before attaining age

				55.

								

									(B)

									In the case of a child

									The annuity payable to a

				child under this subsection shall be terminable upon (i) the child attaining

				the age of 18 years, (ii) the child’s marriage, or (iii) the child’s death,

				whichever first occurs, except that if such child is incapable of self-support

				by reason of mental or physical disability the child’s annuity shall be

				terminable only upon death, marriage, or recovery from such disability.

								

									(C)

									In the case of a dependent child after death of surviving

				spouse

									In case of the death of a

				surviving spouse of a judge leaving a dependent child or children of the judge

				surviving such spouse, the annuity of such child or children shall be

				recomputed and paid as provided in paragraph (1)(C).

								

									(D)

									Recomputation

									In any case in which the

				annuity of a dependent child is terminated under this subsection, the annuities

				of any remaining dependent child or children, based upon the service of the

				same judge, shall be recomputed and paid as though the child whose annuity was

				so terminated had not survived such judge.

								

								(4)

								Special rule for assassinated judges

								In the case of a survivor

				or survivors of a judge described in paragraph (2)(B), there shall be deducted

				from the annuities otherwise payable under this section an amount equal

				to—

								

									(A)

									the amount of salary

				deductions provided for by subsection (c)(1) that would have been made if such

				deductions had been made for 5 years of civilian service computed as prescribed

				in subsection (n) before the judge’s death, reduced by

								

									(B)

									the amount of such salary

				deductions that were actually made before the date of the judge’s death.

								

				

					(b)

					Definition of assassination

					Section 7448(a) (relating to

			 definitions) is amended by adding at the end the following new

			 paragraph:

					

						

							(8)

							The terms

				assassinated and assassination mean the killing of a

				judge that is motivated by the performance by that judge of his or her official

				duties.

						

				

					(c)

					Determination of assassination

					Subsection (i) of section

			 7448 is amended—

					

						(1)

						by striking the subsection

			 heading and inserting the following:

						

							

								(i)

								Determinations by chief judge

								

									(1)

									Dependency and disability

								,

					

						(2)

						by moving the text 2 ems to

			 the right, and

					

						(3)

						by adding at the end the

			 following new paragraph:

						

							

								(2)

								Assassination

								The chief judge shall

				determine whether the killing of a judge was an assassination, subject to

				review only by the Tax Court. The head of any Federal agency that investigates

				the killing of a judge shall provide information to the chief judge that would

				assist the chief judge in making such a determination.

							

					

					(d)

					Computation of annuities

					Subsection (m) of section

			 7448 is amended—

					

						(1)

						by striking the subsection

			 heading and inserting the following:

						

							

								(m)

								Computation of annuities

								

									(1)

									In general

								,

					

						(2)

						by moving the text 2 ems to

			 the right, and

					

						(3)

						by adding at the end the

			 following new paragraph:

						

							

								(2)

								Assassinated judges

								In the case of a judge who

				is assassinated and who has served less than 3 years, the annuity of the

				surviving spouse of such judge shall be based upon the average annual salary

				received by such judge for judicial service.

							

					

					(e)

					Other benefits

					Section 7448 is amended by

			 adding at the end the following:

					

						

							(u)

							Other benefits

							In the case of a judge who

				is assassinated, an annuity shall be paid under this section notwithstanding a

				survivor’s eligibility for or receipt of benefits under chapter 81 of title 5,

				United States Code, except that the annuity for which a surviving spouse is

				eligible under this section shall be reduced to the extent that the total

				benefits paid under this section and chapter 81 of that title for any year

				would exceed the current salary for that year of the office of the

				judge.

						

				

				602.

				Cost-of-Living adjustments for Tax Court judicial survivor

			 annuities

				

					(a)

					In general

					Subsection (s) of section

			 7448 (relating to annuities to surviving spouses and dependent children of

			 judges) is amended to read as follows:

					

						

							(s)

							Increases in survivor annuities

							Each time that an increase

				is made under section 8340(b) of title 5, United States Code, in annuities

				payable under subchapter III of chapter 83 of that title, each annuity payable

				from the survivors annuity fund under this section shall be increased at the

				same time by the same percentage by which annuities are increased under such

				section 8340(b).

						

				

					(b)

					Effective date

					The amendment made by this

			 section shall apply with respect to increases made under section 8340(b) of

			 title 5, United States Code, in annuities payable under subchapter III of

			 chapter 83 of that title, taking effect after the date of the enactment of this

			 Act.

				

				603.

				Life insurance coverage for Tax Court judges

				

					(a)

					In general

					Section 7447 (relating to

			 retirement of judges) is amended by adding at the end the following new

			 subsection:

					

						

							(j)

							Life insurance coverage

							For purposes of chapter 87

				of title 5, United States Code (relating to life insurance), any individual who

				is serving as a judge of the Tax Court or who is retired under this section is

				deemed to be an employee who is continuing in active employment.

						

				

					(b)

					Effective date

					The amendment made by this

			 section shall apply to any individual serving as a judge of the United States

			 Tax Court or to any retired judge of the United States Tax Court on the date of

			 the enactment of this Act.

				

				604.

				Cost of life insurance coverage for Tax Court judges age 65 or

			 over

				Section 7472 (relating to

			 expenditures) is amended by inserting after the first sentence the following

			 new sentence: Notwithstanding any other provision of law, the Tax Court

			 is authorized to pay on behalf of its judges, age 65 or over, any increase in

			 the cost of Federal Employees’ Group Life Insurance imposed after April 24,

			 1999, including any expenses generated by such payments, as authorized by the

			 chief judge in a manner consistent with such payments authorized by the

			 Judicial Conference of the United States pursuant to section 604(a)(5) of title

			 28, United States Code.

			

				605.

				Modification of timing of Lump-Sum Payment of judges’ accrued

			 annual leave

				

					(a)

					In general

					Section 7443 (relating to

			 membership of the Tax Court) is amended by adding at the end the following new

			 subsection:

					

						

							(h)

							Lump-Sum Payment of judges’ accrued annual leave

							Notwithstanding the

				provisions of sections 5551 and 6301 of title 5, United States Code, when an

				individual subject to the leave system provided in chapter 63 of that title is

				appointed by the President to be a judge of the Tax Court, the individual shall

				be entitled to receive, upon appointment to the Tax Court, a lump-sum payment

				from the Tax Court of the accumulated and accrued current annual leave standing

				to the individual’s credit as certified by the agency from which the individual

				resigned.

						

				

					(b)

					Effective date

					The amendment made by this

			 section shall apply to any judge of the United States Tax Court who has an

			 outstanding leave balance on the date of the enactment of this Act and to any

			 individual appointed by the President to serve as a judge of the United States

			 Tax Court after such date.

				

				606.

				Participation of Tax Court judges in the Thrift Savings

			 Plan

				

					(a)

					In general

					Section 7447 (relating to

			 retirement of judges), as amended by this Act, is amended by adding at the end

			 the following new subsection:

					

						

							(k)

							Thrift Savings Plan

							

								(1)

								Election to contribute

								

									(A)

									In general

									A judge of the Tax Court

				may elect to contribute to the Thrift Savings Fund established by section 8437

				of title 5, United States Code.

								

									(B)

									Period of election

									An election may be made

				under this paragraph only during a period provided under section 8432(b) of

				title 5, United States Code, for individuals subject to chapter 84 of such

				title.

								

								(2)

								Applicability of title 5

				provisions

								Except as otherwise

				provided in this subsection, the provisions of subchapters III and VII of

				chapter 84 of title 5, United States Code, shall apply with respect to a judge

				who makes an election under paragraph (1).

							

								(3)

								Special rules

								

									(A)

									Amount contributed

									The amount contributed by a

				judge to the Thrift Savings Fund in any pay period shall not exceed the maximum

				percentage of such judge’s basic pay for such period as allowable under section

				8440f of title 5, United States Code. Basic pay does not include any retired

				pay paid pursuant to this section.

								

									(B)

									Contributions for benefit of judge

									No contributions may be

				made for the benefit of a judge under section 8432(c) of title 5, United States

				Code.

								

									(C)

									Applicability of Section

				8433(b) of title

				5 whether or not judge retires

									Section 8433(b) of title 5,

				United States Code, applies with respect to a judge who makes an election under

				paragraph (1) and who either—

									

										(i)

										retires under subsection

				(b), or

									

										(ii)

										ceases to serve as a judge

				of the Tax Court but does not retire under subsection (b).

									Retirement under subsection (b) is

				a separation from service for purposes of subchapters III and VII of chapter 84

				of that title.

									(D)

									Applicability of Section

				8351(b)(5) of title

				5

									The provisions of section

				8351(b)(5) of title 5, United States Code, shall apply with respect to a judge

				who makes an election under paragraph (1).

								

									(E)

									Exception

									Notwithstanding

				subparagraph (C), if any judge retires under this section, or resigns without

				having met the age and service requirements set forth under subsection (b)(2),

				and such judge’s nonforfeitable account balance is less than an amount that the

				Executive Director of the Office of Personnel Management prescribes by

				regulation, the Executive Director shall pay the nonforfeitable account balance

				to the participant in a single payment.

								

				

					(b)

					Effective date

					The amendment made by this

			 section shall take effect on the date of the enactment of this Act, except that

			 United States Tax Court judges may only begin to participate in the Thrift

			 Savings Plan at the next open season beginning after such date.

				

				607.

				Exemption of teaching compensation of retired judges from

			 limitation on outside earned income

				

					(a)

					In general

					Section 7447 (relating to

			 retirement of judges), as amended by this Act, is amended by adding at the end

			 the following new subsection:

					

						

							(l)

							Teaching compensation of retired judges

							For purposes of the

				limitation under section 501(a) of the Ethics in Government Act of 1978 (5

				U.S.C. App.), any compensation for teaching approved under section 502(a)(5) of

				such Act shall not be treated as outside earned income when received by a judge

				of the Tax Court who has retired under subsection (b) for teaching performed

				during any calendar year for which such a judge has met the requirements of

				subsection (c), as certified by the chief judge of the Tax Court.

						

				

					(b)

					Effective date

					The amendment made by this

			 section shall apply to any individual serving as a retired judge of the United

			 States Tax Court on or after the date of the enactment of this Act.

				

				608.

				General provisions relating to Magistrate Judges of the Tax

			 Court

				

					(a)

					Title OF special trial judge changed to magistrate judge of the

			 Tax Court

					The heading of section 7443A

			 is amended to read as follows:

					

						

							7443A.

							Magistrate Judges of the Tax Court

						

				

					(b)

					Appointment, tenure, and removal

					Subsection (a) of section

			 7443A is amended to read as follows:

					

						

							(a)

							Appointment, tenure, and removal

							

								(1)

								Appointment

								The chief judge may, from

				time to time, appoint and reappoint magistrate judges of the Tax Court for a

				term of 8 years. The magistrate judges of the Tax Court shall proceed under

				such rules as may be promulgated by the Tax Court.

							

								(2)

								Removal

								Removal of a magistrate

				judge of the Tax Court during the term for which he or she is appointed shall

				be only for incompetency, misconduct, neglect of duty, or physical or mental

				disability, but the office of a magistrate judge of the Tax Court shall be

				terminated if the judges of the Tax Court determine that the services performed

				by the magistrate judge of the Tax Court are no longer needed. Removal shall

				not occur unless a majority of all the judges of the Tax Court concur in the

				order of removal. Before any order of removal shall be entered, a full

				specification of the charges shall be furnished to the magistrate judge of the

				Tax Court, and he or she shall be accorded by the judges of the Tax Court an

				opportunity to be heard on the charges.

							

				

					(c)

					Salary

					Section 7443A(d) (relating to

			 salary) is amended by striking 90 and inserting

			 92.

				

					(d)

					Exemption from Federal leave provisions

					Section 7443A is amended by

			 adding at the end the following new subsection:

					

						

							(f)

							Exemption from Federal leave provisions

							

								(1)

								In general

								A magistrate judge of the

				Tax Court appointed under this section shall be exempt from the provisions of

				subchapter I of chapter 63 of title 5, United States Code.

							

								(2)

								Treatment of unused leave

								

									(A)

									After service as magistrate judge

									If an individual who is

				exempted under paragraph (1) from the subchapter referred to in such paragraph

				was previously subject to such subchapter and, without a break in service,

				again becomes subject to such subchapter on completion of the individual’s

				service as a magistrate judge, the unused annual leave and sick leave standing

				to the individual’s credit when such individual was exempted from this

				subchapter is deemed to have remained to the individual’s credit.

								

									(B)

									Computation of annuity

									In computing an annuity

				under section 8339 of title 5, United States Code, the total service of an

				individual specified in subparagraph (A) who retires on an immediate annuity or

				dies leaving a survivor or survivors entitled to an annuity includes, without

				regard to the limitations imposed by subsection (f) of such section 8339, the

				days of unused sick leave standing to the individual’s credit when such

				individual was exempted from subchapter I of chapter 63 of title 5, United

				States Code, except that these days will not be counted in determining average

				pay or annuity eligibility.

								

									(C)

									Lump sum payment

									Any accumulated and current

				accrued annual leave or vacation balances credited to a magistrate judge as of

				the date of the enactment of this subsection shall be paid in a lump sum at the

				time of separation from service pursuant to the provisions and restrictions set

				forth in section 5551 of title 5, United States Code, and related provisions

				referred to in such section.

								

				

					(e)

					Conforming amendments

					

						(1)

						The heading of subsection (b)

			 of section 7443A is amended by striking Special Trial Judges

			 and inserting Magistrate Judges of the Tax Court.

					

						(2)

						Section 7443A(b) is amended

			 by striking special trial judges of the court and inserting

			 magistrate judges of the Tax Court.

					

						(3)

						Subsections (c) and (d) of

			 section 7443A are amended by striking special trial judge and

			 inserting magistrate judge of the Tax Court each place it

			 appears.

					

						(4)

						Section 7443A(e) is amended

			 by striking special trial judges and inserting magistrate

			 judges of the Tax Court.

					

						(5)

						Section 7456(a) is amended by

			 striking special trial judge each place it appears and inserting

			 magistrate judge.

					

						(6)

						Subsection (c) of section

			 7471 is amended—

						

							(A)

							by striking the subsection

			 heading and inserting Magistrate Judges of the Tax Court.—,

			 and

						

							(B)

							by striking special

			 trial judges and inserting magistrate judges.

						

				609.

				Annuities to surviving spouses and dependent children of

			 Magistrate Judges of the Tax Court

				

					(a)

					Definitions

					Section 7448(a) (relating to

			 definitions), as amended by this Act, is amended by redesignating paragraphs

			 (5), (6), (7), and (8) as paragraphs (7), (8), (9), and (10), respectively, and

			 by inserting after paragraph (4) the following new paragraphs:

					

						

							(5)

							The term magistrate

				judge means a judicial officer appointed pursuant to section 7443A,

				including any individual receiving an annuity under section 7443B, or chapters

				83 or 84, as the case may be, of title 5, United States Code, whether or not

				performing judicial duties under section 7443C.

						

							(6)

							The term magistrate

				judge’s salary means the salary of a magistrate judge received under

				section 7443A(d), any amount received as an annuity under section 7443B, or

				chapters 83 or 84, as the case may be, of title 5, United States Code, and

				compensation received under section 7443C.

						

				

					(b)

					Election

					Subsection (b) of section

			 7448 (relating to annuities to surviving spouses and dependent children of

			 judges) is amended—

					

						(1)

						by striking the subsection

			 heading and inserting the following:

						

							

								(b)

								Election

								

									(1)

									Judges

								,

					

						(2)

						by moving the text 2 ems to

			 the right, and

					

						(3)

						by adding at the end the

			 following new paragraph:

						

							

								(2)

								Magistrate judges

								Any magistrate judge may by

				written election filed with the chief judge bring himself or herself within the

				purview of this section. Such election shall be filed not later than the later

				of 6 months after—

								

									(A)

									6 months after the date of

				the enactment of this paragraph,

								

									(B)

									the date the judge takes

				office, or

								

									(C)

									the date the judge

				marries.

								

					

					(c)

					Conforming amendments

					

						(1)

						The heading of section 7448

			 is amended by inserting and

			 magistrate judges after judges.

					

						(2)

						The item relating to section

			 7448 in the table of sections for part I of subchapter C of chapter 76 is

			 amended by inserting and magistrate judges after

			 judges.

					

						(3)

						Subsections (c)(1), (d), (f),

			 (g), (h), (j), (m), (n), and (u) of section 7448, as amended by this Act, are

			 each amended—

						

							(A)

							by inserting or

			 magistrate judge after judge each place it appears other

			 than in the phrase chief judge, and

						

							(B)

							by inserting or

			 magistrate judge’s after judge’s each place it

			 appears.

						

						(4)

						Section 7448(c) is

			 amended—

						

							(A)

							in paragraph (1), by striking

			 Tax Court judges and inserting Tax Court judicial

			 officers,

						

							(B)

							in paragraph (2)—

							

								(i)

								in subparagraph (A), by

			 inserting and section 7443A(d) after (a)(4),

			 and

							

								(ii)

								in subparagraph (B), by

			 striking subsection (a)(4) and inserting subsections

			 (a)(4) and (a)(6).

							

						(5)

						Section 7448(g) is amended by

			 inserting or section 7443B after section 7447

			 each place it appears, and by inserting or an annuity after

			 retired pay.

					

						(6)

						Section 7448(j)(1) is

			 amended—

						

							(A)

							in subparagraph (A), by

			 striking service or retired and inserting service,

			 retired, and by inserting , or receiving any annuity under

			 section 7443B or chapters 83 or 84 of title 5, United States Code,

			 after section 7447, and

						

							(B)

							in the last sentence, by

			 striking subsections (a) (6) and (7) and inserting

			 paragraphs (8) and (9) of subsection (a).

						

						(7)

						Section 7448(m)(1), as

			 amended by this Act, is amended—

						

							(A)

							by inserting or any

			 annuity under section 7443B or chapters 83 or 84 of title 5, United States

			 Code after 7447(d), and

						

							(B)

							by inserting “or

			 7443B(m)(1)(B) after “7447(f)(4)”.

						

						(8)

						Section 7448(n) is amended by

			 inserting his years of service pursuant to any appointment under section

			 7443A, after of the Tax Court,.

					

						(9)

						Section 3121(b)(5)(E) is

			 amended by inserting or magistrate judge before of the

			 United States Tax Court.

					

						(10)

						

							Section

			 210(a)(5)(E) of the Social

			 Security Act is amended by inserting or magistrate

			 judge before of the United States Tax Court.

					

				610.

				Retirement and annuity Program

				

					(a)

					Retirement and annuity Program

					Part I of subchapter C of

			 chapter 76 is amended by inserting after section 7443A the following new

			 section:

					

						

							7443B.

							Retirement for Magistrate Judges of the Tax Court

							

								(a)

								Retirement based on years of service

								A magistrate judge of the

				Tax Court to whom this section applies and who retires from office after

				attaining the age of 65 years and serving at least 14 years, whether

				continuously or otherwise, as such magistrate judge shall, subject to

				subsection (f), be entitled to receive, during the remainder of the magistrate

				judge’s lifetime, an annuity equal to the salary being received at the time the

				magistrate judge leaves office.

							

								(b)

								Retirement upon failure of reappointment

								A magistrate judge of the

				Tax Court to whom this section applies who is not reappointed following the

				expiration of the term of office of such magistrate judge and who retires upon

				the completion of the term shall, subject to subsection (f), be entitled to

				receive, upon attaining the age of 65 years and during the remainder of such

				magistrate judge’s lifetime, an annuity equal to that portion of the salary

				being received at the time the magistrate judge leaves office which the

				aggregate number of years of service, not to exceed 14, bears to 14, if—

								

									(1)

									such magistrate judge has

				served at least 1 full term as a magistrate judge, and

								

									(2)

									not earlier than 9 months

				before the date on which the term of office of such magistrate judge expires,

				and not later than 6 months before such date, such magistrate judge notified

				the chief judge of the Tax Court in writing that such magistrate judge was

				willing to accept reappointment to the position in which such magistrate judge

				was serving.

								

								(c)

								Service of at least 8 years

								A magistrate judge of the

				Tax Court to whom this section applies and who retires after serving at least 8

				years, whether continuously or otherwise, as such a magistrate judge shall,

				subject to subsection (f), be entitled to receive, upon attaining the age of 65

				years and during the remainder of the magistrate judge’s lifetime, an annuity

				equal to that portion of the salary being received at the time the magistrate

				judge leaves office which the aggregate number of years of service, not to

				exceed 14, bears to 14. Such annuity shall be reduced by

				1/6 of 1 percent for each full month such magistrate judge

				was under the age of 65 at the time the magistrate judge left office, except

				that such reduction shall not exceed 20 percent.

							

								(d)

								Retirement for disability

								A magistrate judge of the

				Tax Court to whom this section applies, who has served at least 5 years,

				whether continuously or otherwise, as such a magistrate judge and who retires

				or is removed from office upon the sole ground of mental or physical disability

				shall, subject to subsection (f), be entitled to receive, during the remainder

				of the magistrate judge’s lifetime, an annuity equal to 40 percent of the

				salary being received at the time of retirement or removal or, in the case of a

				magistrate judge who has served for at least 10 years, an amount equal to that

				proportion of the salary being received at the time of retirement or removal

				which the aggregate number of years of service, not to exceed 14, bears to

				14.

							

								(e)

								Cost-of-Living adjustments

								A magistrate judge of the

				Tax Court who is entitled to an annuity under this section is also entitled to

				a cost-of-living adjustment in such annuity, calculated and payable in the same

				manner as adjustments under section 8340(b) of title 5, United States Code,

				except that any such annuity, as increased under this subsection, may not

				exceed the salary then payable for the position from which the magistrate judge

				retired or was removed.

							

								(f)

								Election; annuity in lieu of other annuities

								

									(1)

									In general

									A magistrate judge of the

				Tax Court shall be entitled to an annuity under this section if the magistrate

				judge elects an annuity under this section by notifying the chief judge of the

				Tax Court not later than the later of—

									

										(A)

										5 years after the

				magistrate judge of the Tax Court begins judicial service, or

									

										(B)

										5 years after the date of

				the enactment of this subsection.

									Such notice shall be given in

				accordance with procedures prescribed by the Tax Court.

									(2)

									Annuity in lieu of other annuity

									A magistrate judge who

				elects to receive an annuity under this section shall not be entitled to

				receive—

									

										(A)

										any annuity to which such

				magistrate judge would otherwise have been entitled under subchapter III of

				chapter 83, or under chapter 84 (except for subchapters III and VII), of title

				5, United States Code, for service performed as a magistrate or

				otherwise,

									

										(B)

										an annuity or salary in

				senior status or retirement under section 371 or 372 of title 28, United States

				Code,

									

										(C)

										retired pay under section

				7447, or

									

										(D)

										retired pay under section

				7296 of title 38, United States Code.

									

									(3)

									Coordination with title

				5

									A magistrate judge of the

				Tax Court who elects to receive an annuity under this section—

									

										(A)

										shall not be subject to

				deductions and contributions otherwise required by section 8334(a) of title 5,

				United States Code,

									

										(B)

										shall be excluded from the

				operation of chapter 84 (other than subchapters III and VII) of such title 5,

				and

									

										(C)

										is entitled to a lump-sum

				credit under section 8342(a) or 8424 of such title 5, as the case may

				be.

									

								(g)

								Calculation of service

								For purposes of calculating

				an annuity under this section—

								

									(1)

									service as a magistrate

				judge of the Tax Court to whom this section applies may be credited, and

								

									(2)

									each month of service shall

				be credited as 1/12 of a year, and the fractional part of

				any month shall not be credited.

								

								(h)

								Covered positions and service

								This section applies to any

				magistrate judge of the Tax Court or special trial judge of the Tax Court

				appointed under this subchapter, but only with respect to service as such a

				magistrate judge or special trial judge after a date not earlier than

				91/2 years before the date of the enactment of this

				subsection.

							

								(i)

								Payments pursuant to court order

								

									(1)

									In general

									Payments under this section

				which would otherwise be made to a magistrate judge of the Tax Court based upon

				his or her service shall be paid (in whole or in part) by the chief judge of

				the Tax Court to another person if and to the extent expressly provided for in

				the terms of any court decree of divorce, annulment, or legal separation, or

				the terms of any court order or court-approved property settlement agreement

				incident to any court decree of divorce, annulment, or legal separation. Any

				payment under this paragraph to a person bars recovery by any other

				person.

								

									(2)

									Requirements for payment

									Paragraph (1) shall apply

				only to payments made by the chief judge of the Tax Court after the date of

				receipt by the chief judge of written notice of such decree, order, or

				agreement, and such additional information as the chief judge may

				prescribe.

								

									(3)

									Court defined

									For purposes of this

				subsection, the term court means any court of any State, the

				District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern

				Mariana Islands, or the Virgin Islands, and any Indian tribal court or courts

				of Indian offense.

								

								(j)

								Deductions, contributions, and deposits

								

									(1)

									Deductions

									Beginning with the next pay

				period after the chief judge of the Tax Court receives a notice under

				subsection (f) that a magistrate judge of the Tax Court has elected an annuity

				under this section, the chief judge shall deduct and withhold 1 percent of the

				salary of such magistrate judge. Amounts shall be so deducted and withheld in a

				manner determined by the chief judge. Amounts deducted and withheld under this

				subsection shall be deposited in the Treasury of the United States to the

				credit of the Tax Court Judicial Officers’ Retirement Fund. Deductions under

				this subsection from the salary of a magistrate judge shall terminate upon the

				retirement of the magistrate judge or upon completion of 14 years of service

				for which contributions under this section have been made, whether continuously

				or otherwise, as calculated under subsection (g), whichever occurs

				first.

								

									(2)

									Consent to deductions; discharge of claims

									Each magistrate judge of

				the Tax Court who makes an election under subsection (f) shall be deemed to

				consent and agree to the deductions from salary which are made under paragraph

				(1). Payment of such salary less such deductions (and any deductions made under

				section 7448) is a full and complete discharge and acquittance of all claims

				and demands for all services rendered by such magistrate judge during the

				period covered by such payment, except the right to those benefits to which the

				magistrate judge is entitled under this section (and section 7448).

								

								(k)

								Deposits for prior service

								Each magistrate judge of

				the Tax Court who makes an election under subsection (f) may deposit, for

				service performed before such election for which contributions may be made

				under this section, an amount equal to 1 percent of the salary received for

				that service. Credit for any period covered by that service may not be allowed

				for purposes of an annuity under this section until a deposit under this

				subsection has been made for that period.

							

								(l)

								Individual retirement records

								The amounts deducted and

				withheld under subsection (j), and the amounts deposited under subsection (k),

				shall be credited to individual accounts in the name of each magistrate judge

				of the Tax Court from whom such amounts are received, for credit to the Tax

				Court Judicial Officers’ Retirement Fund.

							

								(m)

								Annuities affected in certain cases

								

									(1)

									1-year forfeiture for failure to perform judicial

				duties

									Subject to paragraph (3),

				any magistrate judge of the Tax Court who retires under this section and who

				fails to perform judicial duties required of such individual by section 7443C

				shall forfeit all rights to an annuity under this section for a 1-year period

				which begins on the 1st day on which such individual fails to perform such

				duties.

								

									(2)

									Permanent forfeiture of retired pay where certain

				non-government services performed

									Subject to paragraph (3),

				any magistrate judge of the Tax Court who retires under this section and who

				thereafter performs (or supervises or directs the performance of) legal or

				accounting services in the field of Federal taxation for the individual’s

				client, the individual’s employer, or any of such employer’s clients, shall

				forfeit all rights to an annuity under this section for all periods beginning

				on or after the first day on which the individual performs (or supervises or

				directs the performance of) such services. The preceding sentence shall not

				apply to any civil office or employment under the Government of the United

				States.

								

									(3)

									Forfeitures not to apply where individual elects to freeze

				amount of annuity

									

										(A)

										In general

										If a magistrate judge of

				the Tax Court makes an election under this paragraph—

										

											(i)

											paragraphs (1) and (2) (and

				section 7443C) shall not apply to such magistrate judge beginning on the date

				such election takes effect, and

										

											(ii)

											the annuity payable under

				this section to such magistrate judge, for periods beginning on or after the

				date such election takes effect, shall be equal to the annuity to which such

				magistrate judge is entitled on the day before such effective date.

										

										(B)

										Election requirements

										An election under

				subparagraph (A)—

										

											(i)

											may be made by a magistrate

				judge of the Tax Court eligible for retirement under this section, and

										

											(ii)

											shall be filed with the

				chief judge of the Tax Court.

										Such an election, once it takes

				effect, shall be irrevocable.

										(C)

										Effective date of election

										Any election under

				subparagraph (A) shall take effect on the first day of the first month

				following the month in which the election is made.

									

									(4)

									Accepting other employment

									Any magistrate judge of the

				Tax Court who retires under this section and thereafter accepts compensation

				for civil office or employment under the United States Government (other than

				for the performance of functions as a magistrate judge of the Tax Court under

				section 7443C) shall forfeit all rights to an annuity under this section for

				the period for which such compensation is received. For purposes of this

				paragraph, the term compensation includes retired pay or salary

				received in retired status.

								

								(n)

								Lump-Sum payments

								

									(1)

									Eligibility

									

										(A)

										In general

										Subject to paragraph (2),

				an individual who serves as a magistrate judge of the Tax Court and—

										

											(i)

											who leaves office and is

				not reappointed as a magistrate judge of the Tax Court for at least 31

				consecutive days,

										

											(ii)

											who files an application

				with the chief judge of the Tax Court for payment of a lump-sum credit,

										

											(iii)

											is not serving as a

				magistrate judge of the Tax Court at the time of filing of the application,

				and

										

											(iv)

											will not become eligible to

				receive an annuity under this section within 31 days after filing the

				application,

										is entitled to be paid the

				lump-sum credit. Payment of the lump-sum credit voids all rights to an annuity

				under this section based on the service on which the lump-sum credit is based,

				until that individual resumes office as a magistrate judge of the Tax

				Court.

										(B)

										Payment to survivors

										Lump-sum benefits

				authorized by subparagraphs (C), (D), and (E) of this paragraph shall be paid

				to the person or persons surviving the magistrate judge of the Tax Court and

				alive on the date title to the payment arises, in the order of precedence set

				forth in subsection (o) of section 376 of title 28, United States Code, and in

				accordance with the last 2 sentences of paragraph (1) of that subsection. For

				purposes of the preceding sentence, the term judicial official as

				used in subsection (o) of such section 376 shall be deemed to mean

				magistrate judge of the Tax Court and the terms

				Administrative Office of the United States Courts and

				Director of the Administrative Office of the United States Courts

				shall be deemed to mean chief judge of the Tax Court.

									

										(C)

										Payment upon death of judge before receipt of

				annuity

										If a magistrate judge of

				the Tax Court dies before receiving an annuity under this section, the lump-sum

				credit shall be paid.

									

										(D)

										Payment of annuity remainder

										If all annuity rights under

				this section based on the service of a deceased magistrate judge of the Tax

				Court terminate before the total annuity paid equals the lump-sum credit, the

				difference shall be paid.

									

										(E)

										Payment upon death of judge during receipt of

				annuity

										If a magistrate judge of

				the Tax Court who is receiving an annuity under this section dies, any accrued

				annuity benefits remaining unpaid shall be paid.

									

										(F)

										Payment upon termination

										Any accrued annuity

				benefits remaining unpaid on the termination, except by death, of the annuity

				of a magistrate judge of the Tax Court shall be paid to that individual.

									

										(G)

										Payment upon accepting other employment

										Subject to paragraph (2), a

				magistrate judge of the Tax Court who forfeits rights to an annuity under

				subsection (m)(4) before the total annuity paid equals the lump-sum credit

				shall be entitled to be paid the difference if the magistrate judge of the Tax

				Court files an application with the chief judge of the Tax Court for payment of

				that difference. A payment under this subparagraph voids all rights to an

				annuity on which the payment is based.

									

									(2)

									Spouses and former spouses

									

										(A)

										In general

										Payment of the lump-sum

				credit under paragraph (1)(A) or a payment under paragraph (1)(G)—

										

											(i)

											may be made only if any

				current spouse and any former spouse of the magistrate judge of the Tax Court

				are notified of the magistrate judge’s application, and

										

											(ii)

											shall be subject to the

				terms of a court decree of divorce, annulment, or legal separation, or any

				court or court approved property settlement agreement incident to such decree,

				if—

											

												(I)

												the decree, order, or

				agreement expressly relates to any portion of the lump-sum credit or other

				payment involved, and

											

												(II)

												payment of the lump-sum

				credit or other payment would extinguish entitlement of the magistrate judge’s

				spouse or former spouse to any portion of an annuity under subsection

				(i).

											

										(B)

										Notification

										Notification of a spouse or

				former spouse under this paragraph shall be made in accordance with such

				procedures as the chief judge of the Tax Court shall prescribe. The chief judge

				may provide under such procedures that subparagraph (A)(i) may be waived with

				respect to a spouse or former spouse if the magistrate judge establishes to the

				satisfaction of the chief judge that the whereabouts of such spouse or former

				spouse cannot be determined.

									

										(C)

										Resolution of 2 or more orders

										The chief judge shall

				prescribe procedures under which this paragraph shall be applied in any case in

				which the chief judge receives 2 or more orders or decrees described in

				subparagraph (A).

									

									(3)

									Definition

									For purposes of this

				subsection, the term lump-sum credit means the unrefunded amount

				consisting of—

									

										(A)

										retirement deductions made

				under this section from the salary of a magistrate judge of the Tax

				Court,

									

										(B)

										amounts deposited under

				subsection (k) by a magistrate judge of the Tax Court covering earlier service,

				and

									

										(C)

										interest on the deductions

				and deposits which, for any calendar year, shall be equal to the overall

				average yield to the Tax Court Judicial Officers’ Retirement Fund during the

				preceding fiscal year from all obligations purchased by the Secretary during

				such fiscal year under subsection (o); but does not include interest—

										

											(i)

											if the service covered

				thereby aggregates 1 year or less, or

										

											(ii)

											for the fractional part of

				a month in the total service.

										

								(o)

								Tax Court judicial officers’ retirement Fund

								

									(1)

									Establishment

									There is established in the

				Treasury a fund which shall be known as the ‘Tax Court Judicial Officers’

				Retirement Fund’. Amounts in the Fund are authorized to be appropriated for the

				payment of annuities, refunds, and other payments under this section.

								

									(2)

									Investment of Fund

									The Secretary shall invest,

				in interest bearing securities of the United States, such currently available

				portions of the Tax Court Judicial Officers’ Retirement Fund as are not

				immediately required for payments from the Fund. The income derived from these

				investments constitutes a part of the Fund.

								

									(3)

									Unfunded liability

									

										(A)

										In general

										There are authorized to be

				appropriated to the Tax Court Judicial Officers’ Retirement Fund amounts

				required to reduce to zero the unfunded liability of the Fund.

									

										(B)

										Unfunded liability

										For purposes of

				subparagraph (A), the term unfunded liability means the estimated

				excess, determined on an annual basis in accordance with the provisions of

				section 9503 of title 31, United States Code, of the present value of all

				benefits payable from the Tax Court Judicial Officers’ Retirement Fund over the

				sum of—

										

											(i)

											the present value of

				deductions to be withheld under this section from the future basic pay of

				magistrate judges of the Tax Court, plus

										

											(ii)

											the balance in the Fund as

				of the date the unfunded liability is determined.

										

								(p)

								Participation in Thrift Savings Plan

								

									(1)

									Election to contribute

									

										(A)

										In general

										A magistrate judge of the

				Tax Court who elects to receive an annuity under this section or under section

				611 of the National Employee Savings and Trust Equity Guarantee Act of 2005 may

				elect to contribute an amount of such individual’s basic pay to the Thrift

				Savings Fund established by section 8437 of title 5, United States Code.

									

										(B)

										Period of election

										An election may be made

				under this paragraph only during a period provided under section 8432(b) of

				title 5, United States Code, for individuals subject to chapter 84 of such

				title.

									

									(2)

									Applicability of title 5

				provisions

									Except as otherwise

				provided in this subsection, the provisions of subchapters III and VII of

				chapter 84 of title 5, United States Code, shall apply with respect to a

				magistrate judge who makes an election under paragraph (1).

								

									(3)

									Special rules

									

										(A)

										Amount contributed

										The amount contributed by a

				magistrate judge to the Thrift Savings Fund in any pay period shall not exceed

				the maximum percentage of such judge’s basic pay for such pay period as

				allowable under section 8440f of title 5, United States Code.

									

										(B)

										Contributions for benefit of judge

										No contributions may be

				made for the benefit of a magistrate judge under section 8432(c) of title 5,

				United States Code.

									

										(C)

										Applicability of Section

				8433(b) of title

				5

										Section 8433(b) of title 5,

				United States Code, applies with respect to a magistrate judge who makes an

				election under paragraph (1) and—

										

											(i)

											who retires entitled to an

				immediate annuity under this section (including a disability annuity under

				subsection (d) of this section) or section 611 of the National Employee Savings

				and Trust Equity Guarantee Act of 2005,

										

											(ii)

											who retires before

				attaining age 65 but is entitled, upon attaining age 65, to an annuity under

				this section or section 611 of the National Employee Savings and Trust Equity

				Guarantee Act of 2005, or

										

											(iii)

											who retires before becoming

				entitled to an immediate annuity, or an annuity upon attaining age 65, under

				this section or section 611 of the National Employee Savings and Trust Equity

				Guarantee Act of 2005.

										

										(D)

										Separation from service

										With respect to a

				magistrate judge to whom this subsection applies, retirement under this section

				or section 611 of the National Employee Savings and Trust Equity Guarantee Act

				of 2005 is a separation from service for purposes of subchapters III and VII of

				chapter 84 of title 5, United States Code.

									

									(4)

									Definitions

									For purposes of this

				subsection, the terms retirement and retire include

				removal from office under section 7443A(a)(2) on the sole ground of mental or

				physical disability.

								

									(5)

									Offset

									In the case of a magistrate

				judge who receives a distribution from the Thrift Savings Fund and who later

				receives an annuity under this section, that annuity shall be offset by an

				amount equal to the amount which represents the Government’s contribution to

				that person’s Thrift Savings Account, without regard to earnings attributable

				to that amount. Where such an offset would exceed 50 percent of the annuity to

				be received in the first year, the offset may be divided equally over the first

				2 years in which that person receives the annuity.

								

									(6)

									Exception

									Notwithstanding clauses (i)

				and (ii) of paragraph (3)(C), if any magistrate judge retires under

				circumstances making such magistrate judge eligible to make an election under

				subsection (b) of section 8433 of title 5, United States Code, and such

				magistrate judge’s nonforfeitable account balance is less than an amount that

				the Executive Director of the Office of Personnel Management prescribes by

				regulation, the Executive Director shall pay the nonforfeitable account balance

				to the participant in a single payment.

								

				

					(b)

					Conforming amendment

					The table of sections for

			 part I of subchapter C of chapter 76 is amended by inserting after the item

			 relating to section 7443A the following new item:

					

						

							Sec. 7443B. Retirement for

				magistrate judges of the Tax

				Court.

						

						.

				

				611.

				Incumbent Magistrate Judges of the Tax Court

				

					(a)

					Retirement annuity under title

			 5 and Section

			 7443B of the Internal Revenue Code of

			 1986

					A magistrate judge of the

			 United States Tax Court in active service on the date of the enactment of this

			 Act shall, subject to subsection (b), be entitled, in lieu of the annuity

			 otherwise provided under the amendments made by this title, to—

					

						(1)

						an annuity under subchapter

			 III of chapter 83, or under chapter 84 (except for subchapters III and VII), of

			 title 5, United States Code, as the case may be, for creditable service before

			 the date on which service would begin to be credited for purposes of paragraph

			 (2), and

					

						(2)

						an annuity calculated under

			 subsection (b) or (c) and subsection (g) of section 7443B of the Internal

			 Revenue Code of 1986, as added by this Act, for any service as a magistrate

			 judge of the United States Tax Court or special trial judge of the United

			 States Tax Court but only with respect to service as such a magistrate judge or

			 special trial judge after a date not earlier than 91/2

			 years prior to the date of the enactment of this Act (as specified in the

			 election pursuant to subsection (b)) for which deductions and deposits are made

			 under subsections (j) and (k) of such section 7443B, as applicable, without

			 regard to the minimum number of years of service as such a magistrate judge of

			 the United States Tax Court, except that—

						

							(A)

							in the case of a magistrate

			 judge who retired with less than 8 years of service, the annuity under

			 subsection (c) of such section 7443B shall be equal to that proportion of the

			 salary being received at the time the magistrate judge leaves office which the

			 years of service bears to 14, subject to a reduction in accordance with

			 subsection (c) of such section 7443B if the magistrate judge is under age 65 at

			 the time he or she leaves office, and

						

							(B)

							the aggregate amount of the

			 annuity initially payable on retirement under this subsection may not exceed

			 the rate of pay for the magistrate judge which is in effect on the day before

			 the retirement becomes effective.

						

					(b)

					Filing of notice of election

					A magistrate judge of the

			 United States Tax Court shall be entitled to an annuity under this section only

			 if the magistrate judge files a notice of that election with the chief judge of

			 the United States Tax Court specifying the date on which service would begin to

			 be credited under section 7443B of the Internal Revenue Code of 1986, as added

			 by this Act, in lieu of chapter 83 or chapter 84 of title 5, United States

			 Code. Such notice shall be filed in accordance with such procedures as the

			 chief judge of the United States Tax Court shall prescribe.

				

					(c)

					Lump-Sum credit under title

			 5

					A magistrate judge of the

			 United States Tax Court who makes an election under subsection (b) shall be

			 entitled to a lump-sum credit under section 8342 or 8424 of title 5, United

			 States Code, as the case may be, for any service which is covered under section

			 7443B of the Internal Revenue Code of 1986, as added by this Act, pursuant to

			 that election, and with respect to which any contributions were made by the

			 magistrate judge under the applicable provisions of title 5, United States

			 Code.

				

					(d)

					Recall

					With respect to any

			 magistrate judge of the United States Tax Court receiving an annuity under this

			 section who is recalled to serve under section 7443C of the Internal Revenue

			 Code of 1986, as added by this Act—

					

						(1)

						the amount of compensation

			 which such recalled magistrate judge receives under such section 7443C shall be

			 calculated on the basis of the annuity received under this section, and

					

						(2)

						such recalled magistrate

			 judge of the United States Tax Court may serve as a reemployed annuitant to the

			 extent otherwise permitted under title 5, United States Code.

					Section 7443B(m)(4) of the Internal

			 Revenue Code of 1986, as added by this Act, shall not apply with respect to

			 service as a reemployed annuitant described in paragraph (2).

				612.

				Provisions for recall

				

					(a)

					In general

					Part I of subchapter C of

			 chapter 76, as amended by this Act, is amended by inserting after section 7443B

			 the following new section:

					

						

							7443C.

							Recall of Magistrate Judges of the Tax Court

							

								(a)

								Recalling of retired magistrate judges

								Any individual who has

				retired pursuant to section 7443B or the applicable provisions of title 5,

				United States Code, upon reaching the age and service requirements established

				therein, may at or after retirement be called upon by the chief judge of the

				Tax Court to perform such judicial duties with the Tax Court as may be

				requested of such individual for any period or periods specified by the chief

				judge; except that in the case of any such individual—

								

									(1)

									the aggregate of such

				periods in any 1 calendar year shall not (without such individual’s consent)

				exceed 90 calendar days, and

								

									(2)

									such individual shall be

				relieved of performing such duties during any period in which illness or

				disability precludes the performance of such duties.

								Any act, or failure to act, by an

				individual performing judicial duties pursuant to this subsection shall have

				the same force and effect as if it were the act (or failure to act) of a

				magistrate judge of the Tax Court.

								(b)

								Compensation

								For the year in which a

				period of recall occurs, the magistrate judge shall receive, in addition to the

				annuity provided under the provisions of section 7443B or under the applicable

				provisions of title 5, United States Code, an amount equal to the difference

				between that annuity and the current salary of the office to which the

				magistrate judge is recalled. The annuity of the magistrate judge who completes

				that period of service, who is not recalled in a subsequent year, and who

				retired under section 7443B, shall be equal to the salary in effect at the end

				of the year in which the period of recall occurred for the office from which

				such individual retired.

							

								(c)

								Rulemaking authority

								The provisions of this

				section may be implemented under such rules as may be promulgated by the Tax

				Court.

							

				

					(b)

					Conforming amendment

					The table of sections for

			 part I of subchapter C of chapter 76, as amended by this Act, is amended by

			 inserting after the item relating to section 7443B the following new

			 item:

					

						

							Sec. 7443C. Recall of

				magistrate judges of the Tax

				Court.

						

						.

				

				613.

				Effective date

				Except as otherwise provided,

			 the amendments made by this title shall take effect on the date of the

			 enactment of this Act.

			

			VII

			Other provisions

			

				701.

				Transfer of excess pension assets to multiemployer health

			 plan

				

					(a)

					In general

					Section 420(e) of the

			 Internal Revenue Code of 1986 (relating to definitions and special rules) is

			 amended by adding at the end the following new paragraph:

					

						

							(5)

							Application to multiemployer plan

							In the case of any plan to

				which section 404(c) applies (or any successor plan primarily covering

				employees in the building and construction industry)—

							

								(A)

								the prohibition under

				subsection (a) on the application of this section to a multiemployer plan shall

				not apply, and

							

								(B)

								this section shall be

				applied to any such plan—

								

									(i)

									by treating any reference

				in this section to an employer as a reference to all employers maintaining the

				plan (or, if appropriate, the plan sponsor), and

								

									(ii)

									in accordance with such

				modifications of this section (and the provisions of this title and the

				Employee Retirement Income Security Act of

				1974 relating to this section) as the Secretary determines

				appropriate to reflect the fact the plan is not maintained by a single

				employer.

								

				

					(b)

					Amendments of ERISA

					

						(1)

						

							Section

			 101(e)(3) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1021(e)(3)) is amended by striking American Jobs

			 Creation Act of 2004 and inserting National Employee Savings and

			 Trust Equity Guarantee Act of 2005.

					

						(2)

						Section 403(c)(1) of such Act

			 (29 U.S.C.

			 1103(c)(1)) is amended by striking American Jobs

			 Creation Act of 2004 and inserting National Employee Savings and

			 Trust Equity Guarantee Act of 2005.

					

						(3)

						Section 408(b)(13) of such

			 Act (29

			 U.S.C. 1108(b)(13)) is amended by striking American Jobs

			 Creation Act of 2004 and inserting National Employee Savings and

			 Trust Equity Guarantee Act of 2005.

					

					(c)

					Effective date

					The amendment made by this

			 section shall apply to transfers made in taxable years beginning after December

			 31, 2004.

				

				702.

				Transfer of excess funds from black lung disability trusts to

			 United Mine Workers of America Combined Benefit Fund

				

					(a)

					In general

					So much of section

			 501(c)(21)(C) of the Internal Revenue Code of 1986 (relating to black lung

			 disability trusts) as precedes the last sentence is amended to read as

			 follows:

					

						

							(C)

							Payments described in

				subparagraph (A)(i)(IV) may be made from such trust during a taxable year only

				to the extent that the aggregate amount of such payments during such taxable

				year does not exceed the excess (if any), as of the close of the preceding

				taxable year, of—

							

								(i)

								the fair market value of

				the assets of the trust, over

							

								(ii)

								110 percent of the present

				value of the liability described in subparagraph (A)(i)(I) of such

				person.

							

				

					(b)

					Transfer

					Section 9705 of such Code

			 (relating to transfer) is amended by adding at the end the following new

			 subsection:

					

						

							(c)

							Transfer from black lung disability trusts

							

								(1)

								In general

								The Secretary shall

				transfer each fiscal year to the Fund from the general fund of the Treasury an

				amount which the Secretary estimates to be the additional amounts received in

				the Treasury for that fiscal year by reason of the amendment made by section

				804(a) of the National Employee Savings and Trust Equity Guarantee Act of 2005.

				The Secretary shall adjust the amount transferred for any year to the extent

				necessary to correct errors in any estimate for any prior year.

							

								(2)

								Use of funds

								Any amount transferred to

				the Combined Fund under paragraph (1) shall be used to proportionately reduce

				the unassigned beneficiary premium under section 9704(a)(3) of each assigned

				operator for the plan year in which transferred.

							

				

					(c)

					Effective date

					The amendments made by this

			 section shall apply to taxable years beginning after December 31, 2002.

				

				703.

				Treatment of death benefits from corporate-owned life

			 insurance

				

					(a)

					In general

					Section 101 of the Internal

			 Revenue Code of 1986 (relating to certain death benefits) is amended by adding

			 at the end the following new subsection:

					

						

							(j)

							Treatment of certain Employer-Owned life insurance

				contracts

							

								(1)

								General rule

								In the case of an

				employer-owned life insurance contract, the amount excluded from gross income

				of an applicable policyholder by reason of paragraph (1) of subsection (a)

				shall not exceed an amount equal to the sum of the premiums and other amounts

				paid by the policyholder for the contract.

							

								(2)

								Exceptions

								In the case of an

				employer-owned life insurance contract with respect to which the notice and

				consent requirements of paragraph (4) are met, paragraph (1) shall not apply to

				any of the following:

								

									(A)

									Exceptions based on insured’s status

									Any amount received by

				reason of the death of an insured who, with respect to an applicable

				policyholder—

									

										(i)

										was an employee at any time

				during the 12-month period before the insured’s death, or

									

										(ii)

										is, at the time the

				contract is issued—

										

											(I)

											a director,

										

											(II)

											a highly compensated

				employee within the meaning of section 414(q) (without regard to paragraph

				(1)(B)(ii) thereof), or

										

											(III)

											a highly compensated

				individual within the meaning of section 105(h)(5), except that 35

				percent shall be substituted for 25 percent in

				subparagraph (C) thereof.

										

									(B)

									Exception for amounts paid to insured’s heirs

									Any amount received by

				reason of the death of an insured to the extent—

									

										(i)

										the amount is paid to a

				member of the family (within the meaning of section 267(c)(4)) of the insured,

				any individual who is the designated beneficiary of the insured under the

				contract (other than the applicable policyholder), a trust established for the

				benefit of any such member of the family or designated beneficiary, or the

				estate of the insured, or

									

										(ii)

										the amount is used to

				purchase an equity (or capital or profits) interest in the applicable

				policyholder from any person described in clause (i).

									

								(3)

								Employer-Owned life insurance contract

								

									(A)

									In general

									For purposes of this

				subsection, the term employer-owned life insurance contract means

				a life insurance contract which—

									

										(i)

										is owned by a person

				engaged in a trade or business and under which such person (or a related person

				described in subparagraph (B)(ii)) is directly or indirectly a beneficiary

				under the contract, and

									

										(ii)

										covers the life of an

				insured who is an employee with respect to the trade or business of the

				applicable policyholder on the date the contract is issued.

									For purposes of the preceding

				sentence, if coverage for each insured under a master contract is treated as a

				separate contract for purposes of sections 817(h), 7702, and 7702A, coverage

				for each such insured shall be treated as a separate contract.

									(B)

									Applicable policyholder

									For purposes of this

				subsection—

									

										(i)

										In general

										The term applicable

				policyholder means, with respect to any employer-owned life insurance

				contract, the person described in subparagraph (A)(i) which owns the

				contract.

									

										(ii)

										Related persons

										The term applicable

				policyholder includes any person which—

										

											(I)

											bears a relationship to the

				person described in clause (i) which is specified in section 267(b) or

				707(b)(1), or

										

											(II)

											is engaged in trades or

				businesses with such person which are under common control (within the meaning

				of subsection (a) or (b) of section 52).

										

								(4)

								Notice and consent requirements

								The notice and consent

				requirements of this paragraph are met if, before the issuance of the contract,

				the employee—

								

									(A)

									is notified in writing that

				the applicable policyholder intends to insure the employee’s life and the

				maximum face amount for which the employee could be insured at the time the

				contract was issued,

								

									(B)

									provides written consent to

				being insured under the contract and that such coverage may continue after the

				insured terminates employment, and

								

									(C)

									is informed in writing that

				an applicable policyholder will be a beneficiary of any proceeds payable upon

				the death of the employee.

								

								(5)

								Definitions

								For purposes of this

				subsection—

								

									(A)

									Employee

									The term

				employee includes an officer, director, and highly compensated

				employee (within the meaning of section 414(q)).

								

									(B)

									Insured

									The term

				insured means, with respect to an employer-owned life insurance

				contract, an individual covered by the contract who is a United States citizen

				or resident. In the case of a contract covering the joint lives of 2

				individuals, references to an insured include both of the individuals.

								.

				

					(b)

					Reporting requirements

					Subpart A of part III of

			 subchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to

			 information concerning persons subject to special provisions) is amended by

			 inserting after section 6039H the following new section:

					

						

							6039I.

							Returns and records with respect to Employer-Owned life

				insurance contracts

							

								(a)

								In general

								Every applicable

				policyholder owning 1 or more employer-owned life insurance contracts issued

				after the date of the enactment of this section shall file a return (at such

				time and in such manner as the Secretary shall by regulations prescribe)

				showing for each year such contracts are owned—

								

									(1)

									the number of employees of

				the applicable policyholder at the end of the year,

								

									(2)

									the number of such

				employees insured under such contracts at the end of the year,

								

									(3)

									the total amount of

				insurance in force at the end of the year under such contracts,

								

									(4)

									the name, address, and

				taxpayer identification number of the applicable policyholder and the type of

				business in which the policyholder is engaged, and

								

									(5)

									that the applicable

				policyholder has a valid consent for each insured employee (or, if all such

				consents are not obtained, the number of insured employees for whom such

				consent was not obtained).

								

								(b)

								Recordkeeping requirement

								Each applicable

				policyholder owning 1 or more employer-owned life insurance contracts during

				any year shall keep such records as may be necessary for purposes of

				determining whether the requirements of this section and section 101(j) are

				met.

							

								(c)

								Definitions

								Any term used in this

				section which is used in section 101(j) shall have the same meaning given such

				term by section 101(j).

							.

				

					(c)

					Conforming amendments

					

						(1)

						Paragraph (1) of section

			 101(a) of the Internal Revenue Code of 1986 is amended by striking and

			 subsection (f) and inserting subsection (f), and subsection

			 (j).

					

						(2)

						The table of sections for

			 subpart A of part III of subchapter A of chapter 61 of such Code is amended by

			 inserting after the item relating to section 6039H the following new

			 item:

						

							

								Sec. 6039I. Returns and records

				with respect to employer-owned life insurance

				contracts.

							

							.

					

					(d)

					Effective date

					The amendments made by this

			 section shall apply to life insurance contracts issued after the date of the

			 enactment of this Act, except for a contract issued after such date pursuant to

			 an exchange described in section 1035 of the Internal Revenue Code of 1986 for

			 a contract issued on or prior to that date. For purposes of the preceding

			 sentence, any material increase in the death benefit or other material change

			 shall cause the contract to be treated as a new contract except that, in the

			 case of a master contract (within the meaning of section 264(f)(4)(E) of such

			 Code), the addition of covered lives shall be treated as a new contract only

			 with respect to such additional covered lives.

				

